Exhibit 10.1
     AMENDMENT AND RESTATEMENT AGREEMENT dated as of December 7, 2010 (this
“Amendment and Restatement Agreement”), to the Credit Agreement dated as of
June 1, 2006 and amended and restated as of February 13, 2007 and as further
amended prior to the date hereof (the “Existing ARCA”) among Education
Management LLC, a Delaware limited liability company (“Company”), Education
Management Holdings LLC, a Delaware limited liability company (“Holdings”),
certain subsidiaries of Holdings, as Guarantors, the Designated Subsidiary
Borrowers party hereto, the Lenders party hereto, BNP Paribas (“BNP”), as
Administrative Agent and Collateral Agent, and BNP, Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and PNC Bank National Association, each as Issuing
Bank. Capitalized terms used herein and not otherwise defined herein have the
meanings assigned to them in the Amended Agreement (as defined below).
     WHEREAS, the Borrowers have requested an amendment to the Existing ARCA
pursuant to which (a) existing Lenders of Revolving Loans (as defined in the
Existing ARCA) (“Revolving Lenders”) agree to extend the maturity date of all or
a portion of their existing Revolving Commitments to June 1, 2015, (b) existing
Lenders of Tranche C Term Loans (as defined in the Existing ARCA) (“Tranche C
Lenders”) agree to extend the maturity date of all or a portion of their Tranche
C Term Loans to June 1, 2016, and (c) certain provisions of the Existing ARCA,
including provisions relating to negative covenants and financial covenants,
will be amended; and
     WHEREAS, the existing Tranche C Lenders whose Term Loan Commitments are set
forth on Appendix A-1 attached hereto under the heading “Tranche C-2 Term Loan
Commitment” (the “Extending Tranche C Lenders”) have agreed to extend the Term
Loan Maturity Date of their Tranche C Term Loans to June 1, 2016 in the amounts
reflected for each such Lender under such heading, on the terms and subject to
the conditions set forth herein; and
     WHEREAS, the existing Revolving Lenders whose Revolving Commitments are set
forth on Appendix A-2 attached hereto under the heading “2015 Revolving
Commitment” (the “Extending Revolving Lenders” and, together with the Extending
Tranche C Lenders, the “Extending Lenders”) have agreed to provide Revolving
Commitments terminating on June 1, 2015 in the amounts reflected for each such
Lender under such heading on the terms and subject to the conditions set forth
herein; and
     WHEREAS, on the Second ARCA Effective Date (as defined in Section 6
hereof), the existing Tranche C Term Loans of each Extending Tranche C Lender,
will be converted into Tranche C-2 Term Loans, in such principal amounts as
correspond to the Tranche C-2 Term Commitments of such Lender set forth on
Appendix A-1 attached hereto, and the portions of the outstanding Tranche C Term
Loans of each Tranche C Lender not so converted will remain outstanding as
Tranche C Term Loans; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, on the Second ARCA Effective Date, the Revolving Commitment of
each Extending Revolving Lender will be converted into a 2015 Revolving
Commitment in such amount as corresponds to the 2015 Revolving Commitment of
such Extending Revolving Lender set forth on Appendix A-2 attached hereto, and
the portion of the Revolving Commitment of such Revolving Lender not so
converted will remain outstanding and will be redesignated as such Revolving
Lender’s “2012 Revolving Commitment”; and
     WHEREAS, in order to effect the foregoing, the Borrowers and the other
parties hereto desire to amend and restate, as of the Second ARCA Effective
Date, the Existing ARCA and to enter into certain other agreements herein, in
each case subject to the terms and conditions set forth herein;
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Amendment and Restatement of the Existing ARCA. Effective as of
the Second ARCA Effective Date:
     (a) the Existing ARCA is hereby amended and restated in its entirety in the
form of the Second Amended and Restated Credit Agreement set forth as Exhibit A
hereto (the Existing ARCA, as so amended and restated, being referred to as the
“Amended Agreement”);
     (b) Appendices A-1 and A-2 and Schedules 4.1 (Jurisdictions of
Organization), 4.9 (Environmental Matters), 4.10 (Taxes), 4.11 (ERISA
Compliance) and 4.12 (Subsidiaries and Other Equity Investments) to the Existing
ARCA are hereby amended to reflect the information set forth on Appendices A-1
and A-2 and Schedules 4.1 (Jurisdictions of Organization), 4.9 (Environmental
Matters), 4.10 (Taxes), 4.11 (ERISA Compliance) and 4.12 (Subsidiaries and Other
Equity Investments) hereto, respectively;
     (c) New Exhibits B-4 and B-5 are hereby added to the Existing ARCA in the
forms of Exhibits B-4 and B-5 hereto, respectively.
     Except as set forth above, all appendices, schedules and exhibits to the
Existing ARCA, in the forms thereof immediately prior to the Second ARCA
Effective Date, will continue to be schedules and exhibits to the Amended
Agreement.
     SECTION 2. Concerning the Term Loans. (a) On the Second ARCA Effective
Date, the existing Tranche C Term Loans of each Extending Tranche C Lender will
be converted into Tranche C-2 Term Loans in such principal amounts as correspond
to such Extending Tranche C Lender’s Tranche C-2 Term Loan Commitment set forth
on Appendix A-1 attached hereto.

2



--------------------------------------------------------------------------------



 



     (b) Each outstanding Tranche C Term Loan of an Extending Tranche C Lender
that is a Eurodollar Rate Loan or a Base Rate Loan will be converted in the same
proportion as the amount of such Extending Tranche C Lender’s Tranche C-2
Commitment bears to the aggregate principal amount of such Extending Tranche C
Lender’s Tranche C Term Loans (immediately prior to the conversion). The initial
Interest Period applicable to each Tranche C-2 Term Loan that is a Eurodollar
Rate Loan shall be the then-current Interest Period applicable to the Term Loan
from which it is converted with no conversion into a different Interest Period,
payment or prepayment of such Term Loan being deemed to have occurred solely due
to the Amendment and Restatement Agreement or the transactions described herein.
     SECTION 3. Concerning the Revolving Commitments and the Revolving Loans.
(a) On the Second ARCA Effective Date, the Revolving Commitment of each
Extending Revolving Lender will be converted into a 2015 Revolving Commitment in
such amount as corresponds to the 2015 Revolving Commitment of such Extending
Revolving Lender set forth on Appendix A-2 attached hereto, and the portion of
the Revolving Commitment of such Revolving Lender not so converted will remain
outstanding and will be redesignated as such Revolving Lender’s “2012 Revolving
Commitment”;
     (b) On the Second ARCA Effective Date, (i) each Revolving Loan then
outstanding shall be redesignated as a “2012 Revolving Loan” and
(ii) immediately thereafter, the 2012 Revolving Loans of each Extending
Revolving Lender will be converted into 2015 Revolving Loans in a principal
amount equal to the product of (x) the outstanding principal amount of the 2012
Revolving Loans of such Extending Revolving Lender immediately prior to such
conversion multiplied by (y) a fraction, the numerator of which is the 2015
Revolving Commitment of such Extending Revolving Lender and the denominator of
which is the aggregate amount of the 2012 Revolving Commitment (if any) and the
2015 Revolving Commitment of such Extending Revolving Lender.
     (c) Each outstanding 2012 Revolving Loan of an Extending Revolving Lender
that is a Eurodollar Rate Loan or a Base Rate Loan will be converted in the same
proportion as the amount of such Extending Revolving Lender’s 2015 Revolving
Commitment bears to the aggregate amount of the 2012 Revolving Commitment
immediately prior to the conversion) of such Extending Revolving Lender. The
initial Interest Period applicable to each 2015 Revolving Loan that is a
Eurodollar Rate Loan shall be the then-current Interest Period applicable to the
2012 Revolving Loan from which it is converted with no conversion into a
different Interest Period, payment or prepayment of such Revolving Loan being
deemed to have occurred solely due to the Amendment and Restatement Agreement or
the transactions described herein.
     SECTION 4. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment and Restatement Agreement, each Borrower
represents and warrants to each other party hereto that:

3



--------------------------------------------------------------------------------



 



     (a) As of the date hereof and as of the Second ARCA Effective Date, this
Amendment and Restatement Agreement has been duly authorized, executed and
delivered by it. This Amendment and Restatement Agreement (as of the date hereof
and as of the Second ARCA Effective Date) and the Amended Agreement (as of the
Second ARCA Effective Date) constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     (b) The representations and warranties of each Credit Party set forth in
Section 4 of the Existing ARCA and in the other Credit Documents that are
qualified by materiality are true and correct, and the representations and
warranties that are not so qualified are true and correct in all material
respects, in each case on and as of the date hereof and as of the Second ARCA
Effective Date both before and after giving effect to this Amendment and
Restatement Agreement (other than with respect to any representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty is true and correct in all material respects as of
such earlier date).
     (c) Both before and after giving effect to this Amendment and Restatement
Agreement and the transactions contemplated hereby, no Default or Event of
Default has occurred and is continuing.
     SECTION 5. Effectiveness of this Amendment and Restatement Agreement. This
Amendment and Restatement Agreement shall become effective as of the date
hereof, provided Barclays Capital, the investment banking division of Barclays
Bank PLC (the “Lead Arranger”) shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of Company, Holdings, the
Borrowers, the Requisite Lenders, each Extending Revolving Lender, each
Extending Tranche C Lender, the Administrative Agent and each Issuing Bank.
     SECTION 6. Effectiveness of Second Amended and Restated Credit Agreement.
The effectiveness of the amendment and restatement of the Existing ARCA in the
form of the Amended Agreement is subject to the satisfaction of the following
conditions precedent (the date on which all of such conditions shall first be
satisfied, the “Second ARCA Effective Date”):
     (a) This Amendment and Restatement Agreement shall have become effective in
accordance with Section 5.
     (b) The conditions set forth in Sections 3.2(a)(iii) and (a)(iv) of the
Amended Agreement shall be satisfied on and as of the Second ARCA Effective
Date, and the Lead Arranger shall have received a certificate dated as of the
Second ARCA Effective Date, and signed by the President, a Vice President or a
Financial Officer of the Company, to such effect.

4



--------------------------------------------------------------------------------



 



     (c) The Lead Arranger shall have received the favorable legal opinions of
(i) Simpson, Thacher & Bartlett LLP, special counsel to the Credit Parties and
(ii) J. Devitt Kramer, general counsel of the Company, in each case addressed to
the Lead Arranger, the Lenders, the Administrative Agent, the Collateral Agent
and each Issuing Bank dated the Second ARCA Effective Date, which opinions shall
be reasonably satisfactory to the Lead Arranger. The Company hereby requests
such counsel to deliver such opinions.
     (d) The Lead Arranger shall have received (i) copies of each Organization
Document executed and delivered by each Credit Party, as applicable, and, to the
extent applicable, certified as of a recent date by the appropriate governmental
official, each dated the Second ARCA Effective Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of such
Person executing this Agreement; (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement, certified as of the
Second ARCA Effective Date by its secretary or an assistant secretary as being
in full force and effect without modification or amendment; and (iv) a good
standing certificate from the applicable Governmental Authority of each Credit
Party’s jurisdiction of incorporation, organization or formation dated a recent
date prior to the Second ARCA Effective Date.
     (e) The Lead Arranger shall have received payment from the Borrowers, for
the account of each Lender that executes and delivers a counterpart signature
page to this Amendment and Restatement Agreement at or prior to 5:00 p.m., New
York City time, on December 2, 2010 (or such later time as the Administrative
Agent and the Borrowers shall agree), an amendment fee (the “Amendment Fee”) in
an aggregate amount equal to 0.10% of the sum of (x) the aggregate outstanding
principal amount of the Term Loans of such Lender (if any) plus the Revolving
Commitment of such Lender (if any). The Amendment Fee shall be payable in
immediately available funds and, once paid, such fee or any part thereof shall
not be refundable.
     (f) The Borrowers shall have paid (i) all fees and other amounts due and
payable pursuant to this Amendment and Restatement Agreement and the Engagement
Letter dated as of November 15, 2010, including, to the extent invoiced,
reimbursement or payment of reasonable out-of-pocket expenses in connection with
this Amendment and Restatement Agreement and such Engagement Letter and (ii) any
other out-of-pocket expenses of the Administrative Agent required to be paid or
reimbursed pursuant to the Amended Agreement, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.
     The Lead Arranger shall notify the Company, the Administrative Agent and
the Lenders of the Second ARCA Effective Date and such notice shall be
conclusive and binding.

5



--------------------------------------------------------------------------------



 



     SECTION 7. Effect of Amendment. (a) Except as expressly set forth herein or
in the Amended Agreement, this Amendment and Restatement Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Amended
Agreement or any other Credit Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing ARCA or any other provision of the Existing
ARCA or of any other Credit Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle the Borrowers to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing ARCA, the Amended Agreement or
any other Credit Document in similar or different circumstances.
     (b) On and after the Second ARCA Effective Date, each reference in the
Existing ARCA to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of
like import, and each reference to the “Credit Agreement” or words of like
import in any other Credit Document shall be deemed a reference to the Amended
Agreement. This Amendment and Restatement Agreement shall constitute a “Credit
Document” for all purposes of the Amended Agreement and the other Credit
Documents.
     (c) The changes to the definition of “Applicable Margin” in Section 1.01 of
the Amended Agreement effected pursuant to this Amendment and Restatement
Agreement shall apply and be effective on and after the Second ARCA Effective
Date. The definition of “Applicable Margin” in Section 1.01 of the Existing ARCA
shall apply and be effective for the period ending on, but not including, the
Second ARCA Effective Date.
     SECTION 8. Governing Law. THIS AMENDMENT AND RESTATEMENT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     SECTION 9. Costs and Expenses. The Borrowers agree to reimburse each of the
Administrative Agent and the Lead Arranger for their reasonable out-of-pocket
expenses in connection with this Amendment and Restatement Agreement, including
the reasonable fees, charges and disbursements of counsel for each of the
Administrative Agent and the Lead Arranger.
     SECTION 10. Counterparts. This Amendment and Restatement Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or other electronic imaging means of an executed counterpart of a
signature page to this Amendment and Restatement

6



--------------------------------------------------------------------------------



 



Agreement shall be effective as delivery of an original executed counterpart of
this Amendment and Restatement Agreement.
     SECTION 11. Headings. Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Amendment and
Restatement Agreement.
[Remainder of page intentionally blank]



7



--------------------------------------------------------------------------------



 



            EDUCATION MANAGEMENT LLC
      By:   /s/ Edward H. West        Name:   Edward H. West        Title:  
President and Chief Financial Officer        EDUCATION MANAGEMENT HOLDINGS LLC
      By:   /s/ Edward H. West        Name:   Edward H. West        Title:  
President and Chief Financial Officer        EDUCATION MANAGEMENT FINANCE CORP.
      By:   /s/ Edward H. West        Name:   Edward H. West        Title:  
President and Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            ARGOSY UNIVERSITY FAMILY CENTER, INC.

BROWN MACKIE HOLDING COMPANY

THE CONNECTING LINK, INC.

EDMC MARKETING AND ADVERTISING, INC.

EDMC AVIATION, INC.

HIGHER EDUCATION SERVICES, INC.

MCM UNIVERSITY PLAZA, INC.

AID RESTAURANT, INC.

AIH RESTAURANT, INC.

AIIM RESTAURANT, INC.

EDUCATION FINANCE I LLC
      By:   /s/ Dorinda A. Pannozzo        Name:   Dorinda A. Pannozzo       
Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS,
as Administrative Agent and as
Collateral Agent
      By:   /s/ Rachel Lanava       Name:           Title:                 By:  
/s/ Ola Anderssen       Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS,
as Issuing Bank
      By:   /s/ Rachel Lanava       Name:           Title:                 By:  
/s/ Ola Anderssen       Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Issuing Bank
      By:   /s/ John P. Wafford       Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK,
N.A., as Issuing Bank
      By:   /s/ Mathew H. Maissie       Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL
ASSOCIATION, as Issuing Bank
      By:   /s/ D. W. Riefner       Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

                  [LENDERS]
 
           
 
  By:   [On file with Administrative Agent]    
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Appendix A-1
Term Loan Commitments1

          Class   Per Lender   Aggregate Tranche C-2 Term Loan
Commitment   [On file with
Administrative Agent]   $763,061,849.49           Tranche C Term Loan
Commitment   [On file with
Administrative Agent]   $348,953,050.51

 

1   As of the Second ARCA Effective Date, after giving effect to the conversions
set forth herein.

 



--------------------------------------------------------------------------------



 



Appendix A-2
Revolving Commitments2

          Class   Per Lender   Aggregate 2012 Revolving
Commitment   [On file with
Administrative Agent]   $114,187,500.00           2015 Revolving
Commitment   [On file with
Administrative Agent]   $328,312,500.00

 

2   As of the Second ARCA Effective Date, after giving effect to the conversions
set forth herein.

 



--------------------------------------------------------------------------------



 



EXHIBIT A

SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
dated as of February 13, 2007
and
as amended and restated as of December 7, 2010
among
EDUCATION MANAGEMENT LLC,
EDUCATION MANAGEMENT HOLDINGS LLC,
CERTAIN SUBSIDIARIES OF EDUCATION MANAGEMENT HOLDINGS LLC,
as Guarantors,
THE DESIGNATED SUBSIDIARY BORROWERS
REFERRED TO HEREIN,
VARIOUS LENDERS,
CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent,
and
BNP PARIBAS,
as Administrative Agent and Collateral Agent
 
$1,554,514,900 Senior Secured Credit Facilities
 
BARCLAYS CAPITAL,
as Lead Arranger
BARCLAYS CAPITAL,
GOLDMAN SACHS LENDING PARTNERS LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and BNP PARIBAS SECURITIES CORP.,
as Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS AND INTERPRETATION
    2  
1.1. Definitions
    2  
1.2. Accounting Terms
    40  
1.3. Interpretation, etc.
    41  
 
       
SECTION 2. LOANS AND LETTERS OF CREDIT
    41  
2.1. Term Loans
    41  
2.2. Revolving Loans
    41  
2.3. Swing Line Loans
    43  
2.4. Issuance of Letters of Credit and Purchase of Participations Therein
    45  
2.5. Pro Rata Shares; Availability of Funds
    51  
2.6. Use of Proceeds
    51  
2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes
    52  
2.8. Interest on Loans
    53  
2.9. Conversion/Continuation
    55  
2.10. Default Interest
    55  
2.11. Fees
    55  
2.12. Scheduled Amortization of Term Loans
    57  
2.13. Voluntary Prepayments/Commitment Reductions
    57  
2.14. Mandatory Prepayments/Commitment Reductions
    59  
2.15. Application of Prepayments/Reductions
    60  
2.16. General Provisions Regarding Payments
    61  
2.17. Ratable Sharing
    62  
2.18. Making or Maintaining Eurodollar Rate Loans
    63  
2.19. Increased Costs; Capital Adequacy
    65  
2.20. Taxes; Withholding, etc.
    66  
2.21. Obligation to Mitigate
    68  
2.22. Defaulting Lenders
    69  
2.23. Removal or Replacement of a Lender
    70  
2.24. Incremental Facilities
    71  
2.25. Designated Subsidiary Borrowers
    73  
2.26. Joint and Several Liability
    73  
 
       
SECTION 3. CONDITIONS PRECEDENT
    75  
3.1. Effective Date
    75  
3.2. Conditions to Each Credit Extension
    76  
3.3. Conditions to Effectiveness of this Agreement
    77  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    77  
4.1. Existence, Qualification and Power; Compliance with Laws
    77  
4.2. Authorization; No Contravention
    77  
4.3. Governmental Authorization; Other Consents
    78  
4.4. Binding Effect
    78  
4.5. Financial Statements; No Material Adverse Effect
    78  

ii



--------------------------------------------------------------------------------



 



              Page
4.6. Litigation
    79  
4.7. No Default
    79  
4.8. Ownership of Property; Liens
    79  
4.9. Environmental Compliance
    79  
4.10. Taxes
    80  
4.11. ERISA Compliance
    81  
4.12. Subsidiaries; Equity Interests
    81  
4.13. Margin Regulations; Investment Company Act
    81  
4.14. Disclosure
    81  
4.15. Intellectual Property; Licenses, Etc.
    82  
4.16. Solvency
    82  
4.17. Subordination of Junior Financing
    82  
4.18. Labor Matters
    82  
4.19. Collateral Documents
    82  
4.20. Patriot Act
    83  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    83  
5.1. Financial Statements
    83  
5.2. Certificates; Other Information
    85  
5.3. Notices
    86  
5.4. Payment of Obligations
    87  
5.5. Preservation of Existence, Etc.
    87  
5.6. Maintenance of Properties
    87  
5.7. Maintenance of Insurance
    87  
5.8. Compliance with Laws
    87  
5.9. Books and Records
    88  
5.10. Inspection Rights
    88  
5.11. Compliance with Environmental Laws
    88  
5.12. Subsidiaries
    88  
5.13. Additional Material Real Estate Assets
    89  
5.14. Further Assurances
    89  
5.15. Survey of Closing Date Mortgaged Property
    89  
 
       
SECTION 6. NEGATIVE COVENANTS
    90  
6.1. Liens
    90  
6.2. Investments
    92  
6.3. Indebtedness
    94  
6.4. Fundamental Changes
    98  
6.5. Dispositions
    99  
6.6. Restricted Payments
    101  
6.7. Change in Nature of Business
    103  
6.8. Transactions with Affiliates
    103  
6.9. Burdensome Agreements
    104  
6.10. Financial Covenants
    104  
6.11. Accounting Changes
    106  
6.12. Prepayments, Etc. of Indebtedness; Amendment of Agreements
    106  
6.13. Equity Interests of Company and Subsidiaries
    106  

iii



--------------------------------------------------------------------------------



 



              Page
6.14. Holding Company
    106  
6.15. Capital Expenditures
    107  
6.16. Interest Rate Protection
    107  
 
       
SECTION 7. GUARANTY
    108  
7.1. Guaranty of the Obligations
    108  
7.2. Contribution by Guarantors
    108  
7.3. Payment by Guarantors
    108  
7.4. Liability of Guarantors Absolute
    109  
7.5. Waivers by Guarantors
    111  
7.6. Guarantors’ Rights of Subrogation, Contribution, etc.
    111  
7.7. Subordination of Other Obligations
    112  
7.8. Continuing Guaranty
    112  
7.9. Authority of Guarantors or Borrowers
    112  
7.10. Financial Condition of Borrowers
    112  
7.11. Bankruptcy, etc.
    113  
7.12. Discharge of Guaranty Upon Sale of Guarantor
    113  
 
       
SECTION 8. EVENTS OF DEFAULT AND REMEDIES
    114  
8.1. Events of Default
    114  
8.2. Remedies Upon Event of Default
    116  
8.3. Company’s Right to Cure
    116  
 
       
SECTION 9. AGENTS
    117  
9.1. Appointment of Agents
    117  
9.2. Powers and Duties
    117  
9.3. General Immunity
    118  
9.4. Agents Entitled to Act as Lender
    119  
9.5. Lenders’ Representations, Warranties and Acknowledgment
    119  
9.6. Right to Indemnity
    120  
9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender
    121  
9.8. Collateral Documents and Guaranty
    122  
 
       
SECTION 10. MISCELLANEOUS
    122  
10.1. Notices
    122  
10.2. Expenses
    123  
10.3. Indemnity
    124  
10.4. Set-Off
    125  
10.5. Amendments and Waivers
    125  
10.6. Successors and Assigns; Participations
    127  
10.7. Independence of Covenants
    132  
10.8. Survival of Representations, Warranties and Agreements
    132  
10.9. No Waiver; Remedies Cumulative
    132  
10.10. Marshalling; Payments Set Aside
    132  
10.11. Severability
    133  
10.12. Obligations Several; Independent Nature of Lenders’ Rights
    133  

iv



--------------------------------------------------------------------------------



 



              Page
10.13. Headings
    133  
10.14. APPLICABLE LAW
    133  
10.15. CONSENT TO JURISDICTION
    133  
10.16. WAIVER OF JURY TRIAL
    134  
10.17. Confidentiality
    134  
10.18. Usury Savings Clause
    135  
10.19. Counterparts
    135  
10.20. Effectiveness
    135  
10.21. Patriot Act
    136  
10.22. Electronic Execution of Assignments
    136  
10.23. Public-Side Lenders
    136  
10.24. Amendment and Restatement
    136  
10.25. Reaffirmation and Grant of Security Interests
    137  

v



--------------------------------------------------------------------------------



 



             
APPENDICES:
    A-1     Term Loan Commitments
 
    A-2     Revolving Commitments
 
    B     Notice Addresses
 
    C     Original Sections 3.1(g) and 3.1(h)
 
           
SCHEDULES:
    3.1(g)   Closing Date Mortgaged Properties
 
    4.1      Jurisdictions of Organization
 
    4.9     Environmental Matters
 
    4.10     Taxes
 
    4.11     ERISA Compliance
 
    4.12     Subsidiaries and Other Equity Investments
 
    6.1(b)   Existing Liens
 
    6.2(f)     Existing Investments
 
    6.3(b)     Existing Indebtedness
 
    6.5(l)     Dispositions
 
    6.8     Transactions with Affiliates
 
    6.9     Existing Restrictions
 
           
EXHIBITS:
    A-1     Funding Notice
 
    A-2     Conversion/Continuation Notice
 
    A-3     Issuance Notice
 
    B-1     Tranche C Term Loan Note
 
    B-2     2012 Revolving Loan Note
 
    B-3     Swing Line Note
 
    B–4     Tranche C-2 Term Loan Note
 
    B–5     2015 Revolving Loan Note
 
    C     Compliance Certificate
 
    D     Effective Date Opinions of Counsel
 
    E     Assignment Agreement
 
    F     Certificate Re Non-bank Status
 
    G-1     Effective Date Certificate
 
    G-2     Effective Date Solvency Certificate
 
    H     [Reserved]
 
    I     Mortgage
 
    J     Counterpart Agreement
 
    K     Intercompany Note
 
    L     Joinder Agreement
 
    M     Election to Participate
 
    N     Election to Terminate

vi



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
February 13, 2007 and amended and restated as of December 7, 2010, is entered
into by and among EDUCATION MANAGEMENT LLC, a Delaware limited liability company
(“Company”), EDUCATION MANAGEMENT HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), CERTAIN SUBSIDIARIES OF HOLDINGS, as Guarantors, the
Designated Subsidiary Borrowers party hereto from time to time (together with
Company, “Borrowers”), the Lenders party hereto from time to time, CREDIT SUISSE
SECURITIES (USA) LLC (“Credit Suisse”), as Syndication Agent (in such capacity,
“Syndication Agent”), and BNP PARIBAS (“BNP”), as Administrative Agent (together
with its permitted successors in such capacity, “Administrative Agent”) and as
Collateral Agent (together with its permitted successors in such capacity,
“Collateral Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, simultaneously with the consummation of the Transaction, Company,
Holdings and certain subsidiaries of Holdings entered into that certain Credit
and Guaranty Agreement, dated as of June 1, 2006 (as amended, supplemented or
otherwise modified from time to time prior to the Effective Date, the “Original
Credit Agreement”), with the lenders party thereto from time to time (the
“Original Lenders”), Credit Suisse, as syndication agent, BNP, as administrative
agent and collateral agent, and Merrill Lynch Capital Corporation and Bank of
America, N.A., as documentation agents, pursuant to which the Original Lenders
extended or committed to extend certain credit facilities to the Borrowers;
     WHEREAS, the Original Credit Agreement was amended and restated in the form
of the Amended and Restated Credit Agreement, dated as of February 13, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Existing
ARCA”), among Borrowers, Company, Holdings, the Lenders, the Syndication Agent
and the Administrative Agent;
     WHEREAS, pursuant to the Amendment and Restatement Agreement, and upon
satisfaction of the conditions set forth therein, the Existing ARCA is being
further amended and restated in the form of this Agreement;
     WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Equity
Interests in each of its Included Domestic Subsidiaries and 66% of all the
Equity Interests in each of its Foreign Subsidiaries;
     WHEREAS, Guarantors have agreed to guarantee the obligations of Borrowers
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests in each of their respective Included Domestic

 



--------------------------------------------------------------------------------



 



Subsidiaries (including each Borrower) and 66% of all the Equity Interests in
each of their respective Foreign Subsidiaries; and
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1. Definitions.The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
          “2012 Revolving Commitment” means the commitment of a 2012 Revolving
Lender to make or otherwise fund any 2012 Revolving Loan and to acquire
participations in Letters of Credit and Swing Line Loans hereunder, and “2012
Revolving Commitments” means such commitments of all 2012 Revolving Lenders in
the aggregate. The amount of each 2012 Revolving Lender’s 2012 Revolving
Commitment is set forth on Appendix A-2 under the caption “2012 Revolving
Commitment” or in the applicable Assignment Agreement or Joinder Agreement, as
applicable, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.
          “2012 Revolving Commitment Period” means the period from the Closing
Date to but excluding the 2012 Revolving Commitment Termination Date.
          “2012 Revolving Commitment Termination Date” means the earliest to
occur of (i) the sixth anniversary of the Closing Date, (ii) the date the 2012
Revolving Commitments are permanently reduced to zero pursuant to
Section 2.13(b), and (iii) the date of the termination of the 2012 Revolving
Commitments pursuant to Section 8.1.
          “2012 Revolving Exposure” means, with respect to any 2012 Revolving
Lender as of any date of determination, (i) prior to the termination of the 2012
Revolving Commitments, that Lender’s 2012 Revolving Commitment; and (ii) after
the termination of the 2012 Revolving Commitments, the sum of (a) the aggregate
outstanding principal amount of the 2012 Revolving Loans of that Lender, (b) the
aggregate amount of all participations by that 2012 Revolving Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, and (c) the aggregate amount of all participations therein by that 2012
Revolving Lender in any outstanding Swing Line Loans.
          “2012 Revolving Lender” means a Lender with a 2012 Revolving
Commitment or, if the 2012 Revolving Commitments have terminated or expired, a
Lender with 2012 Revolving Exposure.
          “2012 Revolving Loan Note” means a promissory note in the form of
Exhibit B-2, as it may be amended, supplemented or otherwise modified from time
to time.
          “2012 Revolving Loans” means a Loan made by a 2012 Revolving Lender
pursuant to its 2012 Revolving Commitment.

2



--------------------------------------------------------------------------------



 



          “2015 Revolving Commitment” means the commitment of a 2015 Revolving
Lender to make or otherwise fund any 2015 Revolving Loan and to acquire
participations in Letters of Credit and Swing Line Loans hereunder, and “2015
Revolving Commitments” means such commitments of all 2015 Revolving Lenders in
the aggregate. The amount of each 2015 Revolving Lender’s 2015 Revolving
Commitment is set forth on Appendix A-2 under the caption “2015 Revolving
Commitment” or in the applicable Assignment Agreement or Joinder Agreement, as
applicable, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.
          “2015 Revolving Commitment Period” means the period from the Closing
Date to but excluding the 2015 Revolving Commitment Termination Date.
          “2015 Revolving Commitment Termination Date” means the earliest to
occur of (i) the ninth anniversary of the Closing Date, (ii) the date the 2015
Revolving Commitments are permanently reduced to zero pursuant to
Section 2.13(b), and (iii) the date of the termination of the 2015 Revolving
Commitments pursuant to Section 8.1; provided, however, that such date shall
become March 1, 2014 if all the Senior Notes are not repaid in full or extended,
renewed or refinanced with a Permitted Refinancing pursuant to Section 6.3(r) on
or prior to March 1, 2014, which Permitted Refinancing will not mature or
require any scheduled amortization or payments of principal prior to the date
that is ninety-one (91) days after the tenth anniversary of the Closing Date.
          “2015 Revolving Exposure” means, with respect to any 2015 Revolving
Lender as of any date of determination, (i) prior to the termination of the 2015
Revolving Commitments, that Lender’s 2015 Revolving Commitment; and (ii) after
the termination of the 2015 Revolving Commitments, the sum of (a) the aggregate
outstanding principal amount of the 2015 Revolving Loans of that Lender, (b) the
aggregate amount of all participations by that 2015 Revolving Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, (c) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and (d) the aggregate amount of all participations therein by
that 2015 Revolving Lender in any outstanding Swing Line Loans.
          “2015 Revolving Lender” means a Lender with a 2015 Revolving
Commitment or, if the 2015 Revolving Commitments have terminated or expired, a
Lender with 2015 Revolving Exposure.
          “2015 Revolving Loan Note” means a promissory note in the form of
Exhibit B-5, as it may be amended, supplemented or otherwise modified from time
to time.
          “2015 Revolving Loans” means a Loan made by a 2015 Revolving Lender
pursuant to its 2015 Revolving Commitment.
          “Adjusted Eurodollar Rate” means, for any Interest Rate Determination
Date with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (and rounding upward to the next whole multiple of
1/16 of 1%) (a) (i) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative

3



--------------------------------------------------------------------------------



 



Agent to be the offered rate which appears on the page of the Telerate Screen
which displays an average British Bankers Association Interest Settlement Rate
(such page currently being page number 3740 or 3750, as applicable) for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate per annum
(rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (iii) in the
event the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by
BNP for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of Administrative Agent, in its capacity as a Lender, for which
the Adjusted Eurodollar Rate is then being determined with maturities comparable
to such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (b) an amount equal to (i) one minus
(ii) the Applicable Reserve Requirement.
          “Administrative Agent” as defined in the preamble hereto.
          “Affected Lender” as defined in Section 2.18(b).
          “Affected Loans” as defined in Section 2.18(b).
          “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
          “Agent” means each of Administrative Agent, Syndication Agent, Auction
Managers, Arrangers and Collateral Agent.
          “Aggregate Amounts Due” as defined in Section 2.17.
          “Aggregate Payments” as defined in Section 7.2.
          “Agreement” means this Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 7, 2010, as it may be amended, supplemented or
otherwise modified from time to time.

4



--------------------------------------------------------------------------------



 



          “Amendment and Restatement Agreement” means the Amendment and
Restatement Agreement, dated of December 7, 2010, among the parties thereto.
          “Applicable Margin’’ and “Applicable Revolving Commitment Fee
Percentage’’ mean (a) with respect to Tranche C Term Loans that are Eurodollar
Rate Loans, 2.00% per annum, which shall be reduced to 1.75% per annum if
(x) the Total Leverage Ratio then in effect is less than 5.50:1 or (y) the
credit facilities provided hereunder have ratings of at least B1 from Moody’s
and at least B+ from S&P; (b) with respect to Tranche C Term Loans that are Base
Rate Loans, an amount equal to (i) the Applicable Margin for Eurodollar Rate
Loans as set forth in clause (a) above, as applicable, minus (ii) 1.00% per
annum; (c) with respect to Tranche C-2 Term Loans that are Eurodollar Rate
Loans, 4.00% per annum, which shall be reduced to 3.50% per annum if the Company
obtains a public corporate family rating of at least Ba3 (stable) from Moody’s
and a public corporate credit rating of at least BB (stable) from S&P; (d) with
respect to Tranche C-2 Term Loans that are Base Rate Loans, an amount equal to
(i) the Applicable Margin for Eurodollar Rate Loans as set forth in clause
(c) above, as applicable, minus (ii) 1.00% per annum; (e) with respect to 2015
Revolving Loans that are Eurodollar Rate Loans, 4.00% per annum, which shall be
reduced to 3.50% per annum if the Company obtains a public corporate family
rating of at least Ba3 (stable) from Moody’s and a public corporate credit
rating of at least BB (stable) from S&P, and the Applicable Revolving Commitment
Fee Percentage with respect to 2015 Revolving Commitments, a percentage per
annum, determined by reference to the Total Leverage Ratio in effect from time
to time as set forth in the table below; (f) with respect to 2012 Revolving
Loans that are Eurodollar Rate Loans and the Applicable Revolving Commitment Fee
Percentage with respect to 2012 Revolving Commitments, a percentage per annum,
determined by reference to the Total Leverage Ratio in effect from time to time
as set forth below

                  Applicable Revolving         Commitment Fee Percentage        
with respect to 2012 Total Leverage   Applicable Margin for   Revolving
Commitments and Ratio   2012 Revolving Loans   2015 Revolving Commitments
≥ 6.00:1.00
  2.25%   0.50%
< 6.00:1.00
       
≥ 5.00:1.00
  2.00%   0.50%
< 5.00:1.00
       
≥ 4.00:1.00
  1.75%   0.375%
< 4.00:1.00
  1.50%   0.375%

; (g) with respect to Swing Line Loans and 2015 Revolving Loans that are Base
Rate Loans, an amount equal to (i) the Applicable Margin for Eurodollar Rate
Loans as set forth in clause (e) above, as applicable, minus (ii) 1.00% per
annum, and (h) with respect to 2012 Revolving Loans that are Base Rate Loans, an
amount equal to (i) the Applicable Margin for Eurodollar Rate

5



--------------------------------------------------------------------------------



 



Loans as set forth in clause (f) above, as applicable, minus (ii) 1.00% per
annum. No change in the Applicable Margin or the Applicable Revolving Commitment
Fee Percentage shall be effective until three Business Days after the date on
which Administrative Agent shall have received the applicable financial
statements and a Compliance Certificate pursuant to Section 5.2(b) calculating
the Total Leverage Ratio. At any time Company has not submitted to
Administrative Agent the applicable information as and when required under
Section 5.2(b), the Applicable Margin and the Applicable Revolving Commitment
Fee Percentage shall be determined, where applicable, as if the Total Leverage
Ratio were in excess of 6.00:1.00. Within one Business Day of receipt of the
applicable information under Section 5.2(b), Administrative Agent shall give
each Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Margin and the Applicable Revolving Commitment Fee Percentage in
effect for the applicable Class from such date.
          “Applicable Reserve Requirement” means, at any time, for any
Eurodollar Rate Loan, the maximum rate, expressed as a decimal, at which
reserves (including, without limitation, any basic marginal, special,
supplemental, emergency or other reserves) are required to be maintained with
respect thereto against “Eurocurrency liabilities” (as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors or other applicable banking regulator. Without limiting the effect of
the foregoing, the Applicable Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is to
be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.
          “Arrangers” means, (a) in respect of the Existing ARCA, collectively,
Credit Suisse and GSCP in their capacities as joint lead arrangers and
bookrunners and (b) in respect of this Agreement and the Amendment and
Restatement Agreement, collectively, Barclays in its capacity as lead arranger
and a joint bookrunner and GSLP, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and BNPP SC in their capacities as joint bookrunners.
          “Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person (other than a
Credit Party), in one transaction or a series of transactions, of all or any
part of Holdings’ or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Equity Interests in any of Holdings’ Subsidiaries, other than
(i) inventory (or other assets) sold or leased in the ordinary course of
business (excluding any such sales by operations or divisions discontinued or to
be discontinued), (ii) sales of assets in one transaction or a series of related
transactions for consideration of less than $1,000,000, and (iii) sales of other
assets for aggregate consideration of less than $5,000,000 in the aggregate
during any Fiscal Year.

6



--------------------------------------------------------------------------------



 



          “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
          “Assignment Effective Date” as defined in Section 10.6(b).
          “Attributable Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
          “Auction Managers” means GSLP, JPMorgan and BNPP SC.
          “Auction Procedures” means, collectively, the auction procedures,
auction notice, return bid and Company Assignment Agreement in substantially the
form set forth as Exhibit O hereto; provided, that Auction Managers, in
consultation with Company, may amend or modify the procedures, notices, bids and
Company Assignment Agreement in connection with any Company Loan Purchase
(including economic terms to the extent no Lenders have validly tendered Tranche
C Term Loans requested in an offer but excluding economic terms of an auction
after any Lender has validly tendered Tranche C Term Loans requested in an offer
other than to increase the Auction Amount (as defined in the Auction Procedures)
or raise the Discount Range (as defined in the Auction Procedures)); and
provided further, that no such amendments or modifications may be implemented
after 24 hours prior to the date and time return bids are due.
          “Bank of America” means Bank of America, N.A.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Barclays” means Barclays Capital, the investment banking division of
Barclays Bank PLC.
          “Base Rate” means, for any day, a rate per annum equal to the highest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (iii) the Adjusted Eurodollar Rate
for an interest period of one month plus 1.00%. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
          “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
          “Beneficiary” means each Agent, Issuing Bank, Lender and Lender
Counterparty.
          “BNP” as defined in the preamble hereto.
          “BNPP SC” means BNP Paribas Securities Corp.

7



--------------------------------------------------------------------------------



 



          “Board of Governors” means the Board of Governors of the Federal
Reserve System of the United States, or any successor thereto.
          “Borrowers” as defined in the preamble hereto.
          “Business Day” means (i) any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
Eurodollar Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.
          “Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property, plant and equipment” or similar items reflected in the
consolidated statement of cash flows of Holdings and its Subsidiaries; provided
that the term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (x) insurance proceeds paid on account of the loss
of or damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iii) expenditures that constitute any part of Consolidated Lease Expense,
(iv) expenditures that are accounted for as capital expenditures by Holdings or
any Subsidiary and that actually are paid for by a Person other than Holdings or
any Subsidiary and for which neither Holdings nor any Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period), (v) the book value of any asset owned by Holdings or any
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period, provided
that (A) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (B) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, (vi) expenditures
that constitute Permitted Acquisitions or (vii) the purchase of plant, property
or equipment to the extent financed with the proceeds of Dispositions that are
not required to be applied to prepay Term Loans pursuant to Section 2.14.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP as in
effect on the Second ARCA Effective Date.

8



--------------------------------------------------------------------------------



 



          “Cash Equivalents” means, as at any date of determination,
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or any member
nation of the European Union or (ii) issued by any agency of the United States
or any member nation of the European Union, the obligations of which are backed
by the full faith and credit of the United States or such member nation of the
European Union, in each case maturing within one year after such date;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof or by any foreign government having an investment grade
rating from either S&P or Moody’s, in each case maturing within one year after
such date and having, at the time of the acquisition thereof, a rating of at
least A-2 from S&P or at least P-2 from Moody’s; (c) commercial paper maturing
no more than one year from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-2 from S&P or at least P-2
from Moody’s; (d) certificates of deposit or bankers’ acceptances maturing
within one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America, any
state thereof, the District of Columbia or any member nation of the Organization
for Economic Cooperation and Development that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.
          “Cash Management Obligations” means obligations owed by Holdings,
Company or any of its Subsidiaries to any Lender or any Affiliate of a Lender in
respect of any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers of funds.
          “Casualty Event” means any event that gives rise to the receipt by
Holdings, Company or any of its Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as subsequently amended.
          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.
          “Certificate re Non-Bank Status” means a certificate substantially in
the form of Exhibit F.
          “Change of Control” means, at any time, (a) (i) prior to the
consummation of a Qualifying IPO of Holdings or any direct or indirect parent of
Holdings, including without limitation, Education Management (each of Holdings
and any such parent, a “Parent”), the Sponsors shall cease to beneficially own
and control at least 51% on a fully diluted basis of the voting interests in the
Equity Interests of each such Parent and (ii) after the consummation of a

9



--------------------------------------------------------------------------------



 



Qualifying IPO of any Parent, the Sponsors shall cease to beneficially own and
control on a fully diluted basis at least 35% of the voting interests in the
Equity Interests of such Parent; (b) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) other than the Sponsors
(i) shall have acquired beneficial ownership of 35% or more on a fully diluted
basis of the voting interest in the Equity Interests of such Parent, and the
percentage of the voting interest in the Equity Interests of such Parent
acquired by such person or group exceeds, in the aggregate, the percentage held
by the Sponsors taken as a whole or (ii) shall have obtained the power (whether
or not exercised) to elect a majority of the members of the board of directors
(or similar governing body) of such Parent; (c) the majority of the seats (other
than vacant seats) on the board of directors (or similar governing body) of any
Parent shall cease to be occupied by Persons who either (i) were members of the
board of directors of such Parent on the Closing Date (after giving effect to
the Transaction) or (ii) were nominated for election by the board of directors
of such Parent, a majority of whom were directors on the Closing Date (after
giving effect to the Transaction) or whose election or nomination for election
was previously approved by a majority of such directors; (d) Holdings shall
cease to beneficially own and control 100% on a fully diluted basis of the
voting interests in the Equity Interests of Company; or (e) any “change of
control” (or any comparable term) in the Senior Notes Indenture or the Senior
Subordinated Notes Indenture.
          “Class” means (a) with respect to Lenders, each of the following
classes of Lenders: (i) Lenders having Tranche C Term Loan Exposure,
(ii) Lenders having Tranche C-2 Term Loan Exposure, (iii) Lenders having 2012
Revolving Exposure, (iv) Lenders having 2015 Revolving Exposure (including Swing
Line Lender) and (v) Lenders having New Term Loan Exposure of each applicable
Series, (b) with respect to Loans, each of the following classes of Loans:
(i) Tranche C Term Loans, (ii) Tranche C-2 Term Loans, (iii) 2012 Revolving
Loans, (iv) 2015 Revolving Loans (including Swing Line Loans) and (v) each
Series of New Term Loans and (c) with respect to Revolving Commitments, each of
the following classes of Revolving Commitments: (i) 2012 Revolving Commitments
and (ii) 2015 Revolving Commitments.
          “Closing Date” means the date of the initial Credit Extension under
the Original Credit Agreement, which occurred on June 1, 2006.
          “Closing Date Mortgaged Property” as defined in Original
Section 3.1(g).
          “Collateral” means, collectively, all of the real, personal and mixed
property (including Equity Interests) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
          “Collateral Agent” as defined in the preamble hereto.
          “Collateral Documents” means the Pledge and Security Agreement, the
Mortgages, and all other instruments, documents and agreements delivered by any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to Collateral Agent, for the benefit of Secured Parties, a Lien
on any real, personal or mixed property of that Credit Party as security for the
Obligations.
          “Commitment” means any Revolving Commitment or Term Loan Commitment.

10



--------------------------------------------------------------------------------



 



          “Company” as defined in the preamble hereto.
          “Company Assignment Agreement” means, with respect to any assignment
to Company pursuant to Section 10.6(i) hereof, an Assignment and Acceptance
Agreement substantially in the form of Annex C to the Auction Procedures (as may
be modified from time to time as set forth in the definition of Auction
Procedures).
          “Company Assignment Effective Date” means, for any Company Loan
Purchase, the date on which such Company Loan Purchase is recorded in the
Register.
          “Company Loan Purchase” means any purchase of Tranche C Term Loans by
Company pursuant to Section 10.6(i) hereof.
          “Compliance Certificate” means a Compliance Certificate substantially
in the form of Exhibit C.
          “Consolidated EBITDA” means, for any period, the Consolidated Net
Income for such period, plus:
          (a) without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:
          (i) total interest expense and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,
          (ii) provision for taxes based on income, profits or capital of
Holdings and its Subsidiaries, including state, franchise and similar taxes
(such as the Pennsylvania capital tax) and foreign withholding taxes paid or
accrued during such period,
          (iii) depreciation and amortization,
          (iv) other non-cash charges, including non-cash asset impairment
charges and write-offs (but excluding any non-cash charge to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period),
          (v) severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans,
          (vi) restructuring charges or reserves (including restructuring costs
related to acquisitions after the Closing Date and to closure or consolidation
of facilities),
          (vii) other unusual or non-recurring charges during such period
identified in reasonable detail in the applicable Compliance Certificate,
          (viii) any losses attributable to minority interests,

11



--------------------------------------------------------------------------------



 



          (ix) the amount of management, monitoring, consulting and advisory
fees and related expenses paid to the Sponsors,
          (x) any costs or expenses incurred by Holdings or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of Holdings or net cash proceeds
of an issuance of Equity Interests of Holdings (other than Disqualified Equity
Interests),
          (xi) cash fees and expenses incurred in connection with the
Transaction,
          (xii) any non-cash purchase accounting adjustment and any step-ups
with respect to re-valuing assets and liabilities in connection with the
Transaction or any Investment permitted under Section 6.2, and
          (xiii) any non-cash compensation costs or expenses under Statement of
Financial Accounting Standards No 123(R), “Share Based payment”, pursuant to any
management equity plan or stock option plan or any other employee benefit plan
or agreement or any stock or shareholder agreement, less
          (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
          (i) unusual or non-recurring gains,
          (ii) non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period),
          (iii) gains on asset sales (other than asset sales in the ordinary
course of business),
          (iv) any net after-tax income from the early extinguishment of
Indebtedness or hedging obligations or other derivative instruments, and
          (v) all gains attributable to minority interests.
          “Consolidated Excess Cash Flow” means, for any period, an amount (if
positive) equal to: (a) the sum, without duplication, of the amounts for such
period of (i) Consolidated EBITDA, plus (ii) the Consolidated Working Capital
Adjustment, plus (iii) the IPO Net Cash Proceeds to the extent applied to prepay
Indebtedness for borrowed money and any premium, make-whole or penalty payments
actually paid in cash in connection with such prepayment, minus (b) the sum,
without duplication, of the amounts for such period of (i) repayments of
Indebtedness for borrowed money (including (A) the principal component of
payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.14(a) to the extent required due
to a Disposition that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase, but excluding (1) all

12



--------------------------------------------------------------------------------



 



other prepayments of Term Loans and (2) all repayments of Revolving Loans or
Swing Line Loans except to the extent the Revolving Commitments are permanently
reduced in connection with such repayments), (ii) Capital Expenditures (net of
any proceeds of any related financings with respect to such expenditures), other
than Capital Expenditures financed with Cumulative Excess Cash Flow that is Not
Otherwise Applied pursuant to Section 6.15(a)(y), (iii) Consolidated Interest
Expense, (iv) provisions for current taxes based on income of Holdings and its
Subsidiaries and payable in cash with respect to such period, (v) the amount of
Investments and acquisitions made during such period pursuant to Section 6.2
(other than Section 6.2(a)) to the extent that such Investments and acquisitions
were financed with internally generated cash flow of Holdings and its
Subsidiaries, (vi) cash payments by Holdings and its Subsidiaries during such
period in respect of long-term liabilities of Holdings and its Subsidiaries
other than Indebtedness, and (vii) the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by Holdings and its
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness.
          “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capitalized Leases in accordance
with GAAP and capitalized interest), net of cash interest income, of Holdings
and its Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transaction or any Permitted Acquisition),
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Swap Agreements, but excluding,
however, (i) any amount not payable in cash and (ii) any amounts referred to in
Section 2.11(d) payable on or before the Closing Date.
          “Consolidated Lease Expense” means, for any period, all rental
expenses of Holdings and its Subsidiaries during such period under operating
leases for real or personal property, excluding real estate taxes, insurance
costs and common area maintenance charges and net of sublease income, other than
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to a Permitted Acquisition to the extent such rental expenses relate to
operating leases in effect at the time of (and immediately prior to) such
acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.
          “Consolidated Net Income” means, for any period, (a) the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
minus (b) (i) the income (or loss) of any entity (other than a Subsidiary of
Holdings) in which any other Person (other than Holdings or any of its
Subsidiaries) has a joint interest to the extent that the declaration or payment
of dividends or similar distributions by such entity of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, governmental regulation or
Education Law applicable to such entity, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of Holdings or is merged into
or consolidated with Holdings or any of its Subsidiaries or that Person’s assets
are acquired by Holdings or any of its Subsidiaries, (iii) the income of any
Subsidiary of Holdings to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary

13



--------------------------------------------------------------------------------



 



of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule,
governmental regulation or Education Law applicable to that Subsidiary, and (iv)
(to the extent not included in clauses (i) through (iii) above) any net
extraordinary gains or net extraordinary losses.
          “Consolidated Total Debt” means, as of any date of determination,
(a) the aggregate principal amount of Indebtedness of Holdings and its
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments, minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens, other than nonconsensual Liens permitted by Section 6.1 and Liens
permitted by Section 6.1(s) and clauses (i) and (ii) of Section 6.1(t)) that are
included in the consolidated balance sheet of Holdings and its Subsidiaries as
of such date.
          “Consolidated Working Capital” means, at any date, the excess of
(a) the sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and its
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Subsidiaries on such date, including deferred revenue but excluding,
without duplication, (i) the current portion of any Funded Debt, (ii) all
Indebtedness consisting of Loans and Letter of Credit Usage to the extent
otherwise included therein, (iii) the current portion of interest and (iv) the
current portion of current and deferred income taxes.
          “Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
          “Continuing Lender” means each Original Lender that has delivered a
Lender Consent Letter agreeing to convert all of the Original Term Loans made by
such Original Lender to Tranche C Term Loans.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Contributing Guarantors” as defined in Section 7.2.
          “Control” as set forth in the definition of “Affiliate.”
          “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

14



--------------------------------------------------------------------------------



 



          “Conversion/Continuation Notice” means a Conversion/Continuation
Notice substantially in the form of Exhibit A-2.
          “Counterpart Agreement” means a Counterpart Agreement substantially in
the form of Exhibit J delivered by a Credit Party pursuant to Section 5.12.
          “Credit Date” means the date of a Credit Extension.
          “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, any documents or certificates executed by Borrower in
favor of Issuing Bank relating to Letters of Credit, and all other documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, Issuing Bank or any Lender in connection herewith.
          “Credit Extension” means the making of a Loan or the issuing of a
Letter of Credit.
          “Credit Party” means each Person (other than any Agent, Issuing Bank
or any Lender or any other representative thereof) from time to time party to a
Credit Document.
          “Credit Suisse” as defined in the preamble hereto.
          “Cumulative Excess Cash Flow” as defined in Section 6.6(i).
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time specified
therein, or both, would be an Event of Default.
          “Defaulting Lender” means any Lender that has (a) failed to fund any
portion of Loans or participations in any Letter of Credit within one
(1) Business Day of the date required to be funded by it hereunder, (b) notified
the Borrower, the Administrative Agent or any Issuing Bank in writing that it
does not intend to comply with any of its obligations to fund any portion of
Loans or participations in any Letter of Credit under this Agreement or has made
a public statement to the effect that it does not intend to comply with such
funding obligations under this Agreement or under any other agreement in which
it commits to extend credit, (c) failed, within five (5) Business Days after a
request by the Administrative Agent or any Issuing Bank (with a copy to the
Company) to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit (provided that such request may not be sent unless
the Administrative Agent or the relevant Issuing Bank are aware that such Lender
has recently failed to comply with its funding obligations under another
syndicated loan facility or otherwise has a reasonable, good faith belief that
such Lender will not comply with its funding obligations under this Agreement),
(d)

15



--------------------------------------------------------------------------------



 



otherwise failed to pay over to the Administrative Agent, any Issuing Bank or
any other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, or (e) become or is insolvent or has a
parent company that has become or is insolvent or become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or has
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or has
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment.
          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Designated Non-Cash Consideration” means the fair market value of
non-cash consideration received by Company or a Subsidiary in connection with a
Disposition pursuant to Section 6.5(k) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation (which amount will be reduced by the fair market
value of the portion of the non-cash consideration converted to cash within
180 days following the consummation of the applicable Disposition).
          “Designated Subsidiary Borrower” means any Qualified Subsidiary as to
which an Election to Participate shall have been delivered to Administrative
Agent in accordance with Section 2.25; provided that the status of any of the
foregoing as a Designated Subsidiary Borrower shall terminate if and when an
Election to Terminate is delivered to Administrative Agent in accordance with
Section 2.25.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale of
Equity Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.
          “Disqualified Equity Interests” means any Equity Interest which, by
its terms (or by the terms of any security or other Equity Interests into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified

16



--------------------------------------------------------------------------------



 



Equity Interests, in each case, prior to the date that is 180 days after the
Tranche C-2 Term Loan Maturity Date or, if later, the latest New Term Loan
Maturity Date.
          “Dollars” and the sign “$” mean the lawful money of the United States
of America.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.
          “Education Laws” as defined in Section 5.8.
          “Education Management” means Education Management Corporation, a
Pennsylvania corporation.
          “Effective Date” means February 13, 2007.
          “Effective Date Certificate” means an Effective Date Certificate
substantially in the form of Exhibit G-1.
          “Election to Participate” means an Election to Participate
substantially in the form of Exhibit M hereto.
          “Election to Terminate” means an Election to Terminate substantially
in the form of Exhibit N hereto.
          “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender
and any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans, and (iii) solely for purposes of Company Loan
Purchases, Company; provided, that except as set forth in clause (iii) of this
definition, no Affiliate of (x) Holdings or (y) any Sponsor shall be an Eligible
Assignee.
          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or to the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

17



--------------------------------------------------------------------------------



 



          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Contributions” means, collectively, (a) the contribution by
the Equity Investors on or prior to the Closing Date of an aggregate amount of
cash of not less than 27.5% of the total capitalization of Holdings and its
Subsidiaries on a consolidated basis (excluding for the avoidance of doubt any
Letters of Credit issued on the Closing Date) to EM Acquisition Corporation,
Holdings or one or more direct or indirect holding company parents of Holdings,
and (b) the further contribution to Company of any portion of such cash
contribution proceeds not directly received by Company or used by Holdings to
pay Transaction Expenses.
          “Equity Interests” means, with respect to any Person, all of the
shares, interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
          “Equity Investors” means the Sponsors and the Management Stockholders.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is under common control with any Credit Party within the
meaning of Section 414 of the Internal Revenue Code or Section 4001 of ERISA.
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by any Credit Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.
          “Eurodollar Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
          “Event of Default” means each of the conditions or events set forth in
Section 8.1.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

18



--------------------------------------------------------------------------------



 



          “Excluded Information” as defined in Section 10.6(i)(ii).
          “Excluded Subsidiary” means (a) any Subsidiary that directly owns or
operates a school and as such is restricted by applicable Law or applicable
accreditation requirements or other Education Laws from guaranteeing the
Obligations, (b) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary and (c) any inactive Subsidiary having less than $100,000 of assets.
          “Existing ARCA” has the meaning provided in the recitals to this
Agreement.
          “Existing Indebtedness” means Indebtedness and other obligations
outstanding under that certain Second Amended and Restated Credit Agreement
dated as of August 18, 2003 between Education Management and the lenders and
agents party thereto, as amended prior to the Closing Date.
          “Fair Share Contribution Amount” as defined in Section 7.2.
          “Fair Share” as defined in Section 7.2.
          “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to a whole multiple of
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.
          “First Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
the only Lien to which such Collateral is subject, other than any Lien permitted
pursuant to Section 6.1.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Holdings and its Subsidiaries
ending on June 30 of each calendar year, subject to Section 6.11.
          “Forecasts” as defined in Section 4.5(c).
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “Funded Debt” means all Indebtedness of Holdings and its Subsidiaries
on a consolidated basis for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or

19



--------------------------------------------------------------------------------



 



similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including Indebtedness in respect
of the Loans.
          “Funding Default” as defined in Section 2.22.
          “Funding Guarantors” as defined in Section 7.2.
          “Funding Notice” means a notice substantially in the form of
Exhibit A-1.
          “GAAP” means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.
          “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
          “Grantor” as defined in the Pledge and Security Agreement.
          “GSCP” as defined in the preamble hereto.
          “GSLP” means Goldman Sachs Lending Partners LLC.
          “Guarantee” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or monetary other obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or monetary other obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in

20



--------------------------------------------------------------------------------



 



either case in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
          “Guaranteed Obligations” as defined in Section 7.1.
          “Guarantor Subsidiary” means each Guarantor other than Holdings.
          “Guarantors” means each of Holdings, Company (in the case of
Obligations of the Designated Subsidiary Borrowers) and each other Domestic
Subsidiary of Holdings (other than Excluded Subsidiaries and the relevant
Designated Subsidiary Borrower in the case of its Obligations).
          “Guaranty” means the guaranty of each Guarantor set forth in
Section 7.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
          “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.
          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to any Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
          “Historical Financial Statements” means as of the Closing Date,
(i) the audited financial statements of Holdings and its Subsidiaries, for the
immediately preceding three Fiscal Years, consisting of a consolidated balance
sheet and the related consolidated statements of income, stockholders’ equity
and cash flows for such Fiscal Years, and (ii) the unaudited financial
statements of Holdings and its Subsidiaries as at the most recently ended Fiscal
Quarter, consisting of a consolidated balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the three-, six-
or nine-month period, as applicable, ending on such date, and, in the case of
clauses (i) and (ii), certified by the chief financial officer or treasurer of
Company that they fairly present, in all material respects, the

21



--------------------------------------------------------------------------------



 



financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.
          “Holdings” as defined in the preamble hereto.
          “Holdings Restricted Payments Election” as defined in Section 6.6(c).
          “Included Domestic Subsidiary” means a Domestic Subsidiary that is not
an Excluded Subsidiary.
          “Increased Amount Date” as defined in Section 2.24.
          “Increased-Cost Lenders” as defined in Section 2.23.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
          (b) the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
          (c) net obligations of such Person under any Swap Agreement;
          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);
          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
          (f) all Attributable Indebtedness;
          (g) all obligations of such Person in respect of Disqualified Equity
Interests; and
          (h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited

22



--------------------------------------------------------------------------------



 



liability company) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Debt and (B) in the case of Holdings and
its Subsidiaries, exclude all Indebtedness of a Credit Party having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary of business consistent with past practice. The amount of any net
obligation under any Swap Agreement on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.
          “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, claims (including Environmental Claims), actions, judgments, suits,
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Credit Extensions or the use or
intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); or (ii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Holdings or any of its Subsidiaries.
          “Indemnitee” as defined in Section 10.3.
          “IPO Net Cash Proceeds” means the Net Cash Proceeds of the initial
public offering of the common stock of Education Management consummated on
October 7, 2009 which have been contributed to Holdings or the Company.
          “Installment” as defined in Section 2.12.
          “Intercompany Note” means a global promissory note substantially in
the form of Exhibit K evidencing Indebtedness owed among the Credit Parties.
          “Interest Coverage Ratio” means, with respect to Holdings and its
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of
Holdings for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.

23



--------------------------------------------------------------------------------



 



          “Interest Payment Date” means with respect to (i) any Base Rate Loan,
each March 31, June 30, September 30 and December 31 of each year, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Loan; and (ii) any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.
          “Interest Period” means, in connection with a Eurodollar Rate Loan, an
interest period of one-, two-, three- or six-months (or nine- or twelve-months
if available to all Lenders), as selected by a Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) and (d), of this definition, end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of any Class of Term Loans shall extend beyond such Class’s Term Loan
Maturity Date; and (d) no Interest Period with respect to any portion of any
Class of Revolving Loans shall extend beyond such Class’s Revolving Commitment
Termination Date.
          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
for the purpose of hedging the interest rate exposure associated with Holdings’
and its Subsidiaries’ operations and not for speculative purposes.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or debt or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, loans, advances, or Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made to a
Credit Party in the ordinary course of business consistent with past practice)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually

24



--------------------------------------------------------------------------------



 



invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
          “Issuance Notice” means an Issuance Notice substantially in the form
of Exhibit A-3.
          “Issuing Bank” shall mean, as the context may require, any or each of
(a) BNP as Issuing Bank hereunder, together with its permitted successors and
assigns in such capacity, with respect to Letters of Credit issued by BNP,
(b) Bank of America as Issuing Bank hereunder, together with its permitted
successors and assigns in such capacity, with respect to Letters of Credit
issued by Bank of America, (c) JPMorgan Chase as Issuing Bank hereunder,
together with its permitted successors and assigns in such capacity, with
respect to Letters of Credit issued by JPMorgan Chase, (d) PNC as Issuing Bank
hereunder, together with its permitted successors and assigns in such capacity,
with respect to Letters of Credit issued by PNC and (e) any other financial
institution that has or may become an Issuing Bank pursuant to Section 2.4(h),
with respect to Letters of Credit issued by such financial institution and its
successors and assigns in such capacity.
          “Joinder Agreement” means an agreement substantially in the form of
Exhibit L.
          “JPMorgan” means J.P. Morgan Securities Inc.
          “JPMorgan Chase” means JPMorgan Chase Bank, N.A.
          “Junior Financing” as defined in Section 6.12.
          “Junior Financing Documentation” means any documentation governing any
Junior Financing.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Lender” means each financial institution with a Revolving Commitment
or a Term Loan Commitment on the Second ARCA Effective Date, and any other
Person that becomes a party hereto pursuant to an Assignment Agreement or a
Joinder Agreement.
          “Lender Consent Letters” means the lender consent letters authorizing
the amendment and restatement of the Original Credit Agreement and, in the case
of any Continuing Lender, the conversion of all of the Original Term Loans held
by such Lender to a Tranche C Term Loan.
          “Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Swap Agreement (including any Person who is a Lender (and any
Affiliate

25



--------------------------------------------------------------------------------



 



thereof) as of the Closing Date but subsequently, whether before or after
entering into a Swap Agreement, ceases to be a Lender).
          “Letter of Credit” means any letter of credit issued hereunder. A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.
          “Letter of Credit Sublimit” means the aggregate unused amount of the
Revolving Commitments then in effect.
          “Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding, and
(ii) the aggregate amount of all drawings under Letters of Credit honored by an
Issuing Bank and not theretofore reimbursed by or on behalf of Borrowers.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
          “Loan” means a Tranche C Term Loan, a Tranche C-2 Term Loan, a 2012
Revolving Loan, a 2015 Revolving Loan, a Swing Line Loan and a New Term Loan.
          “Management Stockholders” means the members of management of Company
or its Subsidiaries who are investors in Holdings or any direct or indirect
parent thereof.
          “Margin Stock” as defined in Regulation U of the Board of Governors as
in effect from time to time.
          “Material Adverse Effect” means (a) a material adverse effect on the
business, operations, assets, liabilities (actual or contingent) or financial
condition of Holdings and its Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of any Borrower or the Credit Parties (taken as a
whole) to perform their respective payment obligations under any Credit Document
to which any Borrower or any of the Credit Parties is a party or (c) a material
adverse effect on the rights and remedies of the Lenders under any Credit
Document.
          “Material Real Estate Asset’’ means any fee interest owned by any
Credit Party in any real property having a fair market value in excess of
$2,500,000 as of the date of the acquisition thereof.
          “Merger” means the merger of EM Corporation Acquisition with and into
Education Management pursuant to the Merger Agreement.
          “Merger Agreement” means the Agreement and Plan of Merger dated as of
March 3, 2006 between Education Management and EM Acquisition Corporation.

26



--------------------------------------------------------------------------------



 



          “Moody’s” means Moody’s Investor Services, Inc.
          “Mortgage” means, collectively, the deeds of trust, trust deeds,
hypothecs and mortgages made by the Credit Parties in favor or for the benefit
of Administrative Agent on behalf of the Lenders substantially in the form of
Exhibit I (with such changes as may be customary to account for local Law
matters), and any other mortgages executed and delivered pursuant to
Section 5.13.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
          “NAIC” means The National Association of Insurance Commissioners, and
any successor thereto.
          “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an
amount equal to: (a) cash payments (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Holdings or any of its
Subsidiaries from such Asset Sale, minus (b) any bona fide direct costs incurred
in connection with such Asset Sale, including (i) income or gains taxes payable
by the seller (or a direct or indirect parent of such seller) as a result of any
gain recognized in connection with such Asset Sale, (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale and (iii) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any of its Subsidiaries in connection with
such Asset Sale.
          “Net Cash Proceeds” means, (a) with respect to any Asset Sale, the Net
Asset Sale Proceeds, (b) with respect to any Casualty Event, the Net
Insurance/Condemnation Proceeds, and (c) with respect to any issuance of Equity
Interests or any incurrence of Indebtedness, the cash proceeds from such
issuance or incurrence, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses.
          “Net Insurance/Condemnation Proceeds” means an amount equal to:
(a) any cash payments or proceeds received by Holdings or any of its
Subsidiaries (i) under any casualty insurance policy in respect of a covered
loss thereunder or (ii) as a result of the taking of any assets of Holdings or
any of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (b) (i) any
actual and reasonable costs incurred by Holdings or any of its Subsidiaries in
connection with the adjustment or settlement of any claims of Holdings or such
Subsidiary in respect thereof, and (ii) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (a)(ii) of this

27



--------------------------------------------------------------------------------



 



definition, including income taxes payable as a result of any gain recognized in
connection therewith.
          “New Notes” means the Senior Notes and Senior Subordinated Notes.
          “New Notes Documentation” means the New Notes, and all documents
executed and delivered with respect to the New Notes, including the Senior Notes
Indenture and the Senior Subordinated Notes Indenture.
          “New Revolving Loan Commitments” as defined in Section 2.24.
          “New Revolving Loan Lender” as defined in Section 2.24.
          “New Revolving Loans” as defined in Section 2.24.
          “New Term Loan Commitments” as defined in Section 2.24.
          “New Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the New Term Loans of
such Lender.
          “New Term Loan Lender” as defined in Section 2.24.
          “New Term Loan Maturity Date” means the date that New Term Loans of a
Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.
          “New Term Loans” as defined in Section 2.24.
          “Nonpublic Information” means information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD.
          “Non-US Lender” as defined in Section 2.20(c).
          “Note” means a Tranche C Term Loan Note, a Tranche C-2 Term Loan Note,
a 2012 Revolving Loan Note, a 2015 Revolving Loan Note or a Swing Line Note.
          “Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.
          “Not Otherwise Applied” means, with reference to any amount of Net
Cash Proceeds of any transaction or event or of Consolidated Excess Cash Flow,
that such amount (a) was not required to be applied to prepay the Loans pursuant
to Section 2.14, and (b) was not previously applied in determining the
permissibility of a transaction under the Credit Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose (including without
limitation, (i) Investments pursuant to Section 6.2, (ii) Restricted Payments to
Holdings pursuant to Section 6.6 (or loans or advances to Holdings in lieu
thereof pursuant to Section 6.2(m)), (iii) prepayments, repurchases or
redemptions of any Junior Financing pursuant to Section 6.12) and (iv) Capital
Expenditures

28



--------------------------------------------------------------------------------



 



pursuant to Section 6.15). Company shall promptly notify Administrative Agent of
any application of such amount as contemplated by (b) above.
          “NPL” means the National Priorities List under CERCLA.
          “Obligations” means all (a) advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party and its Subsidiaries
arising under any Credit Document or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or Subsidiary of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) obligations of any Credit Party and its Subsidiaries
arising under any Swap Agreement with a Lender Counterparty and (c) Cash
Management Obligations. Without limiting the generality of the foregoing, the
Obligations of the Credit Parties under the Credit Documents (and of their
Subsidiaries to the extent they have obligations under the Credit Documents)
include (i) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, indemnities and other amounts payable by any Credit Party or its
Subsidiaries under any Credit Document and (ii) the obligation of any Credit
Party or any of its Subsidiaries to reimburse any amount in respect of any of
the foregoing that any Lender, in its sole discretion, may elect to pay or
advance on behalf of such Credit Party or such Subsidiary.
          “Obligee Guarantor” as defined in Section 7.7.
          “Original Credit Agreement” has the meaning provided in the recitals
to this Agreement.
          “Original Lenders” has the meaning provided in the recitals to this
Agreement.
          “Original Sections 3.1(g) and 3.1(h)” mean Sections 3.1(g) and 3.1(h)
of the Original Credit Agreement, which Sections are set forth in Annex C
hereto.
          “Original Term Loans” has the meaning provided in the Existing ARCA.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.

29



--------------------------------------------------------------------------------



 



          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Credit Party
or any ERISA Affiliate or to which any Credit Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.
          “Perfection Certificate” means a certificate in form satisfactory to
Collateral Agent that provides information relating to UCC filings of each
Credit Party.
          “Permitted Acquisition” means any acquisition by Company or any of its
wholly owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, 90% or more of the Equity Interests in or a
business line or unit or a division of, any Person; provided,
          (i) immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
          (ii) all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;
          (iii) in the case of the acquisition of Equity Interests, 90% or more
of the Equity Interests (except for any such Securities in the nature of
directors’ qualifying shares required pursuant to applicable law not to exceed
5% of the outstanding Equity Interests) acquired or otherwise issued by such
Person or any newly formed Subsidiary of Company in connection with such
acquisition shall be owned by Company or a Guarantor Subsidiary thereof (any
such Person or newly formed Subsidiary that is not Wholly Owned by Company after
such acquisition is referred to as an “Acquired Non-Wholly-Owned Subsidiary”),
and Company shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of Company, each of the actions set forth in Sections 5.12
and/or 5.13, as applicable;
          (iv) Holdings and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.10 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended, (as determined in accordance with Section 6.10(c));
          (v) Company shall have delivered to Administrative Agent (A) on or
prior to the date such proposed acquisition is consummated, (1) a Compliance
Certificate evidencing compliance with Section 6.10 as required under clause
(iv) above and (2) with respect to any acquisition with consideration exceeding
$15,000,000, all other relevant financial information with respect to such
acquired assets to the extent available to the Credit Parties, including,
without limitation, the aggregate consideration for such acquisition and any
other information required to demonstrate compliance with Section 6.10 and
(B) promptly upon request by Administrative Agent, a copy of the purchase
agreement related to the proposed Permitted Acquisition (and any related
documents reasonably requested by Administrative Agent); and

30



--------------------------------------------------------------------------------



 



          (vi) any Person or assets or division as acquired in accordance
herewith shall be in same business or lines of business in which Company and/or
its Subsidiaries are engaged as of the Closing Date.
          “Permitted Equity Issuance” means any sale or issuance of any
Qualified Equity Interests of Holdings to the extent permitted hereunder.
          “Permitted Holdings Debt” as defined in Section 6.3(p).
          “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.3(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.3(e), at the time thereof, no Event
of Default shall have occurred and be continuing, and (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Indebtedness
permitted pursuant to Section 6.3(b), 6.3(r) or 6.12(a), (i) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Credit Parties or the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended; provided that a certificate of a Responsible Officer delivered to
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that Company has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
Administrative Agent notifies Company within such five Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by the Person who is the obligor of
the Indebtedness being modified, refinanced, refunded, renewed or extended.

31



--------------------------------------------------------------------------------



 



          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, associations, companies, trusts,
banks, trust companies, land trusts, business trusts or other organizations,
whether or not legal entities, and Governmental Authorities.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Credit Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
          “Pledge and Security Agreement” means the Pledge and Security
Agreement dated as of June 1, 2006 among the Grantors party thereto and the
Collateral Agent, as it may be amended, supplemented or otherwise modified from
time to time.
          “PNC” means PNC Bank National Association.
          “Prime Rate” means the rate of interest quoted in The Wall Street
Journal, Money Rates Section as the Prime Rate (currently defined as the base
rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.
          “Principal Office” means, for each of Administrative Agent, Swing Line
Lender and Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Company, Administrative Agent and each Lender.
          “Pro Forma Balance Sheet” as defined in Section 4.5(a)(ii).
          “Pro Forma Financial Statements” as defined in Section 4.5(a)(ii).
          “Projections” as defined in Section 5.1(c).
          “Pro Rata Share” means (a) with respect to all payments, computations
and other matters relating to the Tranche C Term Loan of any Lender, the
percentage obtained by dividing (i) the Tranche C Term Loan Exposure of that
Lender by (ii) the aggregate Tranche C Term Loan Exposure of all Lenders;
(b) with respect to all payments, computations and other matters relating to the
Tranche C-2 Term Loan of any Lender, the percentage obtained by dividing (i) the
Tranche C-2 Term Loan Exposure of that Lender by (ii) the aggregate Tranche C-2
Term Loan Exposure of all Lenders; (c) with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued or participations purchased
therein by any Lender or any participations in any Swing Line Loans purchased by
any Lender, the percentage obtained by dividing (i) the Revolving Exposure of
that Lender by (ii) the aggregate Revolving Exposure of all Lenders; and
(d) with respect to all payments, computations, and other matters relating to
New Term Loan Commitments or New Term Loans of a particular Series, the
percentage obtained by dividing (i) the New Term Loan Exposure of that Lender
with respect to that Series by (ii) the aggregate New Term Loan Exposure of all
Lenders with respect to that Series. For all

32



--------------------------------------------------------------------------------



 



other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Tranche C
Term Loan Exposure, the Tranche C-2 Term Loan Exposure, the Revolving Exposure
and the New Term Loan Exposure of that Lender, by (B) an amount equal to the sum
of the aggregate Tranche C Term Loan Exposure, the aggregate Tranche C-2 Term
Loan Exposure, the aggregate Revolving Exposure and the aggregate New Term Loan
Exposure of all Lenders.
          “Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
          “Qualified Non-Wholly-Owned Subsidiary” means (a) any Acquired
Non-Wholly-Owned Subsidiary (as defined in clause (iii) of the definition of
“Permitted Acquisitions”), provided that (i) such Subsidiary is acquired after
the Closing Date in accordance with Section 6.2(i) and (ii) Company and its
Wholly Owned Subsidiaries own no less than the percentage of the outstanding
Equity Interests of such Subsidiary owned by them on the date such Subsidiary is
acquired pursuant to Section 6.2(i) and (b) any Subsidiary that is formed by
Company or any of its Subsidiaries after the Closing Date, provided that
(i) Company and its Wholly Owned Subsidiaries own at least 90% of the
outstanding Equity Interests of such Subsidiary (except for any such Securities
in the nature of directors’ qualifying shares required pursuant to applicable
law not to exceed 5% of the outstanding Equity Interests of such Subsidiary) and
(ii) such Subsidiary is not formed in connection with, or used in, the
acquisition (whether by purchase, merger or otherwise) of all or substantially
all of the assets of, 90% or more of the Equity Interests in or a business line
or unit or a division of, any Person.
          “Qualified Subsidiary” means any Subsidiary of Company (other than any
Excluded Subsidiary) that satisfies the following criteria: (a) the jurisdiction
of organization or incorporation of such Subsidiary is the United States of
America (or any State thereof or the District of Columbia) and (b) such
Subsidiary is a wholly owned Subsidiary of Company.
          “Qualifying IPO” means the issuance by Holdings or any direct or
indirect parent of Holdings of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).
          “Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
          “Register” as defined in Section 2.7(b).
          “Regulation D” means Regulation D of the Board of Governors, as in
effect from time to time.
          “Regulation FD” means Regulation FD as promulgated by the US
Securities and Exchange Commission under the Securities Act and Exchange Act as
in effect from time to time.
          “Reimbursement Date” as defined in Section 2.4(d).

33



--------------------------------------------------------------------------------



 



          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.
          “Replacement Lender” as defined in Section 2.23.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA or the regulations issued thereunder, other than events for
which the thirty (30) day notice period has been waived.
          “Required Prepayment Date” as defined in Section 2.15(c).
          “Requisite Lenders” means one or more Lenders having or holding
Tranche C Term Loan Exposure, Tranche C-2 Term Loan Exposure, New Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Tranche C Term Loan Exposure of all Lenders, (ii) the
aggregate Tranche C-2 Term Loan Exposure of all Lenders, (iii) the aggregate
Revolving Exposure of all Lenders and (iv) the aggregate New Term Loan Exposure
of all Lenders; provided that the Tranche C Term Loan Exposure, Tranche C-2 Term
Loan Exposure, New Term Loan Exposure and Revolving Exposure of, and the portion
of the aggregate Tranche C Term Loan Exposure, aggregate Tranche C-2 Term Loan
Exposure, aggregate New Term Loan Exposure and aggregate Revolving Exposure held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Requisite Lenders.
          “Responsible Officer” means the chief executive officer, president,
vice president, chief financial officer, treasurer or assistant treasurer or
other similar officer of a Credit Party. Any document delivered hereunder that
is signed by a Responsible Officer of a Credit Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Credit Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Credit Party.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest in
Holdings, Company or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Holdings or Company’s stockholders, partners or members (or the equivalent
Persons thereof).
          “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any 2012 Revolving Loan or 2015 Revolving Loan and to acquire
participations

34



--------------------------------------------------------------------------------



 



in Letters of Credit and Swing Line Loans hereunder and “Revolving Commitments”
means such commitments of all Lenders in the aggregate. The aggregate amount of
the Revolving Commitments as of the Second ARCA Effective Date is $442,500,000.
          “Revolving Commitment Period” means the 2012 Revolving Commitment
Period or the 2015 Revolving Commitment Period.
          “Revolving Commitment Termination Date” means the 2012 Revolving
Commitment Termination Date and the 2015 Revolving Commitment Termination Date.
          “Revolving Exposure” means, with respect to any 2012 Revolving Lender,
the 2012 Revolving Exposure, and with respect to any 2015 Revolving Lender, the
2015 Revolving Exposure.
          “Revolving Lender” means any 2012 Revolving Lender or 2015 Revolving
Lender.
          “Revolving Loan” means a 2012 Revolving Loan and a 2015 Revolving
Loan.
          “Revolving Percentage” means, with respect to any Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment.
          “Rollover Amount” as defined in Section 6.15(b).
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc., and any successor thereto.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Second ARCA Effective Date” has the meaning assigned to that term in
the Amendment and Restatement Agreement.
          “Secured Parties” has the meaning assigned to that term in the Pledge
and Security Agreement.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any profit
sharing agreement or arrangement, options, warrants, bonds, debentures, notes,
or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.

35



--------------------------------------------------------------------------------



 



          “Senior Notes” means $375,000,000 in aggregate principal amount of
Company’s 8.75% senior unsecured notes due 2014.
          “Senior Notes Indenture” means the Indenture for the Senior Notes,
dated as of June 1, 2006.
          “Senior Subordinated Notes” means $385,000,000 in aggregate principal
amount of Company’s 10.25% senior subordinated notes due 2016.
          “Senior Subordinated Notes Indenture” means the Indenture for the
Senior Subordinated Notes, dated as of June 1, 2006.
          “Series” as defined in Section 2.24.
          “Settlement Service” as defined in Section 10.6(d).
          “Solvency Certificate” means a Solvency Certificate of the chief
financial officer or treasurer of Holdings substantially in the form of
Exhibit G-2.
          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
          “Sponsors” means Goldman Sachs Capital Partners, Providence Equity
Partners Inc., Leeds Equity Partners, and their respective Affiliates, but not
including, however, any portfolio companies of any of the foregoing or any
Affiliates that are not managed by the Merchant Banking Division of Goldman,
Sachs & Co.
          “Sponsor Management Agreement” means the Management Agreement between
certain of the management companies associated with the Sponsors and Company.
          “Sponsor Termination Fees” means the one-time payment under the
Sponsor Management Agreement of a termination fee to one or more of the Sponsors
and their Affiliates in the event of either a Change of Control or the
completion of a Qualifying IPO.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons

36



--------------------------------------------------------------------------------



 



(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; provided, in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Holdings.
          “Successor Company” as defined in Section 6.4(d).
          “Swap Agreement” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreements, (a) for any date on or after
the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).
          “Swing Line Lender” means BNP in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
          “Swing Line Loan” means a Loan made by Swing Line Lender to Borrower
pursuant to Section 2.3.
          “Swing Line Note” means a promissory note in the form of Exhibit B-3,
as it may be amended, supplemented or otherwise modified from time to time.
          “Swing Line Sublimit” means the lesser of (i) $20,000,000, and
(ii) the aggregate unused amount of Revolving Commitments then in effect.

37



--------------------------------------------------------------------------------



 



          “Syndication Agent” as defined in the preamble hereto.
          “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding imposed by any Governmental Authority;
provided, “Tax on the overall net income” of a Person shall mean a tax imposed
by the jurisdiction in which that Person is organized or in which that Person’s
applicable principal office (and/or, in the case of a Lender, its lending
office) is located or in which that Person (and/or, in the case of a Lender, its
lending office) is deemed to be doing business on all or part of the net income,
profits or gains (whether worldwide, or only insofar as such income, profits or
gains are considered to arise in or to relate to a particular jurisdiction, or
otherwise) of that Person (and/or, in the case of a Lender, its applicable
lending office).
          “Term Loan” means a Tranche C Term Loan, a Tranche C-2 Term Loan and a
New Term Loan.
          “Term Loan Commitment” means the Tranche C Term Loan Commitment, the
Tranche C-2 Term Loan Commitment or the New Term Loan Commitment of a Lender,
and “Term Loan Commitments” means such commitments of all Lenders.
          “Term Loan Maturity Date” means the Tranche C Term Loan Maturity Date,
the Tranche C-2 Term Loan Maturity Date and the New Term Loan Maturity Date of
any Series of New Term Loans.
          “Terminated Lender” as defined in Section 2.23.
          “Test Period” means, for any determination under this Agreement, the
four consecutive fiscal quarters of Company then last ended.
          “Threshold Amount” means $50,000,000.
          “Title Company” as defined in Original Section 3.1(g).
          “Title Policy” as defined in Original Section 3.1(g).
          “Total Assets” means the total assets of Company and its Subsidiaries
on a consolidated basis, as shown on the most recent balance sheet of Company or
such other Person as may be expressly stated.
          “Total Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.
          “Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.

38



--------------------------------------------------------------------------------



 



          “Tranche C Term Loan” means a Tranche C Term Loan made by a Lender to
Borrower pursuant to Section 2.1(a).
          “Tranche C Term Loan Commitment” and “Tranche C Term Loan Commitments”
have the meanings set forth in the Existing ARCA. Notwithstanding the foregoing,
the amount of each Lender’s Tranche C Term Loan Commitment, if any, is set forth
on Appendix A-1 under the caption “Tranche C Term Loan Commitment” or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche C Term
Loan Commitments as of the Second ARCA Effective Date is $348,953,050.51.
          “Tranche C Term Loan Exposure” means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Tranche C
Term Loans of such Lender.
          “Tranche C Term Loan Maturity Date” means the earlier of (i) the
seventh anniversary of the Closing Date, and (ii) the date that all Tranche C
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
          “Tranche C Term Loan Note” means a promissory note in the form of
Exhibit B-1, as it may be amended, supplemented or otherwise modified from time
to time.
          “Tranche C-2 Term Loan” means a Loan made pursuant to Section 2.1(b).
          “Tranche C-2 Term Loan Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to convert all or a portion of its
existing Tranche C Term Loan into a Tranche C-2 Term Loan hereunder on the
Second ARCA Effective Date pursuant to the Amendment and Restatement Agreement.
The amount of each Lender’s Tranche C-2 Term Loan Commitment, if any, is set
forth on Annex A-1 under the caption “Tranche C-2 Term Loan Commitment” or in
the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the Tranche
C-2 Term Loan Commitments as of the Second ARCA Effective Date is
$763,061,849.49.
          “Tranche C-2 Term Loan Exposure” means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Tranche
C-2 Term Loans of such Lender.
          “Tranche C-2 Term Loan Maturity Date” means the earlier of (i) the
tenth anniversary of the Closing Date, and (ii) the date that all Tranche C-2
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise; provided, however, that such date shall become
March 1, 2014 if all the Senior Notes are not repaid in full or extended,
renewed or refinanced with a Permitted Refinancing pursuant to Section 6.3(r) on
or prior to March 1, 2014, which Permitted Refinancing will not mature or
require any scheduled amortization or payments of principal prior to the date
that is ninety-one (91) days after the tenth anniversary of the Closing Date.
          “Tranche C-2 Term Loan Note” means a promissory note in the form of
Exhibit B-4, as it may be amended, supplemented or otherwise modified from time
to time.

39



--------------------------------------------------------------------------------



 



          “Transaction” means, collectively, (a) the Equity Contributions,
(b) the Merger, (c) the issuance of the New Notes, (d) the funding of the
Original Term Loans on the Closing Date, (e) the consummation of any other
transactions in connection with the foregoing, and (f) the payment of the fees
and expenses incurred in connection with any of the foregoing.
          “Transaction Documents” means the Merger Agreement and all other
material documents, instruments and certificates contemplated by the Merger
Agreement.
          “Transaction Expenses” means any fees or expenses incurred or paid by
Holdings, Company or any of its Subsidiaries in connection with the Transaction,
this Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.
          “Type of Loan” means (i) with respect to either Term Loans or
Revolving Loans, a Base Rate Loan or a Eurodollar Rate Loan, and (ii) with
respect to Swing Line Loans, a Base Rate Loan.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
          “Unrestricted Cash and Cash Equivalents” means the aggregate amount of
cash and Cash Equivalents held in accounts on the consolidated balance sheet of
a Person to the extent that the use of such cash or Cash Equivalents for
application to payment of the Obligations or other Indebtedness is not
prohibited by law or any contract to which such Person is a party and such cash
and Cash Equivalents is free and clear of all Liens (other than Liens in favor
of the Collateral Agent, nonconsensual Liens permitted by Section 6.1 and Liens
permitted by Section 6.1(s) and clauses (i) and (ii) of Section 6.1(t)).
          “Waivable Mandatory Prepayment” as defined in Section 2.15(c).
          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (i) the sum
of the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.
          “Wholly Owned” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.
     1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Holdings to Lenders pursuant to Section 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in

40



--------------------------------------------------------------------------------



 



effect at the time of such preparation, except as otherwise specifically
prescribed herein. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either Company or the Requisite Lenders shall so request, the
Lenders, Administrative Agent and Company shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Requisite Lenders); provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein. Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.
     1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter.
SECTION 2. LOANS AND LETTERS OF CREDIT
     2.1. Term Loans. (a) Tranche C Term Loans. Subject to the terms and
conditions set forth herein and in the Amendment and Restatement Agreement, each
Tranche C Term Loan outstanding on the Second ARCA Effective Date that is not
converted into a Tranche C-2 Term Loan will remain outstanding as a Tranche C
Term Loan.
          (b) Tranche C-2 Term Loans. Subject to the terms and conditions set
forth herein and in the Amendment and Restatement Agreement, each Lender holding
a Tranche C-2 Term Loan Commitment has severally agreed to convert all or a
portion of its existing Tranche C Term Loans into, and the Indebtedness
converted by such converted Tranche C Term Loan will remain outstanding as, a
Tranche C-2 Loan on the Second ARCA Effective Date in a principal amount equal
to such Lender’s Tranche C-2 Term Loan Commitment.
     Any Term Loans prepaid may not be reborrowed. Subject to Sections 2.13(a)
and 2.14, all amounts owed hereunder with respect to the (x) Tranche C Term
Loans shall be paid in full no later than the Tranche C Term Loan Maturity Date
and (y) the Tranche C-2 Term Loans shall be paid in full no later than the
Tranche C-2 Term Loan Maturity Date. Each Lender’s Tranche C Term Loan
Commitment terminated on the Effective Date. The Tranche C-2 Term Loan
Commitment shall terminate immediately after the conversion of Tranche C Term
Loans into Tranche C-2 Term Loans on the Second ARCA Effective Date.
     2.2. Revolving Loans. (a) Revolving Commitments. During the Revolving
Commitment Period applicable to any Lender’s Revolving Commitment, subject to
the terms and conditions

41



--------------------------------------------------------------------------------



 



hereof, such Lender severally agrees to make Revolving Loans to Borrowers in an
aggregate amount up to but not exceeding such Lender’s Revolving Commitment;
provided, that after giving effect to the making of any Revolving Loans in no
event shall the Total Utilization of Revolving Commitments exceed the Revolving
Commitments then in effect. Amounts borrowed pursuant to this Section 2.2(a) may
be repaid and reborrowed during the Revolving Commitment Period. All Revolving
Loans will be made by all Revolving Lenders (including both 2012 Revolving
Lenders and 2015 Revolving Lenders) in accordance with their Revolving
Percentages until the 2012 Revolving Commitment Termination Date; thereafter,
all Revolving Loans will be made by the 2015 Revolving Lenders in accordance
with their Revolving Percentages until the 2015 Revolving Commitment Termination
Date. Each Lender’s 2012 Revolving Commitment shall expire on the 2012 Revolving
Commitment Termination Date and all 2012 Revolving Loans and all other amounts
owed hereunder with respect to the 2012 Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date. Each Lender’s 2015
Revolving Commitment shall expire on the 2015 Revolving Commitment Termination
Date and all 2015 Revolving Loans and all other amounts owed hereunder with
respect to the 2015 Revolving Loans and the 2015 Revolving Commitments shall be
paid in full no later than such date.
          (b) Borrowing Mechanics for Revolving Loans.
          (i) Except pursuant to Section 2.4(d), Revolving Loans that are Base
Rate Loans shall be made in an aggregate minimum amount of $1,000,000 and
integral multiples of $500,000 in excess of that amount, and Revolving Loans
that are Eurodollar Rate Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount.
          (ii) Whenever a Borrower desires that Lenders make Revolving Loans,
such Borrower shall give notice to Administrative Agent, which may be given by
telephone, no later than 12:00 p.m. (New York City time) at least three Business
Days in advance of the proposed Credit Date in the case of a Eurodollar Rate
Loan, and at least one Business Day in advance of the proposed Credit Date in
the case of a Revolving Loan that is a Base Rate Loan. Except as otherwise
provided herein, a notice for a Revolving Loan that is a Eurodollar Rate Loan
shall be irrevocable on and after the related Interest Rate Determination Date,
and the relevant Borrower shall be bound to make a borrowing in accordance
therewith. Each telephonic notice by a Borrower pursuant to this Section 2.2(b)
must be confirmed promptly by delivery to Administrative Agent of a fully
executed Funding Notice. Neither Administrative Agent nor any Lender shall incur
any liability to any Borrower in acting upon any telephonic notice referred to
above that Administrative Agent believes in good faith to have been given by a
Responsible Officer or other person authorized to borrow on behalf of such
Borrower or for otherwise acting in good faith under this Section 2.2(b), and
upon funding of Loans by Lenders in accordance with this Agreement pursuant to
any such telephonic notice a Borrower shall have effected Loans hereunder.
          (iii) Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Revolving Percentage thereof,
if any,

42



--------------------------------------------------------------------------------



 



together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness.
          (iv) Each Lender shall make the amount of its Revolving Loan available
to Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to the relevant Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Revolving Loans
received by Administrative Agent from Lenders to be credited to the account of
such Borrower at the Principal Office designated by Administrative Agent or such
other account as may be designated in writing to Administrative Agent by such
Borrower.
          (c) Outstanding Revolving Loans and Letters of Credit. All Revolving
Loans and Letters of Credit outstanding under the Existing ARCA on the Second
ARCA Effective Date shall remain outstanding hereunder on the terms set forth
herein.
     2.3. Swing Line Loans. (a) Swing Line Loans Commitments. During the 2015
Revolving Commitment Period, subject to the terms and conditions hereof, Swing
Line Lender hereby agrees to make Swing Line Loans to Borrowers in the aggregate
amount up to but not exceeding the Swing Line Sublimit; provided, that after
giving effect to the making of any Swing Line Loan, in no event shall the Total
Utilization of Revolving Commitments exceed the aggregate Revolving Commitments
then in effect. Amounts borrowed pursuant to this Section 2.3 may be repaid and
reborrowed during the 2015 Revolving Commitment Period. Swing Line Lender’s
Revolving Commitment shall expire on the 2015 Revolving Commitment Termination
Date and all Swing Line Loans and all other amounts owed hereunder with respect
to the Swing Line Loans and the Revolving Commitments shall be paid in full no
later than such date.
          (b) Borrowing Mechanics for Swing Line Loans.
          (i) Swing Line Loans shall be made in an aggregate minimum amount of
$100,000 and integral multiples of $100,000 in excess of that amount.
          (ii) Whenever a Borrower desires that Swing Line Lender make a Swing
Line Loan, such Borrower shall give notice to Administrative Agent, which may be
given by telephone, no later than 1:00 p.m. (New York City time) on the proposed
Credit Date. Each telephonic notice by a Borrower pursuant to this
Section 2.3(b) must be confirmed promptly by delivery to Administrative Agent of
a fully executed Funding Notice. Neither Administrative Agent nor any Lender
shall incur any liability to any Borrower in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a Responsible Officer or other person authorized to borrow on behalf of
such Borrower or for otherwise acting in good faith under this Section 2.3(b),
and upon funding of Loans by Lenders in accordance with this Agreement pursuant
to any such telephonic notice a Borrower shall have effected Loans hereunder.

43



--------------------------------------------------------------------------------



 



          (iii) Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to the relevant Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Swing Line Loans
received by Administrative Agent from Swing Line Lender to be credited to the
account of such Borrower at Administrative Agent’s Principal Office, or to such
other account as may be designated in writing to Administrative Agent by such
Borrower.
          (iv) With respect to any Swing Line Loans which have not been
voluntarily prepaid by the relevant Borrower pursuant to Section 2.13, Swing
Line Lender may at any time in its sole and absolute discretion, deliver to
Administrative Agent (with a copy to Company), no later than 11:00 a.m. (New
York City time) at least one Business Day in advance of the proposed Credit
Date, a notice (which shall be deemed to be a Funding Notice given by the
relevant Borrower) requesting that each Lender holding a Revolving Commitment
make Revolving Loans that are Base Rate Loans to such Borrower on such Credit
Date in an amount equal to the amount of such Swing Line Loans (the “Refunded
Swing Line Loans”) outstanding on the date such notice is given which Swing Line
Lender requests Lenders to prepay. Anything contained in this Agreement to the
contrary notwithstanding, (1) the proceeds of such Revolving Loans made by the
Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Borrowers) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (2) on the
day such Revolving Loans are made, Swing Line Lender’s Revolving Percentage of
the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender to the relevant Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to such Borrower and shall be due under the
2015 Revolving Loan Note issued by such Borrower to Swing Line Lender. Each
Borrower hereby authorizes Administrative Agent and Swing Line Lender to charge
such Borrower’s accounts with Administrative Agent and Swing Line Lender (up to
the amount available in each such account) in order to immediately pay Swing
Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Lenders, including the Revolving Loans
deemed to be made by Swing Line Lender, are not sufficient to repay in full the
Refunded Swing Line Loans. If any portion of any such amount paid (or deemed to
be paid) to Swing Line Lender should be recovered by or on behalf of Borrower
from Swing Line Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Lenders in the manner contemplated by Section 2.17.

44



--------------------------------------------------------------------------------



 



          (v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Revolving Lender shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding Swing Line Loans, and in an amount equal to
its Revolving Percentage of the applicable unpaid amount together with accrued
interest thereon. Upon one Business Day’s notice from Swing Line Lender, each
Revolving Lender shall deliver to Swing Line Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Principal Office of Swing Line Lender. In order to evidence such
participation, each Revolving Lender agrees to enter into a participation
agreement at the request of Swing Line Lender in form and substance reasonably
satisfactory to Swing Line Lender. In the event any Revolving Lender fails to
make available to Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.
          (vi) Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swing Line Loans pursuant to the second preceding paragraph and
each Lender’s obligation to purchase a participation in any unpaid Swing Line
Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans if it has elected not to do so after the
occurrence and during the continuation of a Default or Event of Default.
     2.4. Issuance of Letters of Credit and Purchase of Participations Therein.
(a) Letters of Credit. During the 2015 Revolving Commitment Period, subject to
the terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit
for the account of a Borrower and its Subsidiaries in the aggregate amount for
all Borrowers and their Subsidiaries up to but not exceeding the Letter of
Credit Sublimit; provided that (A) BNP as Issuing Bank (or its permitted
successors and assigns in such capacity) shall only be required to issue Letters
of Credit for the

45



--------------------------------------------------------------------------------



 



account of a Borrower and its Subsidiaries in an aggregate amount for all
Borrowers and their Subsidiaries up to but not exceeding $175,000,000, and the
issuance by BNP as Issuing Bank (or its permitted successors and assigns in such
capacity) of any additional Letters of Credit at any time when Letter of Credit
Usage is equal to or greater than $175,000,000 shall be at the sole discretion
of BNP as Issuing Bank (or its permitted successors and assigns in such
capacity), (B) Bank of America as Issuing Bank (or its permitted successors and
assigns in such capacity) shall only be required to issue Letters of Credit for
the account of a Borrower and its Subsidiaries in an aggregate amount for all
Borrowers and their Subsidiaries up to but not exceeding $100,000,000 and only
at a time when Letter of Credit Usage with respect to Letters of Credit issued
by BNP (or its permitted successors and assigns in such capacity) is equal to or
greater than $175,000,000, and the issuance by Bank of America as Issuing Bank
(or its permitted successors and assigns in such capacity) of any additional
Letters of Credit at any time when Letter of Credit Usage with respect to
Letters of Credit issued by Bank of America as Issuing Bank (or its permitted
successors and assigns in such capacity) is equal to or greater than
$100,000,000 or at any time when Letter of Credit Usage with respect to Letters
of Credit issued by BNP as Issuing Bank (or its permitted successors and assigns
in such capacity) is less than $175,000,000 shall be at the sole discretion of
Bank of America as Issuing Bank (or its permitted successors and assigns in such
capacity), (C) JPMorgan Chase as Issuing Bank (or its permitted successors and
assigns in such capacity) shall only be required to issue Letters of Credit for
the account of a Borrower and its Subsidiaries in an aggregate amount for all
Borrowers and their Subsidiaries up to but not exceeding $100,000,000 and only
at a time when (1) Letter of Credit Usage with respect to Letters of Credit
issued by BNP as Issuing Bank (or its permitted successors and assigns in such
capacity) is equal to or greater than $175,000,000 and (2) Letter of Credit
Usage with respect to Letters of Credit Issued by Bank of America as Issuing
Bank (or its permitted successors and assigns in such capacity) is equal to or
greater than $100,000,000, and the issuance by JPMorgan Chase as Issuing Bank
(or its permitted successors and assigns in such capacity) of any additional
Letters of Credit at any time when Letter of Credit Usage with respect to
Letters of Credit issued by JPMorgan Chase as Issuing Bank (or its permitted
successors and assigns in such capacity) is equal to or greater than
$100,000,000 or at any time when Letter of Credit Usage with respect to Letters
of Credit issued by BNP as Issuing Bank (or its permitted successors and assigns
in such capacity) is less than $175,000,000 or at any time when Letter of Credit
Usage with respect to Letters of Credit issued by Bank of America as Issuing
Bank (or its permitted successors and assigns in such capacity) is less than
$100,000,000 shall be at the sole discretion of JPMorgan Chase as Issuing Bank
(or its permitted successors and assigns in such capacity) and (D) PNC as
Issuing Bank (or its permitted successors and assigns in such capacity) shall
only be required to issue Letters of Credit for the account of a Borrower and
its Subsidiaries in an aggregate amount for all Borrowers and their Subsidiaries
up to but not exceeding $50,000,000 and only at a time when Letter of Credit
Usage with respect to Letters of Credit issued by BNP as Issuing Bank (or its
permitted successors and assigns in such capacity) is equal to or greater than
$175,000,000, and the issuance by PNC as Issuing Bank (or its permitted
successors and assigns in such capacity) of any additional Letters of Credit at
any time when Letter of Credit Usage with respect to Letters of Credit issued by
PNC as Issuing Bank (or its permitted successors and assigns in such capacity)
is equal to or greater than $50,000,000 or at any time when Letter of Credit
Usage with respect to Letters of Credit issued by BNP as Issuing Bank (or its
permitted successors and assigns in such capacity) is less than $175,000,000
shall be at the sole discretion of PNC as Issuing Bank (or its permitted
successors

46



--------------------------------------------------------------------------------



 



and assigns in such capacity); provided, further, (i) each Letter of Credit
shall be denominated in Dollars; (ii) the stated amount of each Letter of Credit
shall not be less than $25,000 or such lesser amount as is acceptable to Issuing
Bank; (iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; and (v) in
no event shall any Letter of Credit have an expiration date later than the
earlier of (1) the 2015 Revolving Commitment Termination Date and (2) unless
otherwise agreed by the Issuing Bank, the date which is one year from the date
of issuance of such Letter of Credit. Subject to the foregoing, Issuing Bank may
agree that a standby Letter of Credit will automatically be extended for one or
more successive periods not to exceed one year each, unless Issuing Bank elects
not to extend for any such additional period; provided, Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at the time Issuing Bank must elect to
allow such extension.
          (b) Notice of Issuance. Whenever a Borrower desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent an Issuance Notice no
later than 12:00 p.m. (New York City time) at least two Business Days, or in
each case such shorter period as may be agreed to by Issuing Bank in any
particular instance, in advance of the proposed date of issuance. Upon
satisfaction or waiver of the conditions set forth in Section 3.2, Issuing Bank
shall issue the requested Letter of Credit only in accordance with Issuing
Bank’s standard operating procedures. Upon the issuance of any Letter of Credit
or amendment or modification to a Letter of Credit, Issuing Bank shall promptly
notify each Lender with a Revolving Commitment of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.4(e).
          (c) Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
Borrowers and Issuing Bank, Borrowers assume all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the

47



--------------------------------------------------------------------------------



 



misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Bank, including any Governmental Acts;
none of the above shall affect or impair, or prevent the vesting of, any of
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of Issuing Bank to Borrowers. Notwithstanding anything
to the contrary contained in this Section 2.4(c), Borrowers shall retain any and
all rights they may have against Issuing Bank for any liability arising solely
out of the gross negligence or willful misconduct of Issuing Bank.
          (d) Reimbursement by Borrowers of Amounts Drawn or Paid Under Letters
of Credit. In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the relevant Borrower and
Administrative Agent, and such Borrower shall reimburse Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless such Borrower shall have notified
Administrative Agent and Issuing Bank prior to 10:00 a.m. (New York City time)
on the date such drawing is honored that such Borrower intends to reimburse
Issuing Bank for the amount of such honored drawing with funds other than the
proceeds of Revolving Loans, such Borrower shall be deemed to have given a
timely Funding Notice to Administrative Agent requesting Revolving Lenders to
make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such honored drawing, and (ii) subject
to satisfaction or waiver of the conditions specified in Section 3.2, Revolving
Lenders shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in the amount of such honored drawing, the proceeds of which shall be
applied directly by Administrative Agent to reimburse Issuing Bank for the
amount of such honored drawing; and provided further, if for any reason proceeds
of Revolving Loans are not received by Issuing Bank on the Reimbursement Date in
an amount equal to the amount of such honored drawing, such Borrower shall
reimburse Issuing Bank, on demand, in an amount in same day funds equal to the
excess of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.4(d)
shall be deemed to relieve any Revolving Lenders from its obligation to make
Revolving Loans on the terms and conditions set forth herein, and Borrowers
shall retain any and all rights they may have against any such Revolving Lender
resulting from the failure of such Revolving Lender to make such Revolving Loans
under this Section 2.4(d).
          (e) Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Revolving Percentage of
the maximum amount which is or at any time may become available to be drawn
thereunder. In the event that Borrowers shall fail for any reason to reimburse
Issuing Bank as provided in Section 2.4(d), Issuing Bank shall promptly notify
each Revolving Lender of the unreimbursed amount of such honored drawing and of
such Lender’s respective participation therein based on such Lender’s Revolving
Percentage. Each Revolving Lender shall make

48



--------------------------------------------------------------------------------



 



available to Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the office of Issuing Bank specified in such
notice, not later than 12:00 p.m. (New York City time) on the first business day
(under the laws of the jurisdiction in which such office of Issuing Bank is
located) after the date notified by Issuing Bank. In the event that any
Revolving Lender fails to make available to Issuing Bank on such business day
the amount of such Lender’s participation in such Letter of Credit as provided
in this Section 2.4(e), Issuing Bank shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three Business Days
at the rate customarily used by Issuing Bank for the correction of errors among
banks and thereafter at the Base Rate. Nothing in this Section 2.4(e) shall be
deemed to prejudice the right of any Revolving Lender to recover from Issuing
Bank any amounts made available by such Lender to Issuing Bank pursuant to this
Section in the event that it is determined that the payment with respect to a
Letter of Credit in respect of which payment was made by such Lender constituted
gross negligence or willful misconduct on the part of Issuing Bank. In the event
Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.4(e) for all or any portion of any drawing honored by Issuing Bank
under a Letter of Credit, such Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.4(e) with respect
to such honored drawing such Lender’s Revolving Percentage of all payments
subsequently received by Issuing Bank from Borrowers in reimbursement of such
honored drawing when such payments are received. Any such distribution shall be
made to a Lender at its primary address set forth below its name on Appendix B
or at such other address as such Lender may request.
          (f) Obligations Absolute. The obligation of a Borrower to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which such Borrower or any Lender may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), Issuing Bank,
Lender or any other Person or, in the case of a Lender, against such Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between such
Borrower or one of its Subsidiaries and the beneficiary for which any Letter of
Credit was procured); (iii) any draft or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) payment by Issuing Bank under any Letter of Credit against presentation of
a draft or other document which does not substantially comply with the terms of
such Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Holdings
or any of its Subsidiaries; (vi) any breach hereof or any other Credit Document
by any party thereto; (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or (viii) the fact that an Event
of Default or a Default shall have occurred and be continuing; provided, in each
case, that payment by Issuing Bank under the applicable Letter of Credit shall
not have constituted gross negligence or willful misconduct of Issuing Bank
under the circumstances in question.

49



--------------------------------------------------------------------------------



 



          (g) Indemnification. Without duplication of any obligation of
Borrowers under Section 10.2 or 10.3, in addition to amounts payable as provided
herein, each Borrower hereby agrees to protect, indemnify, pay and save harmless
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit to such Borrower by Issuing Bank, other than as
a result of (1) the gross negligence or willful misconduct of Issuing Bank or
(2) the wrongful dishonor by Issuing Bank of a proper demand for payment made
under any Letter of Credit issued by it, or (ii) the failure of Issuing Bank to
honor a drawing under any such Letter of Credit as a result of any Governmental
Act.
          (h) Additional Issuing Banks. Company may, at any time and from time
to time with the consent of Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such financial institution, designate one
or more additional financial institutions to act as an issuing bank under the
terms of this Agreement, subject to reporting requirements reasonably
satisfactory to the Administrative Agent with respect to issuances, amendments,
extensions and terminations of Letters of Credit by such additional issuing
bank, and with such other procedures and requirements with respect to the
issuance of Letters of Credit that such additional issuing bank may reasonably
require with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed). Any Lender designated as an issuing bank
pursuant to this paragraph (h) shall be deemed to be an “Issuing Bank” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to such Lender.
          (i) Company agrees that, with respect to any Issuing Bank (other than
BNP), neither Company nor any of its Subsidiaries shall mitigate such Issuing
Bank’s fronting risk with respect to any other Lender (the “Mitigating
Arrangements”), unless Company shall have offered to mitigate BNP’s risk, as
Issuing Bank, on terms that are no less favorable to BNP in respect of its
fronting risk than the Mitigating Arrangements are in respect of such Issuing
Bank’s fronting risk.
          (j) Requirement to Fund Letters of Credit following 2012 Revolving
Commitment Termination Date. On and after the 2012 Revolving Commitment
Termination Date, each 2015 Revolving Lender will be required, in accordance
with such Lender’s Revolving Percentage, to reimburse Issuing Bank for the
unreimbursed amount of honored drawings pursuant to 2.4(e) in respect of the
unreimbursed amount of honored drawings arising on or after the 2012 Revolving
Commitment Termination Date and or fund participations in such unreimbursed
amount of honored drawings at the request of the Issuing Bank regardless of
whether any Default or Event of Default existed on the 2012 Revolving Commitment
Termination Date; provided that the 2015 Revolving Exposure of each such 2015
Revolving Lender shall not exceed such Lender’s 2015 Revolving Commitment.
          (k) Replacement of Issuing Bank. Any Issuing Bank may be replaced at
any time by written agreement among Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of such Issuing Bank. At the
time any such replacement shall become

50



--------------------------------------------------------------------------------



 



effective, Company shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of such Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
     2.5. Pro Rata Shares; Availability of Funds. (a) Pro Rata Shares. All Loans
shall be made, and all participations purchased, by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment or any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.
          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to the relevant Borrower a corresponding amount on
such Credit Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify the relevant Borrower and such Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans for such Class of Loans. Nothing in this Section 2.5(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that a Borrower may
have against any Lender as a result of any default by such Lender hereunder.
     2.6. Use of Proceeds. The proceeds of the Revolving Loans, Swing Line Loans
and Letters of Credit made after the Closing Date shall be applied by Borrowers
for working capital and other general corporate purposes (including Permitted
Acquisitions) of Holdings and its Subsidiaries. No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate

51



--------------------------------------------------------------------------------



 



Regulation T, Regulation U or Regulation X of the Board of Governors or any
other regulation thereof or to violate the Exchange Act.
     2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of each
Borrower to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on each Borrower, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Revolving Commitments or any Borrower’s
Obligations in respect of any applicable Loans; and provided further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.
          (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) on behalf of the Borrowers shall maintain at the Principal
Office a register for the recordation of the names and addresses of Lenders and
the 2012 Revolving Commitments, 2015 Revolving Commitments and Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by any Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice. Administrative Agent shall record, or shall cause to be
recorded, in the Register the Revolving Commitments and the Loans in accordance
with the provisions of Section 10.6, and each repayment or prepayment in respect
of the principal amount of the Loans, and any such recordation shall be
conclusive and binding on each Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or any
Borrower’s Obligations in respect of any Loan. Each Borrower hereby designates
BNP to serve as such Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.7, and each Borrower hereby agrees that,
to the extent BNP serves in such capacity, BNP and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees.”
          (c) Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Second ARCA Effective Date, or at any time thereafter, each relevant Borrower
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) on the Second ARCA Effective Date (or, if such notice
is delivered after the Second ARCA Effective Date, promptly after Borrower’s
receipt of such notice) a Note or Notes to evidence such Lender’s Tranche C Term
Loan, Tranche C-2 Term Loan, New Term Loan, 2012 Revolving Loan, 2015 Revolving
Loan or Swing Line Loan, as the case may be.
     Any promissory note evidencing a Tranche C Term Loan prior to the Second
ARCA Effective Date may be exchanged, upon the request of the relevant Lender
made through the Administrative Agent and surrender of such promissory note to
the relevant Borrower through the Administrative Agent, for promissory notes
evidencing the Tranche C-2 Term Loans into which such Lender’s Tranche C Term
Loans were converted on the Second ARCA Effective

52



--------------------------------------------------------------------------------



 



Date. Any promissory note evidencing a Revolving Loan (as such term is defined
in the Existing ARCA) prior to the Second ARCA Effective Date may be exchanged,
upon the request of the relevant Lender made through the Administrative Agent
and surrender of such promissory note to the relevant Borrower through the
Administrative Agent, for promissory notes evidencing the 2012 Revolving Loans
and 2015 Revolving Loans into which such Lender’s Revolving Loans were converted
on the Second ARCA Effective Date.
     2.8. Interest on Loans. (a) Except as otherwise set forth herein, each
Class of Loan shall bear interest on the unpaid principal amount thereof from
the date made through repayment (whether by acceleration or otherwise) thereof
as follows:
          (i) in the case of Tranche C Term Loans, Tranche C-2 Term Loans and
Revolving Loans:
          (A) if a Base Rate Loan, at the Base Rate plus the Applicable Margin
applicable to such Class of Loans; or
          (B) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin applicable to such Class of Loan; and
          (ii) in the case of Swing Line Loans, at the Base Rate plus the
Applicable Margin applicable to Swing Line Loans.
          (b) The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan which can be made and maintained as Base Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by the relevant Borrower and notified to Administrative Agent
and Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be. If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered
to Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
          (c) In connection with Eurodollar Rate Loans there shall be no more
than ten (10) Interest Periods outstanding at any time. In the event a Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event a Borrower fails
to specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Borrower shall be deemed
to have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period

53



--------------------------------------------------------------------------------



 



and shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to each Borrower and each Lender.
          (d) Interest payable pursuant to Section 2.8(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
          (e) Except as otherwise set forth herein, interest on each Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
payment date; (ii) shall accrue on a daily basis and shall be payable in arrears
upon any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) shall accrue on a daily basis and
shall be payable in arrears at maturity of the Loans, including final maturity
of the Loans; provided, however, with respect to any voluntary prepayment of a
Base Rate Loan, accrued interest shall instead be payable on the applicable
Interest Payment Date.
          (f) Each Borrower agrees to pay to Issuing Bank, with respect to
drawings honored under any Letter of Credit, interest on the amount paid by
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of such Borrower at a rate equal to (i) for the period from the date such
drawing is honored to but excluding the applicable Reimbursement Date, the rate
of interest otherwise payable hereunder with respect to 2015 Revolving Loans
that are Base Rate Loans, and (ii) thereafter, a rate which is 2% per annum in
excess of the rate of interest otherwise payable hereunder with respect to 2015
Revolving Loans that are Base Rate Loans.
          (g) Interest payable pursuant to Section 2.8(f) shall be computed on
the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.8(f), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall

54



--------------------------------------------------------------------------------



 



distribute to each Lender which has paid all amounts payable by it under
Section 2.4(e) with respect to such honored drawing such Lender’s Revolving
Percentage of any interest received by Issuing Bank in respect of that portion
of such honored drawing so reimbursed by Lenders for the period from the date on
which Issuing Bank was so reimbursed by Lenders to but excluding the date on
which such portion of such honored drawing is reimbursed by Borrowers.
     2.9. Conversion/Continuation. (a) Subject to Section 2.18 and so long as no
Default or Event of Default shall have occurred and then be continuing,
Borrowers shall have the option:
          (i) to convert at any time all or any part of any Term Loan or
Revolving Loan equal to $1,000,000 and integral multiples of $500,000 in excess
of that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Borrowers shall pay all
amounts due under Section 2.18 in connection with any such conversion; or
          (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$1,000,000 and integral multiples of $500,000 in excess of that amount as a
Eurodollar Rate Loan.
          (b) The relevant Borrower shall deliver a Conversion/Continuation
Notice to Administrative Agent no later than 10:00 a.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least three Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
related Borrower shall be bound to effect a conversion or continuation in
accordance therewith.
     2.10. Default Interest. If any principal of or interest on any Loan or any
fee or other amount payable by Borrowers hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment (and including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) payable on demand (x) in the case of overdue principal of any
Loan, at a rate that is 2% per annum in excess of the interest rate otherwise
payable hereunder with respect to such Loan and (y) in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans that are Revolving Loans.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Default or Event of Default or otherwise prejudice or
limit any rights or remedies of Administrative Agent or any Lender.
     2.11. Fees. (a) Borrowers agree to pay:
          (i) to Lenders having 2012 Revolving Exposure, commitment fees equal
to (A) the average of the daily difference between (1) the 2012 Revolving
Commitments

55



--------------------------------------------------------------------------------



 



and (2) the aggregate principal amount of (x) all outstanding 2012 Revolving
Loans plus (y) the Letter of Credit Usage attributable to the 2012 Revolving
Commitments, times (B) the Applicable Revolving Commitment Fee Percentage
applicable to the 2012 Revolving Loans;
          (ii) to the Lenders having 2015 Revolving Exposure, commitment fees
equal to (A) the average daily difference between (1) the 2015 Revolving
Commitments and (2) the aggregate principal amount of (x) all outstanding 2015
Revolving Loans plus (y) the Letter of Credit Usage attributable to the 2015
Revolving Commitments, times (B) the Applicable Revolving Commitment Fee
Percentage applicable to the 2015 Revolving Loans;
          (iii) to Lenders having 2012 Revolving Exposure, letter of credit fees
equal to (A) the Applicable Margin for 2012 Revolving Loans that are Eurodollar
Rate Loans, times (B) the average aggregate daily maximum amount available to be
drawn under all such Letters of Credit (regardless of whether any conditions for
drawing could then be met and determined as of the close of business on any date
of determination); and
          (iv) to the Lenders having 2015 Revolving Exposure, letter of credit
fees equal to (A) the Applicable Margin for 2015 Revolving Loans that are
Eurodollar Rate Loans, times (B) the average aggregate daily maximum amount
available to be drawn under all such Letters of Credit (regardless of whether
any conditions for drawing could then be met and determined as of the close of
business on any date of determination).
All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share of the applicable fees
payable to each Class of Lenders.
          (b) Borrowers agree to pay directly to Issuing Bank, for its own
account, the following fees:
          (i) a fronting fee equal to 0.125% per annum, times the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and
          (ii) such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
Issuing Bank’s standard schedule for such charges and as in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.
          (c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the 2015 Revolving Commitment Period, commencing
on the first such date to occur after the Closing Date, and on each Revolving
Commitment Termination Date.
          (d) In addition to any of the foregoing fees, Borrowers agree to pay
to Agents such other fees in the amounts and at the times separately agreed
upon.

56



--------------------------------------------------------------------------------



 



     2.12. Scheduled Amortization of Term Loans. The principal amounts of the
Tranche C Term Loans and Tranche C-2 Term Loans shall be repaid in consecutive
quarterly installments (each, an “Installment”) on each March 31, June 30,
September 30 and December 31 of each year (each, an “Installment Date”),
commencing December 31, 2010, in an aggregate amount of 0.25% of the aggregate
principal amount of Term Loans that would have been outstanding on the Closing
Date (assuming for this Section 2.12 only that such Tranche C Term Loans and
Tranche C-2 Term Loans were issued on June 1, 2006 in an amount equal to the
Original Term Loans issued under the Original Credit Agreement and that all
scheduled amortization payments prior to the Effective Date had been made), with
the remaining balance due on the maturity date for such Term Loans; provided, in
the event any New Term Loans are made, such New Term Loans shall be repaid on
each Installment Date occurring on or after the applicable Increased Amount Date
in an amount equal to (i) the aggregate principal amount of New Term Loans of
the applicable Series of New Term Loans, times (ii) the ratio (expressed as a
percentage) of (A) the amount of all other Term Loans being repaid on such
Installment Date and (B) the total aggregate principal amount of all other Term
Loans outstanding on such Increased Amount Date.
For the avoidance of doubt, it is the intention of the parties that the
operation of the preceding paragraph of this Section 2.12 result in such
adjustments to the scheduled amortization in respect of Tranche C Term Loans and
Tranche C-2 Term Loans as are necessary to ensure that conversions of Tranche C
Term Loans into Tranche C-2 Term Loans on the Second ARCA Effective Date do not
result in any change to the scheduled amortization with respect to those Tranche
C Term Loans not so converted.
Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Tranche C Term
Loans and Tranche C-2 Term Loans in accordance with Sections 2.13, 2.14 and
2.15, as applicable; (y) the Tranche C Term Loans, together with all other
amounts owed hereunder with respect thereto, shall, in any event, be paid in
full no later than the Tranche C Term Loan Maturity Date and (z) the Tranche C-2
Term Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Tranche C-2 Term Loan
Maturity Date.
     2.13. Voluntary Prepayments/Commitment Reductions. (a) Voluntary
Prepayments.
               (i) Any time and from time to time:
                    (A) with respect to Base Rate Loans, Borrowers may prepay
any such Loans on any Business Day in whole or in part, in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount;
                    (B) with respect to Eurodollar Rate Loans, Borrowers may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount; and

57



--------------------------------------------------------------------------------



 



                    (C) with respect to Swing Line Loans, Borrowers may prepay
any such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $100,000, and in integral multiples of $100,000 in excess of that
amount.
               (ii) All such prepayments shall be made:
                    (A) upon not less than one Business Day’s prior written or
telephonic notice in the case of Base Rate Loans;
                    (B) upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans; and
                    (C) upon written or telephonic notice on the date of
prepayment, in the case of Swing Line Loans;
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).
               (b) Voluntary Commitment Reductions.
                    (i) Company may, upon not less than three Business Days’
prior written or telephonic notice confirmed in writing to Administrative Agent
(which original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount.
                    (ii) Company’s notice to Administrative Agent shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in Company’s notice and shall reduce the Revolving Commitment of each Lender
proportionately to its Revolving Percentage thereof.

58



--------------------------------------------------------------------------------



 



     2.14. Mandatory Prepayments/Commitment Reductions. (a) Asset Sales. No
later than three Business Days following the date of receipt by Holdings or any
of its Subsidiaries of any Net Asset Sale Proceeds, Borrowers shall prepay the
Term Loans in an aggregate amount equal to such Net Asset Sale Proceeds;
provided that so long as no Default or Event of Default shall have occurred and
be continuing, Borrowers shall have the option, directly or through one or more
of its Subsidiaries, to invest Net Asset Sale Proceeds (x) within 365 days
following receipt of such Net Asset Sale Proceeds or (y) if a Credit Party
enters into a legally binding commitment to reinvest such Net Asset Sale
Proceeds within 365 days following receipt thereof (and such commitment remains
in effect), within 180 days of the date of such legally binding commitment, in
assets useful to the business of Holdings and its Subsidiaries (such Net Asset
Sale Proceeds so reinvested or committed to be reinvested, “Asset Sale
Reinvestment Deferred Amount”).
          (b) Insurance/Condemnation Proceeds. No later than three Business Days
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrowers shall prepay the Term Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided that so long as no Default or Event of
Default shall have occurred and be continuing, Borrowers shall have the option,
directly or through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds (x) within 365 days following receipt of such
Net Insurance/Condemnation Proceeds or (y) if a Credit Party enters into a
legally binding commitment to reinvest such Net Insurance/Condemnation Proceeds
within 365 days following receipt thereof (and such commitment remains in
effect), within 180 days of the date of such legally binding commitment, in
assets useful to the business of Holdings and its Subsidiaries, which investment
may include the repair, restoration or replacement of the applicable assets
thereof (such Net Insurance/Condemnation Proceeds so reinvested or committed to
be reinvested, “Insurance/Condemnation Reinvestment Deferred Amount”).
          (c) Issuance of Debt. No later than three Business Days following the
date of receipt by Holdings or any of its Subsidiaries of any Net Cash Proceeds
from the incurrence of any Indebtedness of Holdings or any of its Subsidiaries
(other than with respect to any Indebtedness permitted to be incurred pursuant
to Section 6.3), Borrowers shall prepay the Term Loans in an aggregate amount
equal to 100% of such Net Cash Proceeds.
          (d) Consolidated Excess Cash Flow. In the event that (x) there shall
be Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending June 30, 2007) and (y) the Total Leverage Ratio as of the last day
of such Fiscal Year (determined for any such period by reference to the
Compliance Certificate delivered pursuant to Section 5.2(b) calculating the
Total Leverage Ratio as of the last day of such Fiscal Year) shall be greater
than 5:00:1, Borrowers shall, no later than ninety days after the end of such
Fiscal Year, prepay the Term Loans in an aggregate amount equal to (i) 50% of
such Consolidated Excess Cash Flow minus (ii) voluntary repayments of the Loans
(excluding repayments of Revolving Loans or Swing Line Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments).
          (e) Revolving Loans and Swing Loans. Borrowers shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so

59



--------------------------------------------------------------------------------



 



that the Total Utilization of Revolving Commitments shall not at any time exceed
the Revolving Commitments then in effect.
          (f) Letter of Credit Usage Exceeds 2012 Revolving Commitments. If for
any reason at any time during the five Business Day period immediately preceding
the 2012 Revolving Commitment Termination Date, the 2012 Revolving Lenders’
Revolving Percentage of the Revolving Credit Exposure attributable to Letter of
Credit Usage exceeds the amount of the 2015 Revolving Lenders’ Revolving
Percentage of the aggregate Revolving Credit Exposure at such time, then the
Borrowers shall promptly prepay or cause to be promptly prepaid Revolving Loans
and/or cash collateralize Letters of Credit in an aggregate amount necessary to
eliminate such excess. If for any reason at any time after the 2012 Revolving
Commitment Termination Date the Revolving Credit Exposure exceeds the amount of
the 2015 Revolving Commitments minus the 2015 Revolving Lenders’ Revolving
Percentage of the aggregate Revolving Credit Exposure, then the Borrowers shall
promptly prepay or cause to be promptly prepaid Revolving Loans and/or cash
collateralize the Letters of Credit in an aggregate amount necessary to
eliminate such excess.
          (g) Prepayment Certificate. Concurrently with any prepayment of the
Loans pursuant to Sections 2.14(a) through 2.14(d), Company shall deliver to
Administrative Agent a certificate of a Responsible Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that Company shall subsequently
determine that the actual amount received exceeded (an “excess”) or was less
than (a “deficit”) the amount set forth in such certificate, (x) in the case of
an excess, Company shall promptly make an additional prepayment of the Term
Loans and (y) in the case of a deficit which resulted in an overpayment of the
Term Loans, the amount of such overpayment shall be credited against the next
Installment or Installments payable under Section 2.12, and in each case Company
shall deliver to Administrative Agent a certificate of its Responsible Officer
demonstrating the derivation of such excess or deficit, as the case may be.
     2.15. Application of Prepayments/Reductions. (a) Application of Voluntary
Prepayments by Type of Loans. Any prepayment of any Loan pursuant to
Section 2.13(a) shall be applied as specified by Borrowers in the applicable
notice of prepayment; provided that, (i) in the event Borrowers fail to specify
the Loans to which any such prepayment shall be applied, such prepayment shall
be applied as follows: first, to repay outstanding Swing Line Loans to the full
extent thereof; second, to repay outstanding Revolving Loans on a pro rata basis
(in accordance with the respective outstanding principal amounts thereof) to the
full extent thereof; and third, to prepay the Term Loans on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) and
further applied on a pro rata basis to the remaining Installments of principal
and (ii) so long as any Tranche C Term Loans are outstanding, no prepayment by
the Borrowers shall be applied to prepay Tranche C-2 Term Loans under this
paragraph unless it shall simultaneously be applied to prepay Tranche C Term
Loans on at least a ratable basis with the Tranche C-2 Term Loans being prepaid
(it being understood and agreed that the Borrowers may prepay Tranche C Term
Loans under this paragraph without making any corresponding prepayments of
Tranche C-2 Term Loans).
          (b) Application of Mandatory Prepayments. Any amount required to be
paid pursuant to Sections 2.14(a) through 2.14(e), shall be applied to prepay
the scheduled

60



--------------------------------------------------------------------------------



 



Installments of principal of Term Loans as directed by Company; provided that in
no event shall any amount be applied to prepay the scheduled Installments of
principal of Tranche C-2 Term Loans unless such amounts shall simultaneously be
applied to prepay the scheduled Installments of principal of Tranche C Term
Loans on at least a ratable basis.
          (c) Waivable Mandatory Prepayment. Anything contained herein to the
contrary notwithstanding, in the event Company is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans, not less than
three Business Days prior to the date (the “Required Prepayment Date”) on which
Company is required to make such Waivable Mandatory Prepayment, Company shall
notify Administrative Agent of the amount of such prepayment, the Classes of
Term Loans to be repaid (subject to the limitations set forth in
Section 2.15(b)) and Administrative Agent will promptly thereafter notify each
Lender holding an outstanding Tranche C Term Loan and/or Tranche C-2 Term Loan
of the amount of such Lender’s Pro Rata Share of such Waivable Mandatory
Prepayment with respect to such Class and such Lender’s option to refuse such
amount. Each such Lender may exercise such option by giving written notice to
Company and Administrative Agent of its election to do so on or before the first
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify Company and Administrative Agent of its election to
exercise such option on or before the first Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option). On the Required Prepayment Date, Company shall pay to
Administrative Agent an amount equal to that portion of the Waivable Mandatory
Prepayment payable to those Lenders that have elected not to exercise such
option, which shall be applied to prepay the Tranche C Term Loans and Tranche
C-2 Term Loans, as applicable, of such Lenders (which prepayment shall be
applied to the scheduled Installments of principal of the Tranche C Term Loans
in accordance with Section 2.15(b)). Company shall be entitled to retain an
amount equal to that portion of the Waivable Mandatory Prepayment otherwise
payable to those Lenders that have elected to exercise such option, to be used
for general business purposes.
          (d) Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Considering each Class of Loans being prepaid separately,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Borrowers pursuant to Section 2.18(c).
     2.16. General Provisions Regarding Payments. (a) All payments by Borrowers
of principal, interest, fees and other Obligations shall be made in Dollars in
same day funds, without defense, setoff or counterclaim, free of any restriction
or condition, and delivered to Administrative Agent not later than 1:00 p.m.
(New York City time) on the date due at the Principal Office designated by
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrowers on the next
succeeding Business Day.
          (b) All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid, and all
such payments (and, in any event, any payments in respect of any Loan on a date
when interest is due and payable with

61



--------------------------------------------------------------------------------



 



respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal.
          (c) Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.
          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (e) Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
          (f) Administrative Agent shall deem any payment by or on behalf of
Borrowers hereunder that is not made in same day funds prior to 1:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to the relevant
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.10 from the date such amount was due
and payable until the date such amount is paid in full.
          (g) If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Pledge and Security Agreement.
     2.17. Ratable Sharing. Lenders hereby agree among themselves that if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then

62



--------------------------------------------------------------------------------



 



due and owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of a Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. Each Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or counterclaim with respect to any and all monies owing by such
Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder. Notwithstanding
anything to the contrary contained herein, the provisions of this Section 2.17
shall be subject to the express provisions of this Agreement which require, or
permit, differing payments to be made to non-Defaulting Lenders as opposed to
Defaulting Lenders.
     2.18. Making or Maintaining Eurodollar Rate Loans. (a) Inability to
Determine Applicable Interest Rate. In the event that Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), on any Interest Rate Determination Date with respect
to any Eurodollar Rate Loans, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurodollar Rate, Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to Company
and each Lender of such determination, whereupon so long as such circumstance is
continuing (i) no Loans may be made as, or converted to, Eurodollar Rate Loans
until such time as Administrative Agent notifies Company and Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by a Borrower with respect to the
Loans in respect of which such determination was made shall be deemed to be
rescinded by such Borrower.
          (b) Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Company and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the Closing Date which materially and adversely affect the
London interbank market or the position of such Lender in that market, then, and
in any such

63



--------------------------------------------------------------------------------



 



event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (A) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (B) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by a Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (C) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (D) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by a Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
such Borrower shall have the option, subject to the provisions of
Section 2.18(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving notice (by telefacsimile or by telephone
confirmed in writing) to Administrative Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above
(which notice of rescission Administrative Agent shall promptly transmit to each
other Lender). Except as provided in the immediately preceding sentence, nothing
in this Section 2.18(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar
Rate Loans in accordance with the terms hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Borrowers shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by any Borrower.
          (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.18 and under
Section 2.19 shall be made as

64



--------------------------------------------------------------------------------



 



though such Lender had actually funded each of its relevant Eurodollar Rate
Loans through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (a) of the definition of Adjusted Eurodollar Rate in
an amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States of America; provided, however, each Lender
may fund each of its Eurodollar Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.18 and under Section 2.19.
     2.19. Increased Costs; Capital Adequacy. (a) Compensation For Increased
Costs and Taxes. Subject to the provisions of Section 2.20 (which shall be
controlling with respect to the matters covered thereby), in the event that any
Lender (which term shall include Issuing Bank for purposes of this
Section 2.19(a)) shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the Closing Date, or compliance by such Lender with any
guideline, request or directive issued or made after the Closing Date by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of Adjusted Eurodollar Rate); or (ii) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market; and the result of either of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Borrowers shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Company
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
          (b) Capital Adequacy Adjustment. In the event that any Lender (which
term shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by

65



--------------------------------------------------------------------------------



 



any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans,
Revolving Commitments or the Letters of Credit to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five Business
Days after receipt by Company from such Lender of the statement referred to in
the next sentence, Borrowers shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Company (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
     2.20. Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender or franchise taxes imposed in lieu of tax on the overall net
income) imposed, levied, collected, withheld or assessed by or within the United
States of America or any political subdivision in or of the United States of
America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.
          (b) Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender (which term shall include Issuing Bank for purposes of this
Section 2.20(b)) under any of the Credit Documents: (i) Company shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Company becomes aware of it; (ii) Borrowers shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Credit Party) for their own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrowers shall deliver to

66



--------------------------------------------------------------------------------



 



Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to any Lender under clause (iii) above except to the extent that any
change after the Closing Date (in the case of each Lender listed on the
signature pages of the Original Credit Agreement on the Closing Date) or after
the effective date of the Assignment Agreement pursuant to which such Lender
became a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the Closing Date or at the date of such Assignment Agreement, as the
case may be, in respect of payments to such Lender, provided, however, that
Borrowers shall not be required to increase any such amounts payable to any
Lender pursuant to clause (iii) of this Section 2.20(b), that are
(A) attributable to such Lender’s failure to comply with the requirements of
paragraph (c) of this Section 2.20 or (B) United States withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
Borrowers with respect to such amounts pursuant to clause (iii) of this
Section 2.20(b).
          (c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent for transmission to Company, on
or prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Company or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Company to establish that such Lender is not subject
to deduction or withholding of United States federal income tax with respect to
any payments to such Lender of principal, interest, fees or other amounts
payable under any of the Credit Documents, or (ii) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver either Internal Revenue Service Form W-8ECI pursuant to
clause (i) above, a Certificate re Non-Bank Status together with two original
copies of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Credit Documents. Each Lender required to
deliver any forms, certificates or other evidence with respect to United States
federal income tax withholding matters pursuant to this Section 2.20(c) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Company two new original copies of
Internal Revenue Service Form W-8BEN or W-8ECI , or a Certificate re Non-Bank
Status and two original copies of Internal Revenue Service Form W-8BEN (or any
successor form), as the case

67



--------------------------------------------------------------------------------



 



may be, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to confirm or establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to payments to
such Lender under the Credit Documents, or notify Administrative Agent and
Company of its inability to deliver any such forms, certificates or other
evidence. Borrowers shall not be required to pay any additional amount to any
Non-US Lender under Section 2.20(b)(iii) if such Lender shall have failed (A) to
deliver the forms, certificates or other evidence referred to in this
Section 2.20(c), or (B) to notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.20(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(c) shall relieve any Borrower of
its obligation to pay any additional amounts pursuant this Section 2.20 in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described herein.
          (d) Treatment of Certain Refunds. If Administrative Agent or Lender
determines, in its reasonable discretion, that it has received a refund of any
Tax as to which it has been indemnified by Company or other applicable Credit
Party or with respect to which Company or such other applicable Credit Party has
paid additional amounts pursuant to this Section 2.20, it shall pay to Company
or such other applicable Credit Party an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by Company
or such other applicable Credit Party under this Section 2.20 with respect to
any Tax giving rise to such refund), net of all out-of-pocket expenses of
Administrative Agent, or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).
     2.21. Obligation to Mitigate. Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Revolving
Commitments, Loans or Letters of Credit, as the case may be, becomes aware of
the occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender to receive
payments under Section 2.18, 2.19 or 2.20, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Revolving Commitments, Loans or Letters of Credit through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Commitments, Loans or Letters of
Credit or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office

68



--------------------------------------------------------------------------------



 



pursuant to this Section 2.21 unless Borrowers agree to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Borrowers pursuant to this Section 2.21 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Company (with a
copy to Administrative Agent) shall be conclusive absent manifest error.
     2.22. Defaulting Lenders.Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender
hereunder, then, so long as such Lender is a Defaulting Lender, (a) such
Defaulting Lender shall be deemed not to be a “Lender” for purposes of voting on
any matters (including the granting of any consents or waivers) with respect to
any of the Credit Documents, provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which adversely
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender; (b) to the extent permitted by
applicable law, any amount payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and subject to any applicable requirements of law, be
applied (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Banks hereunder (pro rata
in accordance with such amounts), (iii) third, to the funding of cash
collateralization of any participating interest in any Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent or the
applicable Issuing Bank, (iv) fourth, if so determined by the Administrative
Agent, the Issuing Banks and the Borrower, held in such account as cash
collateral for future funding obligations of any Defaulting Lender under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that, to the extent
permitted by applicable law, if such payment is a payment of the principal
amount of any Revolving Loan and the Borrower so directs, such payment shall be
applied solely to Revolving Loans of the other Lenders of the same Class as if
such Defaulting Lender had no Revolving Loans outstanding and the Revolving
Exposure of such Defaulting Lender were zero prior to being applied pursuant to
the foregoing waterfall; (c) fees under Section 2.11 shall cease to accrue on
that portion of such Defaulting Lender’s Commitment that remains unfunded or
which has not been included in any determination of Letter of Credit Usage
pursuant to this Section 2,22; (d) if any Letter of Credit Usage exists at the
time a Lender becomes a Defaulting Lender then: (i) such Letter of Credit Usage
shall be reallocated among the non-Defaulting Lenders of the applicable Class in
accordance with their respective Pro Rata Share but only to the extent the sum
of the Revolving Exposure of all non-Defaulting Lenders of such Class plus such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage does not exceed
the total of all Commitments of all non-Defaulting Lenders of such Class,
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall, promptly following a request by the
Administrative Agent or any Issuing Bank having issued outstanding Letters of
Credit, cash collateralize such Defaulting Lender’s Pro Rata Share of the Letter
of Credit Usage (after giving effect to any partial reallocation pursuant to
clause (i) above and only to the extent not covered

69



--------------------------------------------------------------------------------



 



by any cash collateral provided pursuant to clause (b) of this Section) in a
manner and amount reasonably acceptable to the Administrative Agent and any
applicable Issuing Bank, (iii) if the Borrowers cash collateralize any portion
of such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage
pursuant to this Section, the Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.11 with respect to such cash
collateralized portion of the Defaulting Lender’s Pro Rata Share of the Letter
of Credit Usage during the period such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage is cash collateralized, (iv) if that portion of the
Letter of Credit Usage attributable to all non-Defaulting Lenders is reallocated
pursuant to this Section 2.22, then the fees payable to the Lenders pursuant to
Section 2.11 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages determined in accordance with such reallocation, and
(v) if any Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage is
neither cash collateralized nor reallocated pursuant to this Section 2.22, then,
without prejudice to any rights or remedies of the Administrative Agent, any
Issuing Bank or any Lender hereunder, all fees payable to the Lenders pursuant
to Section 2.11 with respect to such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage that is neither cash collateralized nor reallocated shall
be payable to the applicable Issuing Bank until such portion of the Letter of
Credit Usage is fully cash collateralized and/or reallocated; and (e) so long as
any Lender is a Defaulting Lender no Issuing Bank shall be required to issue,
amend renew or extend any Letter of Credit unless it is satisfied, it its sole
discretion, that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateralized. No Revolving Commitment
of any Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.22, performance by Borrowers of their
obligations hereunder and the other Credit Documents shall not be excused or
otherwise modified as a result of any Lender becoming a Defaulting Lender or the
operation of this Section 2.22. The rights and remedies against a Defaulting
Lender under this Section 2.22 are in addition to other rights and remedies
which the Borrowers, the Administrative Agent and the Issuing Banks and the
Lenders may have against such Defaulting Lender. In the event that each of the
Administrative Agent, the Borrowers, and the Issuing Banks agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then such Lender shall cease to be a Defaulting Lender
hereunder and the Letter of Credit Usage shall be readjusted to reflect the
inclusion of such Lender’s Commitment. On such date such Lender shall purchase
at par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.
     2.23. Removal or Replacement of a Lender.Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company’s request for such withdrawal; or (b)
(i) any Lender shall be a Defaulting Lender and (ii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Company’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one

70



--------------------------------------------------------------------------------



 



or more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Company may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Commitments, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.6 and Borrowers shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased Cost Lender
or a Non-Consenting Lender and the Defaulting Lender shall pay the fees, if any,
payable thereunder in connection with any such assignment from such Defaulting
Lender; provided, (A) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (1) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (2) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (3) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (B) on the date of such assignment, Borrowers shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or
2.20; or otherwise as if it were a prepayment and (C) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender; provided, Company may not make
such election with respect to any Terminated Lender that is also an Issuing Bank
unless, prior to the effectiveness of such election, Borrowers shall have caused
each outstanding Letter of Credit issued thereby to be cancelled. Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Revolving Commitments, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.
     2.24. Incremental Facilities. (a) Company may by written notice to
Administrative Agent elect to request (i) prior to (x) the 2012 Revolving
Commitment Termination Date, an increase to the 2012 Revolving Commitments
and/or (y) the 2015 Revolving Commitment Termination Date, an increase to the
2015 Revolving Commitments (any such increase in clause (x) or (y), the “New
Revolving Loan Commitments”) and/or (ii) the establishment of one or more new
term loan commitments (the “New Term Loan Commitments”), by an amount not in
excess of $400,000,000 in the aggregate for all such New Revolving Loan
Commitments and New Term Loan Commitments and not less than $50,000,000
individually (or such lesser amount which shall be approved by Administrative
Agent or such lesser amount that shall constitute the difference between
$400,000,000 and all such New Revolving Loan Commitments and New Term Loan
Commitments obtained prior to such date), and integral multiples of $10,000,000
in excess of that amount. Each such notice shall specify (A) the date (each, an
“Increased Amount Date”) on which Company proposes that the New Revolving Loan
Commitments or New Term Loan

71



--------------------------------------------------------------------------------



 



Commitments, as applicable, shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to
Administrative Agent and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Revolving Loan Lender” or “New Term Loan
Lender”, as applicable) to whom Company proposes any portion of such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, be
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the New Revolving Loan Commitments or
New Term Loan Commitments may elect or decline, in its sole discretion, to
provide a New Revolving Loan Commitment or a New Term Loan Commitment. Such New
Revolving Loan Commitments or New Term Loan Commitments shall become effective,
as of such Increased Amount Date; provided that (1) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable; (2) both before and after giving effect to the making of any Series
of New Term Loans, each of the conditions set forth in Section 3.2 shall be
satisfied; (3) Borrower and its Subsidiaries shall be in pro forma compliance
with each of the covenants set forth in Section 6.10 as of the last day of the
most recently ended Fiscal Quarter after giving effect to such New Revolving
Loan Commitments or New Term Loan Commitments, as applicable; (4) the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
Borrowers, the New Revolving Loan Lender or New Term Loan Lender, as applicable,
and Administrative Agent, and each of which shall be recorded in the Register
and each New Revolving Loan Lender and New Term Loan Lender shall be subject to
the requirements set forth in Section 2.20(c); (5) Borrowers shall make any
payments required pursuant to Section 2.18(c) in connection with the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable; and
(6) Borrowers shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by Administrative Agent in connection with any
such transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.
          (b) On any Increased Amount Date on which New Revolving Loan
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the Revolving Lenders shall assign to each of the New
Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Revolving Lenders, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Loan Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Loan Commitments after giving effect
to the addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (ii) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and either
a 2012 Revolving Loan or 2015 Revolving Loan and (c) each New Revolving Loan
Lender shall become a Lender with respect to the New Revolving Loan Commitment
and all matters relating thereto.
          (c) On any Increased Amount Date on which any New Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each New Term Loan Lender of any Series
shall make a Loan to Company (a “New Term Loan”) in an amount equal to its New
Term Loan Commitment of such Series, and (ii) each New Term Loan Lender of any
Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto.

72



--------------------------------------------------------------------------------



 



          (d) Administrative Agent shall notify Lenders promptly upon receipt of
Company’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Loan Commitments and the New Revolving Loan Lenders or the Series
of New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (z) in the case of each notice to any Revolving Lender, the
respective interests in such Revolving Lender’s Revolving Loans, in each case
subject to the assignments contemplated by this Section.
          (e) The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Tranche C-2 Term Loans. The terms and
provisions of the New Revolving Loans shall be identical to the 2015 Revolving
Loans. In any event (i) the applicable New Term Loan Maturity Date of each
Series shall be no shorter than the final maturity of the Tranche C-2 Term
Loans, and (ii) the rate of interest applicable to the New Term Loans of each
Series shall be determined by Company and the applicable new Lenders and shall
be set forth in each applicable Joinder Agreement. Each Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent to effect the provision of this
Section 2.24.
     2.25. Designated Subsidiary Borrowers. (a) Company may from time to time
designate any Qualified Subsidiary as an additional Designated Subsidiary
Borrower for purposes of this Agreement by delivering to Administrative Agent an
Election to Participate duly executed on behalf of such Subsidiary and Company
in such number of copies as Administrative Agent may request. Administrative
Agent shall promptly notify Lenders of its receipt of any such Election to
Participate.
          (b) Company may at any time terminate the status of any Subsidiary as
a Designated Subsidiary Borrower for purposes of this Agreement by delivering to
Administrative Agent an Election to Terminate duly executed on behalf of such
Subsidiary and Company in such number of copies as Administrative Agent may
request. The delivery of such an Election to Terminate shall not affect any
obligation of such Subsidiary theretofore incurred under this Agreement or any
other Credit Document or any rights of Lenders and Agents against such
Subsidiary or against Company in its capacity as guarantor of the obligations of
such Subsidiary. Administrative Agent shall promptly notify Lenders of its
receipt of any such Election to Terminate.
     2.26. Joint and Several Liability. (a) Joint and Several Liability. All
Obligations of Borrowers under this Agreement and the other Credit Documents
shall be joint and several Obligations of each Borrower. Anything contained in
this Agreement and the other Credit Documents to the contrary notwithstanding,
the Obligations of each Borrower hereunder shall be limited to a maximum
aggregate amount equal to the largest amount that would not render its
Obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under §548 of the Bankruptcy Code, 11 U.S.C. §548, or any applicable
provisions of comparable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Borrower, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Borrower
in respect of intercompany Indebtedness to any other Credit Party or Affiliates
of any other Credit Party to the

73



--------------------------------------------------------------------------------



 



extent that such Indebtedness would be discharged in an amount equal to the
amount paid by such Credit Party hereunder) and after giving effect as assets to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation or contribution of such Borrower
pursuant to (i) applicable law or (ii) any agreement providing for an equitable
allocation among such Borrower and other Affiliates of any Credit Party of
Obligations arising under Guaranties by such parties.
          (b) Subrogation. Until the Obligations shall have been paid in full in
Cash, each Borrower shall withhold exercise of any right of subrogation,
contribution or any other right to enforce any remedy which it now has or may
hereafter have against any other Borrower or any other guarantor of the
Obligations. Each Borrower further agrees that, to the extent the waiver of its
rights of subrogation, contribution and remedies as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
such rights such Borrower may have against any other Borrower, any collateral or
security or any such other guarantor, shall be junior and subordinate to any
rights Collateral Agent may have against any such other Borrower, any such
collateral or security, and any such other guarantor. Borrowers under this
Agreement and the other Credit Documents together desire to allocate among
themselves, in a fair and equitable manner, their Obligations arising under this
Agreement and the other Credit Documents. Accordingly, in the event any payment
or distribution is made on any date by any Borrower under this Agreement and the
other Credit Documents (a “Funding Borrower”) that exceeds its Obligation Fair
Share (as defined below) as of such date, that Funding Borrower shall be
entitled to a contribution from each of the other Borrowers in the amount of
such other Borrowers’ Obligation Fair Share Shortfall (as defined below) as of
such date, with the result that all such contributions will cause each
Borrowers’ Obligation Aggregate Payments (as defined below) to equal its
Obligation Fair Share as of such date. “Obligation Fair Share” means, with
respect to a Borrower as of any date of determination, an amount equal to
(i) the ratio of (x) the Obligation Fair Share Contribution Amount (as defined
below) with respect to such Borrower to (y) the aggregate of the Obligation
Share Contribution Amounts with respect to all Borrowers, multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Borrowers under this Agreement and the other Credit Documents in respect of the
Obligations guarantied. “Obligation Fair Share Shortfall” means, with respect to
a Borrower as of any date of determination, the excess, if any, of the
Obligation Fair Share of such Borrower over the Obligation Aggregate Payments of
such Borrower. “Obligation Fair Share Contribution Amount” means, with respect
to a Borrower as of any date of determination, the maximum aggregate amount of
the Obligations of such Borrower under this Agreement and the other Credit
Documents that would not render its Obligations hereunder or thereunder subject
to avoidance as a fraudulent transfer or conveyance under Section 548 of Title
11 of the United States Code or any comparable applicable provisions of state
law; provided that, solely for purposes of calculating the “Obligation Fair
Share Contribution Amount” with respect to any Borrower for purposes of this
Section 2.26, any assets or liabilities of such Credit Party arising by virtue
of any rights to subrogation, reimbursement or indemnification or any rights to
or Obligations of contribution hereunder shall not be considered as assets or
liabilities of such Borrower. “Obligation Aggregate Payments” means, with
respect to a Borrower as of any date of determination, an amount equal to
(A) the aggregate amount of all payments and distributions made on or before
such date by such Borrower in respect of this Agreement and the other Credit
Documents (including in respect of this Section 2.26 minus (B) the aggregate
amount of all payments received on or before such date by such Borrower from the
other Borrowers as

74



--------------------------------------------------------------------------------



 



contributions under this Section 2.26. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Borrower. The allocation among
Borrowers of their Obligations as set forth in this Section 2.26 shall not be
construed in any way to limit the liability of any Borrower hereunder or under
any Credit Document.
SECTION 3. CONDITIONS PRECEDENT
     3.1. Effective Date.
     The obligation of each Lender to make a Credit Extension on the Effective
Date is subject to the satisfaction, or waiver in accordance with Section 10.5,
of the following conditions on or before the Effective Date:
          (a) Credit Documents. Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each Borrower,
Holdings and each other Guarantor as of the Effective Date.
          (b) Organization Documents; Incumbency. Administrative Agent shall
have received (i) copies of each Organization Document executed and delivered by
Company; (ii) signature and incumbency certificates of the officers of each
Credit Party executing the Credit Documents to which it is a party;
(iii) resolutions of the Board of Directors or similar governing body of Company
approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party or by which it
or its assets may be bound as of the Effective Date, certified as of the
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; and (iv) a good standing
certificate from the applicable Governmental Authority of Company’s jurisdiction
of incorporation, organization or formation dated a recent date prior to the
Effective Date; provided that, in lieu of delivery of each of the documents or
resolutions set forth in this Section 3.1(b), Company may deliver a certificate
executed by the President or any Vice President of Company certifying that there
have been no material amendments to those documents or resolutions previously
delivered to the Administrative Agent on the Closing Date pursuant to
Section 3.1(c) of the Original Credit Agreement.
          (c) Consent. Administrative Agent shall have received:
          (i) written consents from the Lenders (as defined in the Original
Credit Agreement) which constitute Requisite Lenders (as defined in the Original
Credit Agreement) under the Original Credit Agreement to the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby (it being agreed that the entering into this Agreement or a Lender
Consent Letter by a Lender shall constitute such written consent); and
          (ii) reasonably satisfactory evidence that the outstanding principal
amount of all Original Term Loans shall have been paid in full with the proceeds
of the Tranche C Term Loans or by Company;

75



--------------------------------------------------------------------------------



 



          (d) Payment of Fees and Expenses. Company shall have paid all accrued
reasonable fees and expenses of Administrative Agent, Arrangers and Lenders for
which invoices have been presented (including the fees and expenses of counsel
for Administrative Agent and the local counsel for Lenders and those fees
payable on the Effective Date referred to in Section 2.11(d)).
          (e) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Simpson Thacher & Bartlett LLP, special
counsel for Credit Parties and (ii) J. Devitt Kramer, in-house counsel for
Company, each in the form of Exhibit D and as to such other matters as
Administrative Agent may reasonably request, dated as of the Effective Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Credit Party hereby instructs each such counsel to deliver such
opinions to Agents and Lenders).
          (f) Effective Date Certificate. Holdings and Company shall have
delivered to Administrative Agent an originally executed Effective Date
Certificate, together with all attachments thereto.
The Effective Date occurred on February 13, 2007.
     3.2. Conditions to Each Credit Extension. (a) Conditions Precedent. The
obligation of each Lender to make any Loan, or Issuing Bank to issue any Letter
of Credit, on any Credit Date, including the Effective Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:
          (i) Administrative Agent shall have received a fully executed and
delivered Funding Notice or Issuance Notice, as the case may be;
          (ii) after making the Credit Extensions requested on such Credit Date,
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
          (iii) as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;
          (iv) as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default; and
          (v) on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as Issuing
Bank may reasonably require in connection with the issuance of such Letter of
Credit.

76



--------------------------------------------------------------------------------



 



     (b) Notices. Any Notice shall be executed by a Responsible Officer in a
writing delivered to Administrative Agent. In lieu of delivering a Notice, a
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to a Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of such Borrower or for
otherwise acting in good faith.
     3.3. Conditions to Effectiveness of this Agreement.
     The conditions to the effectiveness of the amendment and restatement of the
Existing ARCA in the form of this Agreement are set forth in Section 6 of the
Amendment and Restatement Agreement.
SECTION 4. REPRESENTATIONS AND WARRANTIES
Holdings and Company represent and warrant to Agents and Lenders that:
     4.1. Existence, Qualification and Power; Compliance with Laws. Each Credit
Party and each of its Subsidiaries (a) is a Person duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization as identified in Schedule 4.1, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Credit
Documents to which it is a party, (c) is duly qualified and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     4.2. Authorization; No Contravention. The execution, delivery and
performance by each Credit Party of each Credit Document to which such Person is
a party, and the consummation of the Transaction, are within such Credit Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 6.1), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (b)(i), to the extent
that such conflict,

77



--------------------------------------------------------------------------------



 



breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.
     4.3. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Credit Document, or for
the consummation of the Transaction, (b) the grant by any Credit Party of the
Liens granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Credit Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Credit Parties
in favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.
     4.4. Binding Effect. This Agreement and each other Credit Document has been
duly executed and delivered by each Credit Party that is party thereto. This
Agreement and each other Credit Document constitutes, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.
     4.5. Financial Statements; No Material Adverse Effect. (a) (i) The
Historical Financial Statements fairly present in all material respects the
financial condition of Education Management and its Subsidiaries as of the dates
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein. During the period from
June 30, 2005 to and including the Closing Date (but prior to giving effect to
the Transaction), there has been (i) no sale, transfer or other disposition by
Education Management or any of its Subsidiaries of any material part of the
business or property of Education Management or any of its Subsidiaries, taken
as a whole and (ii) no purchase or other acquisition by Education Management or
any of its Subsidiaries of any business or property (including any Equity
Interests of any other Person) material in relation to the consolidated
financial condition of Education Management and its Subsidiaries, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto or has not otherwise been disclosed in writing to the Lenders prior to
the Closing Date.
          (ii) The unaudited pro forma consolidated balance sheet of Company and
its Subsidiaries as at March 31, 2006 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of Holdings and its Subsidiaries for the most recent fiscal year, the
9-month period ending on March 31, 2006 and the 12-month period ending on
March 31, 2006 (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to each
Lender prior to the Closing Date, have been

78



--------------------------------------------------------------------------------



 



prepared giving effect (as if such events had occurred on such date or at the
beginning of such periods, as the case may be) to the Transaction, each material
acquisition by Education Management or any of its Subsidiaries consummated after
March 31, 2006 and prior to the Closing Date and all other transactions that
would be required to be given pro forma effect by Regulation S-X promulgated
under the Exchange Act (including other adjustments as otherwise agreed between
Company and Arrangers). The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by Company to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis and in accordance with GAAP the estimated financial position of
Holdings and its Subsidiaries as at March 31, 2006 and their estimated results
of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.
          (b) Since June 30, 2005, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
          (c) The forecasts of consolidated balance sheets, income statements
and cash flow statements of Holdings and its Subsidiaries for each fiscal year
ending after the Closing Date until the seventh anniversary of the Closing Date
(the “Forecasts”), copies of which have been furnished to Administrative Agent
prior to the Closing Date in a form reasonably satisfactory to it, have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.
     4.6. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Holdings or any Borrower, threatened in
writing or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     4.7. No Default. Neither Holdings nor any of its Subsidiaries is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     4.8. Ownership of Property; Liens. Each Credit Party and each of its
Subsidiaries has good and legal title in fee simple to, or valid leasehold
interests in, or easements or other limited property interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 6.1 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
     4.9. Environmental Compliance. (a) There are no claims, actions, suits, or
proceedings alleging potential liability or responsibility for violation of, or
otherwise relating to, any

79



--------------------------------------------------------------------------------



 



Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          (b) Except as specifically disclosed in Schedule 4.9(b) or except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (i) none of the properties currently or formerly owned,
leased or operated by any Credit Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (ii) there are no and
never have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned, leased or operated by any Credit Party or any of its Subsidiaries or, to
its knowledge, on any property formerly owned or operated by any Credit Party or
any of its Subsidiaries; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Credit Party or any
of its Subsidiaries; and (iv) Hazardous Materials have not been released,
discharged or disposed of by any Person on any property currently or formerly
owned, leased or operated by any Credit Party or any of its Subsidiaries and
Hazardous Materials have not otherwise been released, discharged or disposed of
by any of the Credit Parties and their Subsidiaries at any other location.
          (c) The properties owned, leased or operated by Holdings and its
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
          (d) Except as specifically disclosed in Schedule 4.9(d), neither
Holdings nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          (e) All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Credit Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result, individually or in the aggregate,
in a Material Adverse Effect.
          (f) Except as would not reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect, none of the Credit Parties
and their Subsidiaries has contractually assumed any liability or obligation
under or relating to any Environmental Law.
     4.10. Taxes. Except as set forth in Schedule 4.10, Holdings and its
Subsidiaries have filed all material Federal, state and other tax returns and
reports required to be filed, and have paid all material Federal, state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,

80



--------------------------------------------------------------------------------



 



except those (a) which are not overdue by more than thirty (30) days or
(b) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.
     4.11. ERISA Compliance. (a) Except as set forth in Schedule 4.11(a) or as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance in with the
applicable provisions of ERISA, the Internal Revenue Code and other Federal or
state Laws.
          (b) (i) No ERISA Event has occurred during the five year period prior
to the date on which this representation is made or deemed made with respect to
any Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency”
(as defined in Section 412 of the Internal Revenue Code), whether or not waived;
(iii) neither any Credit Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither any Credit Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither any Credit Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 4.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
     4.12. Subsidiaries; Equity Interests. As of the Effective Date, no Credit
Party has any Subsidiaries other than those specifically disclosed in
Schedule 4.12, and all of the outstanding Equity Interests in material
Subsidiaries have been validly issued, are fully paid and nonassessable and all
Equity Interests owned by a Credit Party are owned free and clear of all Liens
except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 6.1. As of the Second ARCA
Effective Date, Schedule 4.12 (a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of Holdings, Company and any
other Subsidiary thereof in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary that is a Subsidiary the Equity
Interests of which are required to be pledged on the Effective Date pursuant to
Original Section 3.1(h).
     4.13. Margin Regulations; Investment Company Act. (a) No Borrower is
engaged nor will it engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock, or extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any Loans
or drawings under any Letter of Credit will be used for any purpose that
violates Regulation U of the Board of Governors.
          (b) None of Holdings, any Person Controlling Holdings, or any
Subsidiary Holdings is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     4.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Credit Party to any Agent
or any Lender in connection with the

81



--------------------------------------------------------------------------------



 



transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Credit Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, Holdings and Company
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.
     4.15. Intellectual Property; Licenses, Etc. Each of the Credit Parties and
their Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
licenses, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
any Borrower, no IP Rights used by any Credit Party or any Subsidiary thereof in
the operation of their respective businesses as currently conducted infringes
upon any intellectual property rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the IP Rights, is pending or, to the knowledge of any Borrower, threatened
against any Credit Party or Subsidiary thereof, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
     4.16. Solvency. On the Second ARCA Effective Date after giving effect to
the transactions contemplated hereby, the Credit Parties, on a consolidated
basis, are Solvent.
     4.17. Subordination of Junior Financing. The Obligations are “Senior Debt,”
“Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or
any comparable term) under, and as defined in, any Junior Financing
Documentation.
     4.18. Labor Matters.
     Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes or other labor disputes
against any of Holdings, Company or its Subsidiaries pending or, to the
knowledge of Holdings or Company, threatened; (b) hours worked by and payment
made to employees of each of Holdings, Company or its Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Laws
dealing with such matters; and (c) all payments due from any of Holdings,
Company or its Subsidiaries on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant party.
     4.19. Collateral Documents.

82



--------------------------------------------------------------------------------



 



     The provisions of the Collateral Documents are effective to create in favor
of Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 6.01) on
all right, title and interest of the respective Credit Parties in the Collateral
described therein. Except for filings completed prior to the Effective Date and
as contemplated hereby and by the Collateral Documents, no filing or other
action will be necessary to perfect or protect such Liens.
     4.20. Patriot Act.
     To the extent applicable, each Credit Party is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
SECTION 5. AFFIRMATIVE COVENANTS
   So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Holdings
and Company shall, and shall (except in the case of the covenants set forth in
Sections 5.1, 5.2 and 5.3) cause each Subsidiary to:
     5.1. Financial Statements. Deliver to the Administrative Agent for prompt
further distribution to each Lender:
          (a) as soon as available, but in any event within ninety (90) days
after the end of each Fiscal Year (beginning with the Fiscal Year ending on
June 30, 2007), (i) a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP; and (ii) with respect to such consolidated financial statements, audited
and accompanied by a report and opinion of Ernst & Young LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to a “going concern” emphasis
paragraph or a qualification or disclaimer related to generally accepted
accounting principles or generally accepted auditing standards or other material
qualification or exception (provided that a paragraph in the audit report
emphasizing a change in accounting as the result of new accounting rules
promulgated by regulatory bodies such as the Financial Accounting Standards
Board, the SEC or the American Institute of Certified Public Accountants shall
be permitted);

83



--------------------------------------------------------------------------------



 



          (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) Fiscal Quarters of each Fiscal Year
(beginning with the Fiscal Quarter ending on December 31, 2006), a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year, all in reasonable
detail and certified by a Responsible Officer of Company as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject only to audit and normal year-end adjustments and
the absence of footnotes;
          (c) as soon as available, and in any event no later than sixty
(60) days after the end of each Fiscal Year, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
Holdings and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto), and, as
soon as available, significant revisions, if any, of such budget and projections
with respect to such fiscal year (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect; and
          (d) simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 5.1(a) and 5.1(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Subsidiaries (if any) from such consolidated
financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.1 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
any direct or indirect parent of Holdings or (B) Company’s or Holdings’ (or any
direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of clauses
(A) and (B), (1) to the extent such information relates to a parent of Holdings,
such information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to Holdings and its
Subsidiaries on a standalone basis, on the other hand and (2) to the extent such
information is in lieu of information required to be provided under
Section 5.1(a), such materials are accompanied by a report and opinion of Ernst
& Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to a “going concern” emphasis paragraph or a qualification or disclaimer related
to generally accepted accounting principles or generally accepted auditing
standards or other material qualification or exception (provided that a
paragraph in the audit report emphasizing a change in accounting as the result
of new accounting rules promulgated by regulatory bodies such as the Financial
Accounting Standards Board, the SEC or the American Institute of Certified
Public Accountants shall be permitted).

84



--------------------------------------------------------------------------------



 



     5.2. Certificates; Other Information. Deliver to the Administrative Agent
for prompt further distribution to each Lender:
          (a) no later than five (5) days after the delivery of the financial
statements referred to in Section 5.1(a), a certificate of its independent
registered public accounting firm certifying such financial statements and
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under Section 6.10 or, if any such Event of
Default shall exist, stating the nature and status of such event;
          (b) no later than five (5) days after the delivery of the financial
statements referred to in Section 5.1(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Company and, if such Compliance
Certificate demonstrates an Event of Default of any covenant under Section 6.10,
any of the Equity Investors may deliver, together with such Compliance
Certificate, notice of their intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to Section 8.3; provided that the delivery of a Notice
of Intent to Cure shall in no way affect or alter the occurrence, existence or
continuation of any such Event of Default or the rights, benefits, powers and
remedies of Administrative Agent and the Lenders under any Credit Document;
          (c) promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Holdings or Company files with the SEC or with any Governmental Authority that
may be substituted therefor (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to Administrative Agent pursuant hereto;
          (d) promptly after the furnishing thereof, copies of any material
requests or material notices received by any Credit Party (other than in the
ordinary course of business) or material statements or material reports
furnished to any holder of debt securities of any Credit Party or of any of its
Subsidiaries pursuant to the terms of any New Notes Documentation or Junior
Financing Documentation in a principal amount greater than the Threshold Amount
and not otherwise required to be furnished to Lenders pursuant to any other
clause of this Section 5.2;
          (e) together with the delivery of each Compliance Certificate pursuant
to Section 5.2(b), (i) a certificate of a Responsible Officer of Company either
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes and (ii) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.14;
          (f) promptly furnish to Collateral Agent written notice of any change
(i) in any Credit Party’s corporate name or (ii) in any Credit Party’s
jurisdiction of organization. Company agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for

85



--------------------------------------------------------------------------------



 



Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Collateral Documents; and
          (g) promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Credit Party or any Subsidiary, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.
          Documents required to be delivered pursuant to Section 5.1(a) or
(b) or Section 5.2(d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (A) on which
Company posts such documents, or provides a link thereto on Company’s website on
the Internet at the website address listed on Appendix B; or (B) on which such
documents are posted on Company’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (1) upon written request by Administrative
Agent, Company shall deliver paper copies of such documents to Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by Administrative Agent and (2) Company shall
notify (which may be by facsimile or electronic mail) Administrative Agent of
the posting of any such documents and provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Company shall be
required to provide paper copies of the Compliance Certificates required by
Section 5.2(b) to Administrative Agent. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from Administrative Agent and maintaining its copies of such
documents.
     5.3. Notices. Promptly after obtaining knowledge thereof, notify
Administrative Agent:
          (a) of the occurrence of any Default; and
          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default or event of default under, a
Contractual Obligation of any Credit Party or any Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Credit Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Credit Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or
Education Laws or the assertion or occurrence of any noncompliance by any Credit
Party or as any of its Subsidiaries with, or liability under, any Environmental
Law or Environmental Permit or any Education Law, or (iv) the occurrence of any
ERISA Event.
          Each notice pursuant to this Section shall be accompanied by a written
statement of a Responsible Officer of Company (x) that such notice is being
delivered pursuant to Section 5.3(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action
Company has taken and proposes to take with respect thereto.

86



--------------------------------------------------------------------------------



 



     5.4. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its material obligations and liabilities
in respect of taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property.
     5.5. Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 6.4 or 6.5 and
(b) take all reasonable action to maintain all rights, privileges (including its
good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except (i) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 6.4 or 6.5.
     5.6. Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make in all material respects
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.
     5.7. Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Company
and its Subsidiaries) as are customarily carried under similar circumstances by
such other Persons; and (b) if requested by the Administrative Agent or any
Lender through the Administrative Agent, deliver a certificate from Company’s
insurance broker(s) in form and substance satisfactory to Administrative Agent
outlining all material insurance coverage maintained as of the date of such
certificate by Holdings and its Subsidiaries to the extent not unduly burdensome
for Company. Each such policy of insurance shall (i) name Collateral Agent, on
behalf of Secured Parties as an additional insured thereunder as its interests
may appear and (ii) in the case of each casualty insurance policy, contain a
loss payable clause or endorsement, satisfactory in form and substance to
Collateral Agent, that names Collateral Agent, on behalf of Lenders as the loss
payee thereunder.
     5.8. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, Company will, and will cause
each Subsidiary to, comply with (i) all applicable Laws, the violation of which
would terminate or materially impair the eligibility of Company or any
Subsidiary for participation, if applicable, in student financial assistance
programs under Title IV of the Higher Education Act of 1965, as amended, 20
U.S.C.A. § 1070 et seq., where such termination or material impairment would
have a Material Adverse Effect, (ii) the federal Truth-in-Lending Act, 15 U.S.C.
§ 1601 et seq., and all other consumer credit laws applicable to Company or any
Subsidiary in connection with the advancing of student loans, except for such
laws and regulations the violation of which,

87



--------------------------------------------------------------------------------



 



in the aggregate, will not result in the assessment of penalties and damages
claims against Company or any Subsidiary where such penalties and damage claims
would have a Material Adverse Effect, (iii) all statutory and regulatory
requirements for authorization to provide post-secondary education in the
jurisdictions in which its educational facilities are located, except for such
requirements the violation of which will not have a Material Adverse Effect, and
(iv) if applicable, all requirements for continuing its accreditations, except
for such requirements the violation of which would not have a Material Adverse
Effect (including cases where the governing board of the institution in good
faith elected to seek or permit the termination of such accreditation which
would not have a Material Adverse Effect) (the laws, regulations and
requirements referred to in this sentence prior to giving effect to any
materiality carve-outs are collectively referred to as the “Education Laws”).
     5.9. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, Company or such Subsidiary, as the case may be.
     5.10. Inspection Rights. Permit representatives and independent contractors
of Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to Company; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only Administrative
Agent on behalf of Lenders may exercise rights of Administrative Agent and
Lenders under this Section 5.10 and Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at
Company’s expense; provided further that when an Event of Default exists,
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of
Company at any time during normal business hours and upon reasonable advance
notice. Administrative Agent and Lenders shall give Company the opportunity to
participate in any discussions with Company’s independent public accountants.
     5.11. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.
     5.12. Subsidiaries. In the event that any Person becomes an Included
Domestic Subsidiary of Holdings, (a) promptly cause such Included Domestic
Subsidiary to become a Guarantor hereunder and a Grantor under the Pledge and
Security Agreement by executing and

88



--------------------------------------------------------------------------------



 



delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are similar to those described in Sections 3.1(b) and 3.1(e) hereof and Original
Sections 3.1(g) and 3.1(h). In the event that any Person becomes a Foreign
Subsidiary of Holdings, and the ownership interests of such Foreign Subsidiary
are owned by Holdings or by any Included Domestic Subsidiary thereof, Company
shall, or shall cause such Included Domestic Subsidiary to, deliver, all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 3.1(a), and Company shall take, or shall cause such
Included Domestic Subsidiary to take, all of the actions referred to in Original
Section 3.1(h)(i) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in 66% of such ownership interests.
     5.13. Additional Material Real Estate Assets. In the event that any Credit
Party acquires a Material Real Estate Asset and such interest has not otherwise
been made subject to the Lien of the Collateral Documents in favor of Collateral
Agent, for the benefit of Secured Parties, then such Credit Party shall promptly
take all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates similar to those described in Section 5.15 hereof and Original
Sections 3.1(g) and 3.1(h) hereto with respect to each such Material Real Estate
Asset that Collateral Agent shall reasonably request to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets.
     5.14. Further Assurances. At any time or from time to time upon the request
of Administrative Agent, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as
Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Guarantors and are
secured by substantially all of the assets of Holdings and its Subsidiaries and
all of the outstanding Equity Interests in Company and its Subsidiaries (subject
to limitations contained in the Credit Documents with respect to Excluded
Subsidiaries).
     5.15. Survey of Closing Date Mortgaged Property. Within thirty (30) days
after the Closing Date, (i) deliver to Collateral Agent an ALTA survey with
respect to any Closing Date Mortgaged Property, dated not earlier than April 10,
1997, certified to Collateral Agent and the relevant Title Company, accompanied
by an “affidavit of no change” executed by the surveyor issuing such ALTA survey
or the Credit Party owning such Closing Date Mortgaged Property and dated not
more than thirty (30) days prior to the Closing Date in form and substance
reasonably satisfactory to Collateral Agent and such Title Company, and disclose
only such state of facts as shall be reasonably satisfactory to Collateral
Agent, and (ii) cause such Title Company to add any endorsements to the Title
Policy as Collateral Agent may reasonably request.

89



--------------------------------------------------------------------------------



 



SECTION 6. NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and
Company shall not, nor shall they permit any of their Subsidiaries to, directly
or indirectly:
     6.1. Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
          (a) Liens pursuant to any Credit Document;
          (b) Liens existing on the Closing Date and listed on Schedule 6.1(b)
and any modifications, replacements, renewals or extensions thereof; provided
that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 6.3,
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 6.3;
          (c) Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
          (d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
          (e) (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, Company or any Subsidiary;
          (f) deposits to secure (i) the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) or (ii) obligations in respect of letters or
credit, bank guarantees or similar instruments related thereto, in the case of
both (i) and (ii) to the extent incurred in the ordinary course of business;
          (g) easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do

90



--------------------------------------------------------------------------------



 



not in any case materially interfere with the ordinary conduct of the business
of Company or any material Subsidiary;
          (h) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.1(h);
          (i) Liens securing Indebtedness permitted under Section 6.3(e);
provided that such Liens do not at any time extend to or cover any assets
(except for accessions to such assets) other than the assets subject to such
Capitalized Leases; and provided further that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;
          (j) leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of Company or any material Subsidiary or (ii) secure
any Indebtedness;
          (k) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
          (l) Liens (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business; and (iii) in favor of a banking institution arising as a matter of
law encumbering deposits (including the right of set-off) and which are within
the general parameters customary in the banking industry;
          (m) Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 6.2 (i) and
(n) to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 6.5, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
          (n) Liens in favor of Company or a Subsidiary securing Indebtedness
permitted under Section 6.3(d);
          (o) Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Subsidiary, in each case after the Closing Date (other than Liens on the Equity
Interests of any Person that becomes a Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 6.3(e), (g) or (h);

91



--------------------------------------------------------------------------------



 



          (p) any interest or title of a lessor under leases entered into by
Company or any of its Subsidiaries in the ordinary course of business;
          (q) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by Company or
any of its Subsidiaries in the ordinary course of business permitted by this
Agreement;
          (r) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.2;
          (s) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
          (t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, Company or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings,
Company and its Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Holdings, Company or any Subsidiary in
the ordinary course of business;
          (u) Liens solely on any cash earnest money deposits made by Holdings,
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
          (v) (i) Liens placed upon the Equity Interests of any Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 6.3(h) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Subsidiary and any of its Subsidiaries
to secure a Guarantee by such Subsidiary and its Subsidiaries of any such
Indebtedness incurred pursuant to Section 6.3(h);
          (w) ground leases in respect of real property on which facilities
owned or leased by Company or any of its Subsidiaries are located;
          (x) Liens securing Indebtedness of Qualified Non-Wholly-Owned
Subsidiaries and Wholly-Owned Subsidiaries of Company permitted under
Section 6.3(t); and
          (y) other Liens securing Indebtedness of Company outstanding in an
aggregate principal amount not to exceed $35,000,000.
     6.2. Investments. Make or hold any Investments, except:
          (a) Investments by Company or a Subsidiary in assets that were Cash
Equivalents when such Investment was made;
          (b) loans or advances to officers, directors and employees of
Holdings, Company and its Subsidiaries (i) for reasonable and customary
business-related travel, entertainment,

92



--------------------------------------------------------------------------------



 



relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of Holdings (or any direct or
indirect parent thereof) (provided that the amount of such loans and advances
shall be contributed to Company in cash as common equity) and (iii) for purposes
not described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding not to exceed $5,000,000;
          (c) Investments (i) by Holdings, Company or any Subsidiary in any
Credit Party (excluding any new Subsidiary which becomes a Credit Party),
(ii) by any Subsidiary that is not a Credit Party in any other such Subsidiary
that is also not a Credit Party, and (iii) by Company or any Subsidiary in
(A) any Wholly Owned Subsidiary that is not a Credit Party or (B) any Qualified
Non-Wholly-Owned Subsidiary that is not a Credit Party;
          (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
          (e) Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 6.1, 6.3,
6.4, 6.5 and 6.6, respectively;
          (f) Investments existing or contemplated on the Closing Date and set
forth on Schedule 6.2(f) and any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment (to the
extent such increase is noted on Schedule 6.2(f)) or as otherwise permitted by
this Section 6.2;
          (g) Investments in Swap Agreements permitted under Section 6.3;
          (h) promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 6.5;
          (i) any Permitted Acquisition, so long as Holdings and its
Subsidiaries shall be in compliance with the financial covenant set forth in
Section 6.10(a) on a pro forma basis after giving to such acquisition as of the
last day of the Fiscal Quarter most recently ended (as determined in accordance
with Section 6.10(c)); provided that for purposes of this Section 6.2(i), the
applicable maximum Total Leverage Ratio required by Section 6.10(a) shall be
reduced by an amount equal to 0.50:1;
          (j) the Transaction;
          (k) Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;
          (l) Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary

93



--------------------------------------------------------------------------------



 



course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;
          (m) loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such parent) in
accordance with Sections 6.6(h) or (i);
          (n) so long as immediately after giving effect to any such Investment,
no Default has occurred and is continuing and Holdings and its Subsidiaries will
be in pro forma compliance with the covenants set forth in Section 6.10, other
Investments after the Closing Date that do not exceed (x) if, as of the last day
of the immediately preceding Test Period (after giving pro forma effect to such
Investment) the Total Leverage Ratio is 4.50:1 or less, $100,000,000 in the
aggregate and (y) if, as of the last day of the immediately preceding Test
Period (after giving pro forma effect to such Investment) the Total Leverage
Ratio is greater than 4.50:1, $50,000,000 in the aggregate, in each case net of
any return representing return of capital in respect of any such investment and
valued at the time of the making thereof; provided that, such amount shall be
increased by (i) the Net Cash Proceeds of Permitted Equity Issuances (other than
Permitted Equity Issuances made pursuant to Section 8.3) that are Not Otherwise
Applied and (ii) if, as of the last day of the immediately preceding Test Period
(after giving pro forma effect to such Investments) the Total Leverage Ratio is
5.50:1 or less, the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied;
          (o) advances of payroll payments to employees in the ordinary course
of business;
          (p) Investments to the extent that payment for such Investments is
made solely with capital stock of Holdings;
          (q) Investments of a Subsidiary acquired after the Closing Date or of
a corporation merged into Company or merged or consolidated with a Subsidiary in
accordance with Section 6.4 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
          (r) Guarantees by Holdings, Company or any Subsidiary of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business; and
          (s) Investments in assets useful to the business of Holdings and its
Subsidiaries made with any Asset Sale Reinvestment Deferred Amount and
Insurance/Condemnation Reinvestment Deferred Amount (each as defined in
Section 2.14).
     6.3. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) Indebtedness of Holdings, Company and any of its Subsidiaries
under the Credit Documents;

94



--------------------------------------------------------------------------------



 



          (b) Indebtedness (including intercompany Indebtedness) outstanding on
the Closing Date and listed on Schedule 6.3(b) and any Permitted Refinancing
thereof;
          (c) Guarantees by Holdings, Company and its Subsidiaries in respect of
Indebtedness of Company or any Subsidiary otherwise permitted hereunder;
provided that (A) no Guarantee by any Credit Party of any New Note or Junior
Financing shall be permitted unless such Credit Party shall have also provided a
Guarantee of the Obligations substantially on the terms set forth in the
Guaranty and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;
          (d) Indebtedness of Holdings or any Subsidiary owing to Holdings or
any other Subsidiary to the extent constituting an Investment permitted by
Section 6.2; provided that (i) all such Indebtedness of any Credit Party owed to
any Person that is not a Credit Party shall be subject to the subordination
terms set forth in Section 4.4.3 of the Pledge and Security Agreement and (ii)
all such Indebtedness of any Credit Party owed to another Credit Party (A) shall
be evidenced by the Intercompany Note, which shall be subject to a First
Priority Lien pursuant to the Pledge and Security Agreement and (B) shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note;
          (e) Indebtedness with respect to Capitalized Leases in an aggregate
amount, together with the aggregate amount of Indebtedness incurred pursuant to
Section 6.3(g), not to exceed at any time an amount equal to the greater of
$160,000,000 and 4% of Total Assets;
          (f) Indebtedness in respect of Swap Agreements designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks
incurred in the ordinary course of business and not for speculative purposes;
          (g) purchase money Indebtedness in an aggregate amount, together with
the aggregate amount of Indebtedness incurred pursuant to Section 6.3(e), not to
exceed at any time an amount equal to the greater of $160,000,000 and 4% of
Total Assets; provided, any such Indebtedness (i) shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness, and
(ii) shall constitute not less than 85% of the aggregate consideration paid with
respect to such asset;
          (h) (i) the following Indebtedness assumed in connection with
Permitted Acquisitions (provided that such Indebtedness is not incurred in
contemplation of any such Permitted Acquisition): (x) Indebtedness assumed by
Holdings, (y) Indebtedness assumed by Company, provided that such Indebtedness
is unsecured and is subordinated to the Obligations on terms no less favorable
to the Lenders than the subordination terms set forth in the Senior Subordinated
Notes Indenture as of the Closing Date and (z) other Indebtedness assumed by
Company and its Subsidiaries in an aggregate amount not to exceed $125,000,000
at any one time outstanding, (ii) Indebtedness incurred by Holdings or Company
to finance a Permitted Acquisition, provided that such Indebtedness is unsecured
and is subordinated to the Obligations on terms no less favorable to the Lenders
than the subordination terms set forth in the Senior

95



--------------------------------------------------------------------------------



 



Subordinated Notes Indenture as of the Closing Date and (iii) any Permitted
Refinancing of the foregoing, provided that with respect to any unsecured and/or
subordinated Indebtedness, the Permitted Refinancing thereof shall be similarly
unsecured and/or subordinated; provided that, in each case of the foregoing
clauses (i), (ii) and (iii), such Indebtedness and all Indebtedness resulting
from any Permitted Refinancing thereof (A) both immediately prior and after
giving effect thereto, (1) no Default shall exist or result therefrom and
(2) Holdings and its Subsidiaries will be in pro forma compliance with the
covenants set forth in Section 6.10, (B) matures after, and does not require any
scheduled amortization (other than nominal amortization) or other scheduled
payments of principal prior to, the date that is 91 days after the Tranche C-2
Term Loan Maturity Date (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemptions provisions satisfying the
requirement of clause (C) hereof) and (C) has terms and conditions (other than
interest rate, redemption premiums and subordination terms), taken as a whole,
that are not materially less favorable to Company as the terms and conditions of
the New Notes as of the Closing Date; provided that a certificate of a
Responsible Officer delivered to Administrative Agent at least five Business
Days prior to the assumption or incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees).
          (i) Indebtedness representing deferred compensation to employees of
Company and its Subsidiaries incurred in the ordinary course of business;
          (j) Indebtedness in an aggregate amount not to exceed $15,000,000 at
any time consisting of promissory notes issued by any Credit Party to current or
former officers, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings permitted by Section 6.6;
          (k) Indebtedness incurred by Holdings, Company or its Subsidiaries in
any Disposition constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments;
          (l) Indebtedness consisting of obligations of Holdings, Company or its
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transaction and Permitted Acquisitions or
any other Investment expressly permitted hereunder;
          (m) Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;
          (n) Indebtedness incurred by Company or any of its Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health,

96



--------------------------------------------------------------------------------



 



disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within
30 days following the incurrence thereof;
          (o) obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by Company or any of its Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;
          (p) unsecured Indebtedness of Holdings (“Permitted Holdings Debt”)
(i) that is not subject to any Guarantee by Company or any Subsidiary, (ii) that
will not mature prior to the date that is 91 days after the Tranche C-2 Term
Loan Maturity Date, (iii) that has no scheduled amortization or payments of
principal (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (v) hereof), (iv) that does not require any payments in cash of interest
or other amounts in respect of the principal thereof prior to the earlier to
occur of (A) the date that is five (5) years from the date of the issuance or
incurrence thereof and (B) the date that is 91 days after the Tranche C-2 Term
Loan Maturity Date, and (v) that has mandatory prepayment, repurchase or
redemption, covenant, default and remedy provisions customary for senior
discount notes of an issuer that is the parent of a borrower under senior
secured credit facilities, and in any event, with respect to covenant, default
and remedy provisions, no more restrictive than those set forth in the Senior
Subordinated Notes Indenture as of the Closing Date, taken as a whole (other
than provisions customary for senior discount notes of a holding company);
provided that a certificate of a Responsible Officer delivered to Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that Company has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless Administrative Agent
notifies Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees); provided, further, that any such Indebtedness shall constitute
Permitted Holdings Debt only if (1) both before and after giving effect to the
issuance or incurrence thereof, no Default shall have occurred and be continuing
and (2) Holdings and its Subsidiaries will be in pro forma compliance with the
covenants set forth in Section 6.10 (it being understood that any capitalized or
paid-in-kind or accreted principal on such Indebtedness is not subject to this
proviso);
          (q) Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;
          (r) Indebtedness in respect of the New Notes and any Permitted
Refinancing thereof;
          (s) Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

97



--------------------------------------------------------------------------------



 



          (t) Indebtedness of Qualified Non-Wholly-Owned Subsidiaries and Wholly
Owned Subsidiaries of Company in an aggregate amount not to exceed at any time
(x) if, as of the last day of the immediately preceding Test Period (after
giving pro forma effect to such Indebtedness) the Total Leverage Ratio is less
than 4.50:1, $50,000,000 and (y) otherwise, $25,000,000;
          (u) other Indebtedness of Company in an aggregate amount not to exceed
at any time $200,000,000; and
          (v) all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (u) above.
     6.4. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
          (a) any Subsidiary may merge with (i) any Borrower (including a
merger, the purpose of which is to reorganize such Borrower into a new
jurisdiction); provided that such Borrower shall be the continuing or surviving
Person and (y) such merger does not result in any Borrower ceasing to be
incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Subsidiaries; provided that
when any Subsidiary that is a Credit Party is merging with another Subsidiary, a
Credit Party shall be the continuing or surviving Person;
          (b) (i) any Subsidiary that is not a Credit Party may merge or
consolidate with or into any other Subsidiary that is not a Credit Party and
(ii) any Subsidiary (other than a Borrower) may liquidate or dissolve or change
its legal form if Holdings determines in good faith that such action is in the
best interests of Holdings and its Subsidiaries and if not materially
disadvantageous to the Lenders;
          (c) any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Company or to another
Subsidiary; provided that if the transferor in such a transaction is a Guarantor
or a Borrower, then (i) the transferee must either be a Borrower or a Guarantor
or (ii) to the extent constituting an Investment, such Investment must be
permitted under Sections 6.2 and 6.3;
          (d) so long as no Default exists or would result therefrom, Company
may merge with any other Person; provided that (i) Company shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not Company (any such Person, the “Successor
Company”), (A) the Successor Company and its Subsidiaries shall be in compliance
with the financial covenants set forth in Section 6.10 on a pro forma basis
after giving effect to such merger or consolidation as of the last day of the
Fiscal Quarter most recently ended, (B) the Successor Company shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (C) the Successor Company
shall expressly assume all the obligations of Company

98



--------------------------------------------------------------------------------



 



under this Agreement and the other Credit Documents to which Company is a party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent, (D) each Guarantor, unless it is the other party to
such merger or consolidation, shall have by a supplement to the Guaranty
confirmed that its Guarantee shall apply to the Successor Company’s obligations
under this Agreement, (E) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Pledge and Security
Agreement confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under this Agreement, (F) each mortgagor of a Closing Date
Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under this Agreement, and (G) Company shall have delivered
to Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement; provided, further, that
if the foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, Company under this Agreement;
          (e) so long as no Default exists or would result therefrom, any
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 6.2; provided that the continuing or surviving
Person shall be a Subsidiary, which together with each of its Subsidiaries,
shall have complied with the requirements of Section 5.11;
          (f) Holdings and its Subsidiaries may consummate the Merger; and
          (g) so long as no Default exists or would result therefrom, a
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 6.5.
     6.5. Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
          (a) Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Company and
its Subsidiaries;
          (b) Dispositions of assets that do not constitute Asset Sales;
          (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
          (d) Dispositions of property to Company or to a Subsidiary; provided
that if the transferor of such property is a Guarantor or a Borrower (i) the
transferee thereof must either be a Borrower or a Guarantor or (ii) to the
extent such transaction constitutes an Investment, such transaction is permitted
under Section 6.2;
          (e) Dispositions permitted by Sections 6.4 and 6.6 and Liens permitted
by Section 6.1;

99



--------------------------------------------------------------------------------



 



          (f) Dispositions of property pursuant to sale-leaseback transactions;
provided that the fair market value of all property so Disposed of after the
Closing Date (taken together with the aggregate book value of all property
Disposed of pursuant to Section 6.5(k)) shall not exceed $125,000,000;
          (g) Dispositions of Cash Equivalents;
          (h) Dispositions of accounts receivable in connection with the
collection or compromise thereof;
          (i) leases, subleases, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of Holdings, Company and its Subsidiaries;
          (j) transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;
          (k) Dispositions after the Closing Date of property not otherwise
permitted under this Section 6.5; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default exists), no Default shall
exist or would result from such Disposition, (ii) the aggregate book value of
all property Disposed of in reliance on this clause (k) (taken together with the
aggregate fair market value of all property Disposed of pursuant to
Section 6.5(f)) shall not exceed $125,000,000 and (iii) with respect to any
Disposition pursuant to this clause (k) for a purchase price in excess of
$3,500,000, Company or a Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 6.1 and Liens permitted by Section 6.1(s) and clauses
(i) and (ii) of Section 6.1(t)); provided, however, that for the purposes of
this clause (iii), (A) any liabilities (as shown on Company’s or such
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Company or such Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which
Company and all of its Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by Company or such
Subsidiary from such transferee that are converted by Company or such Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition and (C) any Designated Non-Cash
Consideration received by Company or such Subsidiary in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not in excess of 1.5% of Total Assets at the time of
the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash;
          (l) Dispositions listed on Schedule 6.5(l); and

100



--------------------------------------------------------------------------------



 



          (m) Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements.
provided that any Disposition of any property pursuant to this Section 6.5
(except pursuant to Sections 6.5(e) and except for Dispositions from a Credit
Party to another Credit Party), shall be for no less than the fair market value
of such property at the time of such Disposition. To the extent any Collateral
is Disposed of as expressly permitted by this Section 6.5 to any Person other
than Holdings, Company or any Subsidiary, such Collateral shall be sold free and
clear of the Liens created by the Credit Documents, and Administrative Agent or
Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
     6.6. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
          (a) each Subsidiary may make Restricted Payments to Company and to
other Subsidiaries (and, in the case of a Restricted Payment by a non-wholly
owned Subsidiary, to Company and any other Subsidiary and to each other owner of
Equity Interests of such Subsidiary based on their relative ownership interests
of the relevant class of Equity Interests);
          (b) Holdings, Company and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 6.3) of such Person;
          (c) so long as no Default shall have occurred and be continuing or
would result therefrom, from and after the date Company delivers an irrevocable
written notice to the Administrative Agent stating that Company will make
Restricted Payments to Holdings that are used by Holdings solely to fund cash
interest payments required to be made by Holdings and permitted to be made by
Holdings under this Agreement (the “Holdings Restricted Payments Election”),
Company may make such Restricted Payments to Holdings;
          (d) Restricted Payments made on the Closing Date to consummate the
Transaction;
          (e) to the extent constituting Restricted Payments, Holdings, Company
and its Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 6.4 or 6.8 other than Section 6.8(f);
          (f) repurchases of Equity Interests in Holdings, Company or any
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
          (g) Holdings may pay (or make Restricted Payments to allow any direct
or indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of Holdings (or of any
such parent of Holdings) by any future, present or former employee or director
of Holdings (or any direct or indirect parent of Holdings) or any of its
Subsidiaries in connection with the termination of employment, death or
disability of such

101



--------------------------------------------------------------------------------



 



individual pursuant to any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee or director of Holdings or any of its Subsidiaries;
          (h) Company and its Subsidiaries may make Restricted Payments to
Holdings:
          (i) the proceeds of which will be used to pay (or to make Restricted
Payments to allow any direct or indirect parent of Holdings to pay) the tax
liability to each relevant jurisdiction in respect of any tax returns for the
relevant jurisdiction of Holdings (or such parent) attributable to Holdings,
Company or its Subsidiaries;
          (ii) the proceeds of which shall be used by Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent of Holdings to
pay) its operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount, together with loans and advances to Holdings made pursuant to
Section 6.2(m) in lieu of Restricted Payments permitted by this sub-clause (ii),
not to exceed $1,000,000 in any fiscal year plus any reasonable and customary
indemnification claims made by directors or officers of Holdings (or any parent
thereof) attributable to the ownership or operations of Company and its
Subsidiaries;
          (iii) the proceeds of which shall be used by Holdings to pay franchise
taxes and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;
          (iv) the proceeds of which shall be used by Holdings to make
Restricted Payments permitted by Section 6.6(g);
          (v) to finance any Investment permitted to be made pursuant to
Section 6.2; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) Holdings
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to Company or
its Subsidiaries or (2) the merger (to the extent permitted in Section 6.4) of
the Person formed or acquired into Company or its Subsidiaries in order to
consummate such Permitted Acquisition, in each case, in accordance with the
requirements of Sections 5.12 and 5.13; and
          (vi) the proceeds of which shall be used by Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent thereof to pay)
fees and expenses (other than to Affiliates) related to any unsuccessful equity
or debt offering permitted by this Agreement; and
          (i) in addition to the foregoing Restricted Payments and so long as no
Default shall have occurred and be continuing or would result therefrom, Company
may make additional Restricted Payments to Holdings after the Closing Date the
proceeds of which may be utilized by

102



--------------------------------------------------------------------------------



 



Holdings to make additional Restricted Payments, in an aggregate amount,
together with the aggregate amount of (1) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made pursuant to
Section 6.12(a)(iv) and (2) loans and advances to Holdings made pursuant to
Section 6.2(m) in lieu of Restricted Payments permitted by this clause (i), not
to exceed the sum of (A) $60,000,000, (B) the aggregate amount of the Net Cash
Proceeds of Permitted Equity Issuances (other than Permitted Equity Issuances
made pursuant to Section 8.3) that are Not Otherwise Applied and (C) if the
Total Leverage Ratio as of the last day of the immediately preceding Test Period
(after giving pro forma effect to such additional Restricted Payments) is 5.50:1
or less, the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied. For the purpose of this Agreement, “Cumulative Excess Cash Flow” means
the sum of Consolidated Excess Cash Flow (but not less than zero in any period)
for the fiscal year ending on June 30, 2007 and Consolidated Excess Cash Flow
for each succeeding and completed fiscal year; provided that in connection with
(x) any dividend or other distribution made or to be made to the equity holders
of Education Management or (y) any other Restricted Payment made or to be made
to a Sponsor, in each case pursuant to clause (C) of this Section 6.6(i) ,
Consolidated Excess Cash Flow for the 2010 fiscal year shall be determined
without giving effect to clause (a)(iii) of the definition thereof.
     6.7. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Company and
its Subsidiaries on the Closing Date or any business reasonably related or
ancillary thereto.
     6.8. Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Company, whether or not in the ordinary course of
business, other than (a) transactions among Credit Parties or any Subsidiary or
any entity that becomes a Subsidiary as a result of such transaction, (b) on
terms substantially as favorable to Holdings, Company or such Subsidiary as
would be obtainable by Holdings, Company or such Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the payment of fees and expenses related to the Transaction, (d) the
issuance of Equity Interests to the management of Company or any of its
Subsidiaries in connection with the Transaction, (e) the payment of management
and monitoring fees to the Sponsors in an aggregate amount in any fiscal year
not to exceed the amount permitted to be paid pursuant to the Sponsor Management
Agreement as in effect on the Closing Date and any Sponsor Termination Fees not
to exceed the amount set forth in the Sponsor Management Agreement as in effect
on the Closing Date and related indemnities and reasonable expenses, (f) equity
issuances, repurchases, retirements or other acquisitions or retirements of
Equity Interests by Holdings permitted under Section 6.6, (g) loans and other
transactions by Holdings, Company and its Subsidiaries to the extent permitted
under this Section 6, (h) employment and severance arrangements between
Holdings, Company and its Subsidiaries and their respective officers and
employees in the ordinary course of business, (i) without limiting
Section 6.6(h), payments by Holdings (and any direct or indirect parent
thereof), Company and its Subsidiaries pursuant to the tax sharing agreements
among Holdings (and any such parent thereof), Company and its Subsidiaries on
customary terms to the extent attributable to the ownership or operation of
Company and its Subsidiaries, (j) the payment of customary fees and reasonable
out of pocket costs to, and indemnities provided on behalf of, directors,
officers and employees of Holdings, Company and its Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
Holdings, Company and its Subsidiaries, (k) transactions pursuant to permitted
agreements in existence on

103



--------------------------------------------------------------------------------



 



the Closing Date and set forth on Schedule 6.8 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(l) dividends, redemptions and repurchases permitted under Section 6.6, and
(m) customary payments by Holdings, Company and any of its Subsidiaries to the
Sponsors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by
the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of Holdings or Company, in good
faith.
     6.9. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Credit Document) that limits
the ability of (a) any Subsidiary of Company that is not a Guarantor to make
Restricted Payments to Company or any Guarantor or (b) Company or any other
Credit Party to create, incur, assume or suffer to exist Liens on property of
such Person for the benefit of Lenders with respect to the Obligations or under
the Credit Documents; provided that the foregoing clauses (a) and (b) shall not
apply to Contractual Obligations which (i) (x) exist on the Closing Date and (to
the extent not otherwise permitted by this Section 6.9) are listed on
Schedule 6.9 hereto and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of such Contractual Obligation, (ii) are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of Company, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Subsidiary of Company, (iii) arise in
connection with any Disposition permitted by Section 6.5 to the extent such
Contractual Obligations are in effect prior to the consummation of such
Disposition; (iv) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 6.2 and
applicable solely to such joint venture entered into in the ordinary course of
business, (v) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 6.3 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vi) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (vii) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 6.3(e) or 6.3(g) to the extent that such restrictions apply only to the
property or assets securing such Indebtedness or, in the case of Indebtedness
incurred pursuant to Section 6.3(g) only, to the Subsidiaries incurring or
guaranteeing such Indebtedness, (viii) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of Company
or any Subsidiary, (ix) are customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (x) are restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business and (xi) are required by any applicable
Education Laws or any other applicable laws.
     6.10. Financial Covenants. (a) Total Leverage Ratio. Permit the Total
Leverage Ratio as of the last day of any Test Period (beginning with the Test
Period ending on December 31, 2006) to be greater than the ratio set forth below
opposite the last day of such Test Period:

104



--------------------------------------------------------------------------------



 



                                  Year   March 31   June 30   September 30  
December 31
2006
    —       —       —       8.25:1  
2007
    8.00:1       8.00:1       7.75:1       7.75:1  
2008
    7.25:1       7.25:1       7.00:1       7.00:1  
2009
    6.75:1       6.75:1       6.25:1       6.25:1  
2010
    5.75:1       5.75:1       5.25:1       4.50:1  
2011
    4.50:1       4.50:1       4.25:1       4.25:1  
2012
    4.00:1       4.00:1       3.50:1       3.50:1  
2013
    3.50:1       3.50:1       3.50:1       3.50:1  
2014
    3.50:1       3.50:1       3.50:1       3.50:1  
2015
    3.50:1       3.50:1       3.50:1       3.50:1  
2016
    3.50:1       3.50:1       —       —  

          (b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any Test Period (beginning with the Test Period ending on December 31, 2006) to
be less than the ratio set forth below opposite the last day of such Test
Period:

                                  Year   March 31   June 30   September 30  
December 31
2006
    —       —       —       1.40:1  
2007
    1.40:1       1.40:1       1.40:1       1.50:1  
2008
    1.50:1       1.55:1       1.60:1       1.65:1  
2009
    1.70:1       1.70:1       1.80:1       1.90:1  
2010
    2.00:1       2.00:1       2.10:1       2.20:1  
2011
    2.30:1       2.30:1       2.50:1       2.50:1  
2012
    2.50:1       2.50:1       2.75:1       2.75:1  
2013
    2.75:1       2.75:1       2.75:1       2.75:1  
2014
    2.75:1       2.75:1       2.75:1       2.75:1  
2015
    2.75:1       2.75:1       2.75:1       2.75:1  
2016
    2.75:1       2.75:1       —       —  

          (c) Certain Calculations. With respect to any period during which a
Permitted Acquisition, an Asset Sale, an Investment or a merger or consolidation
has occurred or an Indebtedness is incurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.10, Consolidated EBITDA shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer or treasurer
of Holdings) using the historical financial statements of any business so
acquired or to be acquired or sold or to be sold and the consolidated financial
statements of Holdings and its Subsidiaries which shall be reformulated as if
such Subject Transaction, and any Indebtedness

105



--------------------------------------------------------------------------------



 



incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).
     6.11. Accounting Changes. Make any change in fiscal year; provided,
however, that Company may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, Company and Administrative Agent will, and
are hereby authorized by the Lenders to, make any adjustments to this Agreement
that are necessary to reflect such change in fiscal year.
     6.12. Prepayments, Etc. of Indebtedness; Amendment of Agreements.
(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled interest shall be permitted) the Senior Subordinated Notes
or any other Indebtedness that is required to be subordinated to the Obligations
pursuant to the terms of the Credit Documents (collectively, “Junior Financing”)
or make any payment in violation of any subordination terms of any Junior
Financing Documentation, except (i) the refinancing thereof with the Net Cash
Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing and, if applicable, is permitted pursuant to
Section 6.3(h)), to the extent not required to prepay any Loans pursuant to
Section 2.14, or of any Indebtedness of Holdings, (ii) the conversion of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests)
of Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of Company or any Subsidiary to Company or any Subsidiary to the
extent permitted by the Collateral Documents and (iv) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount, together with the aggregate
amount of (1) Restricted Payments made pursuant to Section 6.6(i) and (2) loans
and advances to Holdings made pursuant to Section 6.2(m), not to exceed the sum
of (A) the amount of the Net Cash Proceeds of Permitted Equity Issuances (other
than Permitted Equity Issuances made pursuant to Section 8.3) that are Not
Otherwise Applied and (B) if, as of the last day of the immediately preceding
Test Period (after giving pro forma effect to such prepayments, redemptions,
purchases, defeasances and other payments) the Total Leverage Ratio is 5.50:1 or
less, the amount of Cumulative Excess Cash Flow that is Not Otherwise Applied.
          (b) Amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation or any Organization Document without the consent of the Arrangers.
     6.13. Equity Interests of Company and Subsidiaries. Permit any Domestic
Subsidiary that is a Subsidiary to be a non-wholly owned Subsidiary, except as a
result of or in connection with a dissolution, merger, consolidation or
Disposition of a Subsidiary permitted by Section 6.4, 6.5 or an Investment in
any Person permitted under Section 6.2.
     6.14. Holding Company. In the case of Holdings, conduct, transact or
otherwise engage in any business or operations other than those incidental to
(i) its ownership of the Equity Interests of Company, (ii) the maintenance of
its legal existence, (iii) the performance of the Credit Documents, the Merger
Agreement and the other agreements contemplated by the Merger

106



--------------------------------------------------------------------------------



 



Agreement , (iv) any public offering of its common stock or any other issuance
of its Equity Interests not prohibited by this Section 6 and (v) any transaction
that Holdings is permitted to enter into or consummate under this Section 6.
     6.15. Capital Expenditures.
          (a) Make any Capital Expenditure except for Capital Expenditures not
exceeding, in the aggregate for Holdings and its Subsidiaries during each fiscal
year set forth below, the sum of (x) the amount set forth opposite such fiscal
year and (y) the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied:

          Fiscal Year   Amount
2007
  $ 125,000,000  
2008
  $ 135,000,000  
2009
  $ 145,000,000  
2010
  $ 155,000,000  
2011
  $ 165,000,000  
2012
  $ 175,000,000  
2013
  $ 185,000,000  
2014
  $ 200,000,000  
2015
  $ 225,000,000  
2016
  $ 250,000,000  

          (b) Notwithstanding anything to the contrary contained in clause
(a) above, to the extent that the aggregate amount of Capital Expenditures made
by Holdings and its Subsidiaries in any fiscal year pursuant to Section 6.15(a)
is less than the maximum amount of Capital Expenditures permitted by
Section 6.15(a) with respect to such fiscal year, the amount of such difference
(the “Rollover Amount”) may be carried forward and used to make Capital
Expenditures in the two succeeding fiscal years; provided that Capital
Expenditures in any fiscal year shall be counted against the base amount set
forth in Section 6.15(a) with respect to such fiscal year prior to being counted
against any Rollover Amount available with respect to such fiscal year.
     6.16. Interest Rate Protection. No later than ninety (90) days following
the Closing Date and at all times thereafter until the second anniversary of the
Closing Date, Company shall obtain and cause to be maintained protection against
fluctuations in interest rates pursuant to one or more Interest Rate Agreements
in form and substance reasonably satisfactory to Administrative Agent and with
parties reasonably acceptable to Administrative Agent (which may include any
Lender), in order to ensure that no less than 50% of the aggregate principal
amount of the total Indebtedness of Holdings and its Subsidiaries then
outstanding is either (i) subject to such Interest Rate Agreements or
(ii) Indebtedness that bears interest at a fixed rate.

107



--------------------------------------------------------------------------------



 



SECTION 7. GUARANTY
     7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
     7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(A) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (B) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.
     7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the

108



--------------------------------------------------------------------------------



 



failure of a Borrower to pay any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or
cause to be paid, in cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for a Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against such
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.
     7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
          (c) the obligations of each Guarantor hereunder are independent of the
obligations of any Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of any Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii)

109



--------------------------------------------------------------------------------



 



settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Swap Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Credit Documents or any Hedge
Agreements; and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Swap Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Swap Agreements or any agreement or instrument executed pursuant thereto, or
of any other guaranty or security for the Guaranteed Obligations, in each case
whether or not in accordance with the terms hereof or such Credit Document, such
Swap Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Swap Agreements or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any

110



--------------------------------------------------------------------------------



 



defenses, set-offs or counterclaims which any Borrower may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.
     7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against any Borrower,
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of any Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Swap Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 7.4 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.
     7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against any Borrower or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against

111



--------------------------------------------------------------------------------



 



any Borrower with respect to the Guaranteed Obligations, (b) any right to
enforce, or to participate in, any claim, right or remedy that any Beneficiary
now has or may hereafter have against any Borrower, and (c) any benefit of, and
any right to participate in, any collateral or security now or hereafter held by
any Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.
     7.7. Subordination of Other Obligations. Any Indebtedness of any Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.
     7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
     7.9. Authority of Guarantors or Borrowers. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrowers
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     7.10. Financial Condition of Borrowers. Any Credit Extension may be made to
any Borrower or continued from time to time, and any Swap Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of such
Borrower at the time of any such grant or continuation or at

112



--------------------------------------------------------------------------------



 



the time such Swap Agreement is entered into, as the case may be. No Beneficiary
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of any
Borrower. Each Guarantor has adequate means to obtain information from any
Borrower on a continuing basis concerning the financial condition of such
Borrower and its ability to perform its obligations under the Credit Documents
and the Swap Agreements, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of any Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of any Borrower now known or hereafter known by any
Beneficiary.
     7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against any Borrower or
any other Guarantor. The obligations of Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of Borrower
or any other Guarantor or by any defense which Borrower or any other Guarantor
may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by any Borrower, the obligations of Guarantors hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
     7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the

113



--------------------------------------------------------------------------------



 



Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
sale.
SECTION 8. EVENTS OF DEFAULT AND REMEDIES
     8.1. Events of Default. Any of the following shall constitute an Event of
Default:
          (a) Non-Payment. Any Borrower or any other Credit Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Credit Document; or
          (b) Specific Covenants. Company fails to perform or observe any term,
covenant or agreement contained in any of Sections 2.6, 5.3(a) or 5.5(a) (solely
with respect to Holdings and Company) or Section 6; provided that any Event of
Default under Section 6.10 is subject to cure as contemplated by Section 8.3; or
          (c) Other Defaults. Any Credit Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.1(a) or (b) above)
contained in any Credit Document on its part to be performed or observed and
such failure continues for thirty (30) days after notice thereof by the
Administrative Agent to Company; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Company or any other Credit Party herein, in any other Credit Document, or in
any document required to be delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or
          (e) Cross-Default. Any Credit Party or any Subsidiary (i) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(ii) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or
          (f) Insolvency Proceedings, Etc. Any Credit Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any

114



--------------------------------------------------------------------------------



 



receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or
          (g) Inability to Pay Debts; Attachment. (i) Any Credit Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Credit
Parties, taken as a whole, and is not released, vacated or fully bonded within
sixty (60) days after its issue or levy; or
          (h) Judgments. There is entered against any Credit Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Credit Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(ii) any Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or
          (j) Invalidity of Credit Documents. Any material provision of any
Credit Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder (including as a result
of a transaction permitted under Section 6.4 or 6.5) or as a result of acts or
omissions by Administrative Agent or any Lender or the satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Credit Party
contests in writing the validity or enforceability of any provision of any
Credit Document; or any Credit Party denies in writing that it has any or
further liability or obligation under any Credit Document (other than as a
result of repayment in full of the Obligations and termination of all
Commitments), or purports in writing to revoke or rescind any Credit Document;
or
          (k) Change of Control. There occurs any Change of Control; or
          (l) Collateral Documents. (i) Any Collateral Document after delivery
thereof shall for any reason (other than pursuant to the terms thereof including
as a result of a transaction permitted under Section 6.4 or 6.5) cease to create
a valid and perfected lien, with the priority

115



--------------------------------------------------------------------------------



 



required by the Collateral Documents, (or other security purported to be created
on the applicable Collateral) on and security interest in any material portion
of the Collateral purported to be covered thereby, subject to Liens permitted
under Section 7.1, except to the extent that any such loss of perfection or
priority results from the failure of Administrative Agent or the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file UCC
continuation statements and except as to Collateral consisting of real property
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied coverage, or (ii) any of the Equity Interests of
Company ceasing to be pledged pursuant to the Pledge and Security Agreement free
of Liens other than Liens created by the Pledge and Security Agreement or any
nonconsensual Liens arising solely by operation of Law; or
          (m) Junior Financing Documentation. (i) Any of the Obligations of the
Credit Parties under the Credit Documents for any reason shall cease to be
“Senior Indebtedness” (or any comparable term) or “Senior Secured Financing” (or
any comparable term) under, and as defined in any Junior Financing Documentation
or (ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.
     8.2. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, THEN, (x) upon the occurrence of any Event of Default described in
Section 8.1(f), automatically, and (y) upon the occurrence of any other Event of
Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Company by Administrative Agent, (a) the Revolving Commitments, if
any, of each Lender having such Revolving Commitments and the obligation of
Issuing Bank to issue any Letter of Credit shall immediately terminate; (b) each
of the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (i) the unpaid principal amount of
and accrued interest on the Loans, (ii) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (iii) all other Obligations; provided, the foregoing shall not affect in any
way the obligations of Lenders under Section 2.3(b)(v) or Section 2.4(e);
(c) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents; and
(d) Administrative Agent shall direct Borrowers to pay (and each Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 8.1(f) and (g) to pay) to Administrative Agent
such additional amounts of cash as reasonable requested by Issuing Bank, to be
held as security for such Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding.
     8.3. Company’s Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 8.1, in the event of any Event of Default under any
covenant set forth in Section 6.10 and until the expiration of the tenth (10th)
day after the date on which financial statements are required to be delivered
with respect to the applicable fiscal quarter hereunder, Holdings may engage in
a Permitted Equity Issuance to any of the Equity Investors and apply the amount
of the

116



--------------------------------------------------------------------------------



 



Net Cash Proceeds thereof to increase Consolidated EBITDA with respect to such
applicable quarter; provided that such Net Cash Proceeds (i) are actually
received by Company (including through capital contribution of such Net Cash
Proceeds by Holdings to Company) no later than ten (10) days after the date on
which financial statements are required to be delivered with respect to such
fiscal quarter hereunder, (ii) are Not Otherwise Applied and (iii) do not exceed
the aggregate amount necessary to cure such Event of Default under Section 6.10
for any applicable period. The parties hereby acknowledge that this
Section 8.3(a) may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 6.10 and shall not result in any
adjustment to any amounts other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.
          (b) In each period of four fiscal quarters, there shall be at least
one (1) fiscal quarter in which no cure set forth in Section 8.3(a) is made. In
each period of eight fiscal quarters, there shall be at least four
(4) consecutive fiscal quarters in which no cure set forth in Section 8.3(a) is
made.
SECTION 9. AGENTS
     9.1. Appointment of Agents. Credit Suisse is hereby appointed Syndication
Agent hereunder, and each Lender hereby authorizes Credit Suisse to act as
Syndication Agent in accordance with the terms hereof and the other Credit
Documents. BNP is hereby appointed Administrative Agent and Collateral Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes
BNP to act as Administrative Agent and Collateral Agent in accordance with the
terms hereof and the other Credit Documents. Each of GSLP, JPMorgan and BNPP SC
is hereby appointed Auction Manager hereunder, and each Lender hereby authorizes
each Auction Manager to act as its agent in accordance with the terms hereof.
The Lenders agree that each Auction Manager shall have solely the obligations in
its capacity as Auction Manager as are specifically described in this Agreement
and shall be entitled to all the benefits of this Section 9, as applicable. Each
Agent hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Section 9 are solely for the benefit of the Agents and no Lender or
Credit Party shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings or any of its Subsidiaries. Syndication Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates. As of the Effective Date,
Credit Suisse in its capacity as Syndication Agent shall not have any
obligations but shall be entitled to all benefits of this Section 9.
     9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights

117



--------------------------------------------------------------------------------



 



and remedies and perform such duties by or through its officers, directors,
agents, sub-agents, employees or affiliates. For the avoidance of doubt, in
performing its functions and duties hereunder, no Agent assumes and nor shall
any Agent be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Holdings or any of its Subsidiaries.
     9.3. General Immunity.
          (a) No Responsibility for Certain Matters. No Agent nor any of its
officers, partners, directors, employees, advisors, attorneys or agents shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, any Lender or any person providing the Settlement Service to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated hereby or thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
No Agent nor any of its officers, partners, directors, employees, advisors,
attorneys or agents shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof is given to such Agent by a
Borrower or a Lender. Anything contained herein to the contrary notwithstanding,
the duties of the Administrative Agent shall be administrative in nature and the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees, advisors, attorneys or agents shall be liable to
any Lender for any action taken or omitted by any Agent under or in connection
with any of the Credit Documents except to the extent caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). Each Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Credit
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 10.5) and, upon receipt
of such instructions from Requisite Lenders (or such other Lenders, as the case
may be), such Agent shall be entitled to act or refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons,
including any settlement confirmation or other communication issues by any
Settlement Service, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for
Holdings and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action

118



--------------------------------------------------------------------------------



 



whatsoever against any Agent as a result of such Agent acting or refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).
          (c) Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective directors, officers, employees, agents or Affiliates. The
exculpatory, indemnification and other provisions of this Section 9.3 and of
Section 9.6 shall apply to any of the directors, officers, employees, agents,
advisors, attorneys and Affiliates of Administrative Agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
All of the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Section 9.3 and of Section 9.6 shall apply
to any such sub-agent and to the Affiliates of any such sub-agent, and shall
apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
     9.4. Agents Entitled to Act as Lender.The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Holdings or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrowers for services in connection herewith and otherwise
without having to account for the same to Lenders.
     9.5. Lenders’ Representations, Warranties and Acknowledgment.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection

119



--------------------------------------------------------------------------------



 



with Credit Extensions and conversions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and its
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement,
an Assignment Agreement, the Amendment and Restatement Agreement or a Joinder
Agreement and funding its Tranche C Term Loan and/or Revolving Loans on the
Closing Date, or by converting its Tranche C Term Loans into Tranche C-2 Term
Loans, or by converting its Revolving Loans (as defined in the Existing ARCA)
into 2015 Revolving Loans, or by the funding of any New Term Loans or New
Revolving Loans, as the case may be, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date or as of the date of conversion or as of the date
of funding of such New Loans.
     9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share
(determined as of the time such indemnity is sought, it being understood and
agreed that if any Revolving Commitment Termination Date shall have occurred,
with respect to the effected Class of Revolving Loans or Revolving Commitments,
such determination shall be made immediately prior to giving effect thereto),
severally agrees to indemnify each Agent (and any affiliate thereof), to the
extent that such Agent (or such affiliate) shall not have been reimbursed by any
Credit Party, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
(or any affiliate thereof) in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Credit Documents; provided, no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s (or such affiliate’s) gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). If any indemnity furnished to any Agent for any purpose shall, in the
opinion of such Agent, be insufficient or become impaired, such Agent may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof
(determined as of the time such indemnity is sought, it being understood and
agreed that if any Revolving Commitment Termination Date shall have occurred,
with respect to the effected Class of Revolving Loans or Revolving Commitments,
such determination shall be made immediately prior to giving effect thereto);
and provided further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment,

120



--------------------------------------------------------------------------------



 



suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.
     9.7. Successor Administrative Agent, Collateral Agent and Swing Line
Lender. Administrative Agent may resign at any time by giving thirty days’ prior
written notice thereof to Lenders and Company, and Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Company and Administrative Agent and signed
by Requisite Lenders. Upon any such notice of resignation or any such removal,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Company, to appoint a successor Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (a) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (b) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents (in the case of clauses (a) and (b), at
the sole cost and expense of the Borrowers), whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. Any resignation or removal of BNP
as Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of BNP or its successor as Collateral Agent, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Collateral Agent for
all purposes hereunder. Any resignation or removal of BNP or its successor as
Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of BNP or its successor as Swing Line Lender, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Swing Line Lender for
all purposes hereunder. In such event (i) Borrowers shall prepay any outstanding
Swing Line Loans made by the retiring or removed Administrative Agent in its
capacity as Swing Line Lender, (ii) upon such prepayment, the retiring or
removed Administrative Agent and Swing Line Lender shall surrender any Swing
Line Note held by it to Borrowers for cancellation, and (iii) Borrowers shall
issue, if so requested by successor Administrative Agent and Swing Line Loan
Lender, a new Swing Line Note to the successor Administrative Agent and Swing
Line Lender, in the principal amount of the Swing Line Loan Sublimit then in
effect and with other appropriate insertions. If no successor Administrative
Agent has been appointed pursuant to the preceding sentences by the 45th day
after the date of such retiring Administrative Agent’s notice of resignation,
the Administrative Agent’s resignation shall become effective and the Requisite
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Credit Document until such time, if any, as
either (1) the Requisite Lenders appoint a successor Administrative Agent (which
appointment shall be subject to the prior written approval of the Borrower (such
approval not to

121



--------------------------------------------------------------------------------



 



be unreasonably withheld) unless an Event of Default has occurred and is
continuing) or (2) the Company appoints a successor Administrative Agent so long
(x) as the Lenders receive at least ten Business Days’ notice of such
appointment (which notice may be given at any time following the 30th day after
the retiring Administrative Agent’s notice of resignation) and (y) the Company
has not received a written notice from the Requisite Lenders stating that the
Requisite Lenders object to such appointment.
     9.8. Collateral Documents and Guaranty.
          (a) Agents under Collateral Documents and Guaranty. Each Lender and
each other Secured Party (by its acceptance of the benefits of the Guaranty, the
Collateral and the Collateral Documents) hereby further authorizes
Administrative Agent or Collateral Agent, as applicable, on behalf of and for
the benefit of Secured Parties, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders or any other Secured Party, Administrative Agent or
Collateral Agent, as applicable may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding, each
Borrower, Administrative Agent, Collateral Agent, each Lender and each other
Secured Party (by its acceptance of the benefits of the Guaranty, the Collateral
and the Collateral Documents) hereby agree that (i) no Lender shall have any
right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Administrative Agent, on behalf of Lenders
in accordance with the terms hereof and all powers, rights and remedies under
the Collateral Documents may be exercised solely by Collateral Agent, and
(ii) in the event of a foreclosure by Collateral Agent on any of the Collateral
pursuant to a public or private sale, Collateral Agent or any Lender or other
Secured Party may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.
SECTION 10. MISCELLANEOUS
     10.1. Notices. (a) Notices Generally. Any notice or other communication
herein required or permitted to be given to a Credit Party, Syndication Agent,
Collateral Agent, Administrative

122



--------------------------------------------------------------------------------



 



Agent, Swing Line Lender or Issuing Bank, shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Except as otherwise set forth in
paragraph (b) below, each notice hereunder shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of the Administrative
Agent be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto
as designated by the Administrative Agent from time to time.
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2 if such Lender or the Issuing Bank, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or any Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     10.2. Expenses. Whether or not the transactions contemplated hereby shall
be consummated, Borrowers agree to pay promptly (a) all the actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the costs
of furnishing all opinions by counsel for Borrowers and the other Credit
Parties; (c) the reasonable fees, expenses and disbursements of counsel to
Agents (in each case including allocated costs of internal counsel) in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Company;
(d) all the actual costs and reasonable expenses of creating and perfecting
Liens in favor of Collateral Agent, for the benefit of Lenders pursuant hereto,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, title insurance premiums and reasonable fees, expenses and
disbursements of counsel to each Agent and of counsel providing any opinions
that any Agent or Requisite Lenders may request in

123



--------------------------------------------------------------------------------



 



respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all the actual costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (f) all
the actual costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (g) all other actual and
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (h) after
the occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel) and costs of settlement, incurred by any Agent and Lenders in enforcing
any Obligations of or in collecting any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.
     10.3. Indemnity.
          (a) In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents,
attorneys and Affiliates of each Agent and each Lender (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities; provided, no Credit Party
shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of that Indemnitee (as determined by
a court of competent jurisdiction in a final and non-appealable decision). To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
          (b) To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Lender, each
Agent and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Holdings and each Borrower hereby waives, releases and agrees not
to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor. No Credit Party shall
have any liability for any special,

124



--------------------------------------------------------------------------------



 



punitive, indirect or consequential damages relating to this Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). If any amounts due under
this Section 10.3 shall be have been paid after demand therefor, the applicable
Indemnitee shall promptly refund such amount to the extent that there is a final
and non-appealable judicial or arbitral determination that such Indemnitee was
not entitled to indemnification or contribution rights with respect to such
payment pursuant to the express terms of this Section 10.3.
     10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.
     10.5. Amendments and Waivers.
          (a) Requisite Lenders’ Consent. Subject to the additional requirements
of Sections 10.5(b) and 10.5(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders.
          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
          (i) extend the scheduled final maturity of any Loan or Note;
          (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
          (iii) extend the stated expiration date of any Letter of Credit beyond
the Revolving Commitment Termination Date;
          (iv) reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or any premium payable hereunder;

125



--------------------------------------------------------------------------------



 



          (v) extend the time for payment of any such interest or fees;
          (vi) reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;
          (vii) amend, modify, terminate or waive any provision of this
Section 10.5(b), Section 10.5(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;
          (viii) amend the definition of “Requisite Lenders” or “Pro Rata
Share”; provided, with the consent of Requisite Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Term Loan
Commitments, the Term Loans, the Revolving Commitments and the Revolving Loans
are included on the Closing Date; or
          (ix) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents.
          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
          (i) increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;
          (ii) amend, modify, terminate or waive any provision hereof relating
to the Swing Line Sublimit or the Swing Line Loans without the consent of Swing
Line Lender;
          (iii) alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.15 without the consent of Lenders
holding more than 50% of the aggregate Tranche C Term Loan Exposure of all
Lenders, Tranche C-2 Term Loan Exposure of all Lenders, Revolving Exposure of
all Lenders or New Term Loan Exposure of all Lenders, as applicable, of each
Class which is being allocated a lesser repayment or prepayment as a result
thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;
          (iv) amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.4(e), any other provision contained in Section 2.4 or any other
provision hereof as the same applies to the rights or obligations of any Issuing
Bank, in each case without the written consent of Administrative Agent and of
Issuing Bank; or

126



--------------------------------------------------------------------------------



 



          (v) amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
     10.6. Successors and Assigns; Participations. (a) Generally. This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and the successors
and assigns of Lenders. No Credit Party’s rights or obligations hereunder nor
any interest therein may be assigned or delegated by any Credit Party without
the prior written consent of all Lenders. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Register. Each Borrower, Administrative Agent and Lenders shall
deem and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt of an Assignment Agreement effecting the assignment or
transfer thereof as provided in Section 10.6(d). Each assignment shall be
recorded in the Register on the “Effective Date” specified in the applicable
Assignment Agreement, prompt notice thereof shall be provided to Company and a
copy of such Assignment Agreement shall be maintained. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.
          (c) Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitments or Loans owing to it or other Obligations (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):
          (i) to any Person meeting the criteria of clause (i) of the definition
of the term of “Eligible Assignee” upon the giving of notice to Company and
Administrative Agent; provided that in the case of any assignment of Revolving
Loans or Revolving Commitments to such Person (unless such Person is already a
Lender with a Revolving

127



--------------------------------------------------------------------------------



 



Commitment), such assignment shall require the consent of the Issuing Bank, such
consent not to be unreasonably withheld or delayed,
          (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to Company
and Administrative Agent and, in the case of assignments of Revolving Loans,
Revolving Commitments or Term Loans to any such Person (except in the case of
assignments made by or to BNP), consented to by each of Company, Administrative
Agent and, other than in respect of Term Loans, Issuing Bank (each such consent
not to be (x) unreasonably withheld or delayed or, (y) in the case of Company,
required at any time an Event of Default under Section 8.1(a) or (f) shall have
occurred and then be continuing); provided, further, each such assignment
pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount of not less
than (A) $5,000,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and (B)
$1,000,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the Tranche
C Term Loan or New Term Loans of a Series of the assigning Lender) with respect
to the assignment of Term Loans, and
          (iii) to any Person meeting the criteria of clause (iii) of the
definition of the term “Eligible Assignee” so long as such sales, assignments or
transfers are in accordance with the procedures set forth in Section 10.6(i)
hereof.
          (d) Mechanics. Assignments of Term Loans, Revolving Loans and
Revolving Commitments by Lenders may be made via an electronic settlement system
acceptable to Administrative Agent as designated in writing from time to time to
the Lenders by Administrative Agent (the “Settlement Service”). Each such
assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this Section 10.6.
Each assignor Lender and proposed assignee shall comply with the requirements of
the Settlement Service in connection with effecting any transfer of Loans
pursuant to the Settlement Service. Assignments and assumptions of Term Loans,
Revolving Loans and Revolving Commitments (regardless of whether the Settlement
Service is utilized) shall require the execution and delivery to the
Administrative Agent of an Assignment Agreement. Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective Date.
In connection with all assignments there shall be delivered to Administrative
Agent such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver pursuant to Section 2.20(c). A
processing fee of $3,500 will be required to be paid to Administrative Agent in
connection with any assignments (other than contemporaneous assignments by or to
two or more Related Funds).
          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or

128



--------------------------------------------------------------------------------



 



investing in commitments or loans such as the applicable Commitments or Loans,
as the case may be; and (iii) it will make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control); provided that it is acknowledged and agreed that
any Person meeting the criteria of clause (iii) of the definition of the term
“Eligible Assignee” shall not be required to make the representation and
warranty set forth in the foregoing clause (ii).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (x) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (y) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrowers shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.
          (g) Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would
(i) extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the applicable Revolving
Commitment Termination Date) in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms

129



--------------------------------------------------------------------------------



 



of such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating. Borrowers agree that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (i) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Company’s prior written consent and (ii) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless Company is notified of the participation sold to such
participant and such participant agrees, for the benefit of the applicable
Borrower, to comply with Section 2.20 as though it were a Lender. To the extent
permitted by the applicable law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17 as though it were a Lender.
          (h) Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender may assign and/or pledge all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided, no Lender, as between any Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
          (i) Company Loan Purchases. Notwithstanding anything to the contrary
contained in this Section 10.6 or any other provision of this Agreement, so long
as (x) no Default or Event of Default has occurred and is continuing or would
result therefrom and (y) at the time of and after giving effect to such purchase
and cancellation (as described below), the sum of (1) the aggregate Unrestricted
Cash and Cash Equivalents of Company and (2) the aggregate unused amount of the
Revolving Commitments would not be less than $200,000,000, Company may
consummate Company Loan Purchases on the following basis:
          (i) At any time, and from time to time on or prior to June 30, 2010,
Company shall have the right to purchase, for cash, Tranche C Term Loans up to
an amount to be specified by Company at a purchase price to be determined, in
each case in accordance with the Auction Procedures established for each such
purchase; provided, that (A) Company shall be entitled to purchase Tranche C
Term Loans pursuant to this Section 10.6(i) solely pursuant to an auction
managed by an Auction Manager and shall not be permitted to purchase Tranche C
Term Loans in any other manner (including pursuant to secondary market
purchases), (B) the Auction Amount (as defined in the Auction Procedures) in
respect of each Company Loan Purchase shall be for aggregate

130



--------------------------------------------------------------------------------



 



cash proceeds not less than $15,000,000, (C) Company shall not purchase Tranche
C Term Loans for aggregate cash consideration in excess of $400,000,000, and
(D) the proceeds of the Revolving Loans shall not be used to fund such purchases
of Tranche C Term Loans by Company.
          (ii) In connection with any assignment pursuant to this
Section 10.6(i), each assigning Lender, on the one hand, and Company, on the
other hand, acknowledges and agrees that, as of the Company Assignment Effective
Date, (A) the other party to the Company Assignment Agreement currently may
have, and later may come into possession of, information regarding Holdings, any
of Holdings’ Subsidiaries, or any of Holdings’ Affiliates, their assets, their
ability to perform their Obligations or any other matter that is not known to it
and that may be material to a decision to participate in any Auction or enter
into the Company Assignment Agreement or any of the transactions contemplated
thereby (the “Excluded Information”), (B) it has independently and without
reliance on the other party to the Company Assignment Agreement or the Auction
Managers made its own analysis and determined to enter into the Company
Assignment Agreement and to consummate the transactions contemplated thereby
notwithstanding its lack of knowledge of the Excluded Information and (C) the
other party shall have no liability to it and it hereby (to the extent permitted
by law) waives and releases any claims it may have against the other party
(under applicable laws or otherwise) with respect to the nondisclosure of the
Excluded Information; provided that the Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of such
other party contained in the Standard Terms and Conditions set forth in the
Company Assignment Agreement. Each assigning Lender, on the one hand, and the
Company, on the other hand, further acknowledges that the Excluded Information
has not been made available to Administrative Agent, Auction Managers, the
Agents or the Lenders.
          (iii) With respect to all purchases by Company and cancellation by
Company of the Tranche C Term Loans pursuant to this Section 10.6(i), such
purchases and cancellation shall not, for the avoidance of doubt, (A) change the
scheduled amortization required by Section 2.12, except to reduce the amount
outstanding and due and payable on the Tranche C Term Loan Maturity Date (and
such reduction, for the avoidance of doubt, shall only apply, on a non-pro rata
basis, to the Tranche C Term Loans so cancelled) or (B) constitute prepayments
of the Loans (including, without limitation, pursuant to Section 2.13,
Section 2.14, Section 2.15, Section 2.16 or Section 2.17 hereof) for any purpose
hereunder.
          (iv) Immediately following any Company Loan Purchase, no interest
shall accrue from and after the Company Assignment Effective Date on any Tranche
C Term Loans purchased by Company, such Tranche C Term Loans shall be cancelled
for all purposes and no longer outstanding (and may not be resold, assigned or
participated out by Company) for all purposes of this Agreement and all other
Credit Documents and immediately upon and simultaneously with the consummation
of any Company Loan Purchase, such Tranche C Term Loans shall be deemed
immediately cancelled for all purposes and no longer outstanding for all
purposes of this Agreement (notwithstanding any provisions herein or therein to
the contrary), including, but not limited to (A) the

131



--------------------------------------------------------------------------------



 



making of, or the application of, any payments to the Lenders under this
Agreement or any other Credit Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document, (C) the providing of any rights to Company as a Lender
under this Agreement or any other Credit Document, (D) the calculation of
financial covenants, and (E) the determination of Requisite Lenders, or for any
similar or related purpose, under this Agreement or any other Credit Document.
          (v) Company shall make payment of the purchase price for Tranche C
Term Loans accepted for purchase pursuant to the Auction Procedures by
transmitting funds directly to the assigning Lender. For the avoidance of doubt,
Company shall pay all accrued and unpaid interest, if any, on the applicable
Tranche C Term Loans up to the Company Assignment Effective Date.
          (vi) The provisions of this Section 10.6(i) shall not require Company
to offer to purchase any Tranche C Term Loans.
     10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.
     10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Swap Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
     10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes

132



--------------------------------------------------------------------------------



 



a payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or any Agent or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
     10.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
     10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
     10.14. APPLICABLE LAW.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
     10.15. CONSENT TO JURISDICTION.ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE

133



--------------------------------------------------------------------------------



 



CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
     10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
     10.17. Confidentiality. Each Lender shall hold all non-public information
regarding Company and its Subsidiaries and their businesses identified as such
by Company and obtained by such Lender pursuant to the requirements hereof in
accordance with such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Company that, in
any event, a Lender may make (i) disclosures of such information to Affiliates
of such Lender and to their agents and advisors (and to other persons authorized
by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such

134



--------------------------------------------------------------------------------



 



information reasonably required by any pledgee referred to in Section 10.6(h) or
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation by such Lender of
any Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Swap Agreements
(provided, such counterparties and advisors are advised of and agree to be bound
by the provisions of this Section 10.17), (iii) disclosure to any rating agency
when required by it, provided that, prior to any disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any Agent or any
Lender, and (iv) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender shall make reasonable efforts to notify Company of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information.
     10.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrowers shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrowers.
     10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     10.20. Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

135



--------------------------------------------------------------------------------



 



     10.21. Patriot Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
or Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
     10.22. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.23. Public-Side Lenders. Company and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Holdings, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to Section 5.1 or Section 5.2 or otherwise are being
distributed through IntraLinks/IntraAgency or another relevant website (the
“Platform”), any document or notice that Holdings has indicated contains
Nonpublic Information shall not be posted on that portion of the Platform
designated for such public-side Lenders. If Holdings has not indicated whether a
document or notice delivered pursuant to Section 5.1 or Section 5.2 contains
Nonpublic Information, Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material nonpublic information with respect to Holdings, its
Subsidiaries and their securities.
     10.24. Amendment and Restatement.
          (a) It is the intention of each of the parties hereto that the
Existing ARCA, which is an amendment and restatement of the Original Credit
Agreement, be amended and restated so as to preserve the perfection and priority
of all security interests securing indebtedness and obligations under the
Original Credit Agreement and the Existing ARCA and that all Indebtedness and
Obligations of the Credit Parties hereunder and thereunder shall be secured by
the Collateral Documents and that this Agreement does not constitute a novation
of the obligations and liabilities existing under the Original Credit Agreement
or the Existing ARCA provided that all Loans, Letters of Credit or other Credit
Extensions outstanding under the Original Credit Agreement and the Existing ARCA
shall continue as Loans, Letters of Credit or other Credit Extensions, as
applicable, under this Agreement (and, in the case of Eurocurrency Loans
(including any Eurocurrency Loans that are (i) Tranche C Term Loans that shall
have been converted into Eurocurrency Loans that are Tranche C-2 Term Loans and
(ii) Revolving Loans that shall have been converted to 2015 Revolving Loans, in
each case pursuant to the provisions hereof), with the same Interest Periods as
were applicable to such Eurocurrency Loans immediately prior to the Second ARCA
Effective Date). Upon the effectiveness of this Agreement in accordance with the
Amendment and Restatement Agreement, each Loan

136



--------------------------------------------------------------------------------



 



Document that was in effect immediately prior to the Second ARCA Effective Date
shall continue to be effective, unless the context requires otherwise. The
parties hereto further acknowledge and agree that this Agreement constitutes an
amendment of the Existing ARCA made under and in accordance with the terms of
Section 10.5 of the Existing ARCA. In addition, unless specifically amended
hereby, each of the Credit Documents, the Exhibits and Schedules to the Existing
ARCA shall continue in full force and effect and that, from and after the Second
ARCA Effective Date, all references to the “Credit Agreement” contained therein
shall be deemed to refer to this Agreement and all references to the Tranche B
Term Loans shall be deemed to refer to the Term Loans.
          (b) Each Lender that executes and delivers the Amendment and
Restatement Agreement as an Extending Lender (as defined in the Amendment and
Restatement Agreement) will be deemed to have agreed to have committed pursuant
to, and subject to the terms and conditions of, this Agreement and the Amendment
and Restatement Agreement to convert (A) its Tranche C Term Loans into Tranche
C-2 Term Loans in a principal amount (if any) set forth in the signature page of
such Lender to the Amendment and Restatement Agreement and (B) its Revolving
Loans into 2015 Revolving Loans in a principal amount (if any) set forth in the
signature page of such Lender to the Amendment and Restatement Agreement, in
each case on the Second ARCA Effective Date, and the Company and the Borrowers
will be liable for such Tranche C-2 Term Loans and 2015 Revolving Loans
respectively.
     10.25. Reaffirmation and Grant of Security Interests. (a) Each Credit Party
hereby acknowledges that it has reviewed the terms and provisions of this
Agreement and consents to the amendment and restatement of the Existing ARCA,
which is an amendment and restatement of the Original Credit Agreement, effected
pursuant to this Agreement. Each Credit Party hereby (A) confirms that each
Credit Document to which it is a party or is otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Credit Documents, the payment
and performance of the Obligations, as the case may be, including without
limitation the payment and performance of all such Obligations which are joint
and several obligations of each grantor now or hereafter existing, and
(B) grants to the Collateral Agent for the benefit of the Lenders a continuing
lien on and security interest in and to such Credit Party’s right, title and
interest in, to and under all Collateral as collateral security for the prompt
payment and performance in full when due of the Obligations (whether at stated
maturity, by acceleration or otherwise).
          (b) Each Credit Party acknowledges and agrees that any of the Credit
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Existing ARCA. Each Credit
Party represents and warrants that all representations and warranties contained
in the Credit Documents to which it is a party or otherwise bound are true,
correct and complete in all material respects on and as of the Second ARCA
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.
[Remainder of page intentionally left blank]

137



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            EDUCATION MANAGEMENT LLC
      By:           Name:   John R. McKernan, Jr.        Title:   Chairman and
Chief Executive Officer        EDUCATION MANAGEMENT HOLDINGS LLC
      By:           Name:   John R. McKernan, Jr.        Title:   President and
Chief Executive Officer        EDUCATION MANAGEMENT FINANCE CORP.
      By:           Name:   John R. McKernan, Jr.        Title:   President and
Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



                  ARGOSY UNIVERSITY FAMILY CENTER, INC.    
 
                BROWN MACKIE HOLDING COMPANY    
 
                THE CONNECTING LINK, INC.    
 
                EDMC MARKETING AND ADVERTISING, INC.    
 
                EDMC AVIATION, INC.    
 
                HIGHER EDUCATION SERVICES, INC.    
 
                MCM UNIVERSITY PLAZA, INC.    
 
           
 
  By:        
 
     
 
Name: J. Devitt Kramer    
 
      Title: Secretary    

 



--------------------------------------------------------------------------------



 



            AID RESTAURANT, INC.
      By:           Name:   Simon Lumley        Title:   President, Secretary
and Treasurer     

 



--------------------------------------------------------------------------------



 



            AIH RESTAURANT, INC.
      By:           Name:   Larry Horn        Title:   President, Secretary and
Treasurer     

 



--------------------------------------------------------------------------------



 



            AIIM RESTAURANT, INC.
      By:           Name:   Joseph L. Marzano, Jr.        Title:   President,
Secretary and Treasurer     

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
as Administrative Agent and as Collateral Agent
      By:           Name:           Title:               By:           Name:    
      Title:        

 



--------------------------------------------------------------------------------



 



APPENDIX A-1
TO AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
Term Loan Commitments1

              Class   Per Lender   Aggregate
Tranche C-2 Term Loan
Commitment
  [On file with
Administrative Agent]   $ 763,061,849.49  
Tranche C Term Loan
Commitment
  [On file with
Administrative Agent]   $348,953,050.51  

 

1   As of the Second ARCA Effective Date, after giving effect to the conversions
set forth herein.

APPENDIX A-1-1



--------------------------------------------------------------------------------



 



APPENDIX A-2
TO AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
Revolving Commitments2

              Class   Per Lender   Aggregate
2012 Revolving
Commitment
  [On file with
Administrative Agent]   $ 114,187,500.00  
2015 Revolving
Commitment
  [On file with
Administrative Agent]   $ 328,312,500.00  

 

2   As of the Second ARCA Effective Date, after giving effect to the conversions
set forth herein.

APPENDIX A-2-1



--------------------------------------------------------------------------------



 



APPENDIX B
TO AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
NOTICE ADDRESSES
REDACTED

 



--------------------------------------------------------------------------------



 



Schedule 4.1 Jurisdiction of Organization

      Full Legal Name   Jurisdiction of Organization
AICA-IE Restaurant, Inc.
  California
AID Restaurant, Inc.
  Texas
AIH Restaurant, Inc.
  Texas
AIIM Restaurant, Inc.
  Minnesota
AIIN Restaurant LLC
  Indiana
AIT Restaurant, Inc.
  Florida
AITN Restaurant, Inc.
  Tennessee
American Education Centers Inc.
  Delaware
Argosy Education Group, Inc.
  Illinois
Argosy University Family Center, Inc.
  Minnesota
Argosy University of California LLC
  California
Argosy University of Florida, Inc.
  Florida (inactive)
Art Institute of Honolulu, Inc.
  Hawaii (inactive)
Art Institute of Orlando, Inc.
  Florida (inactive)
Brown Mackie College — Albuquerque LLC
  New Mexico
Brown Mackie College — Atlanta/College Park, Inc.
  Georgia
Brown Mackie College — Birmingham LLC
  Alabama
Brown Mackie College — Boise, Inc.
  Idaho
Brown Mackie College — Dallas LLC
  Texas
Brown Mackie College — Greenville, Inc.
  South Carolina
Brown Mackie College — Indianapolis, Inc.
  Indiana
Brown Mackie College — Kansas City LLC
  Kansas
Brown Mackie College — Miami, Inc.
  Florida
Brown Mackie College — Miami North LLC
  Florida
Brown Mackie College — Oklahoma City LLC
  Oklahoma
Brown Mackie College — Phoenix, Inc.
  Arizona
Brown Mackie College — Salina LLC
  Kansas
Brown Mackie College — San Antonio LLC
  Texas
Brown Mackie College — St. Louis, Inc.
  Missouri
Brown Mackie College — Tucson, Inc.
  Texas
Brown Mackie College — Tulsa, Inc.
  Oklahoma
Brown Mackie Education Corporation
  Delaware
Brown Mackie Holding Company
  Delaware
EDMC Aviation, Inc.
  Pennsylvania (being dissolved)
EDMC Canada Limited
  Nova Scotia
EDMC Marketing and Advertising, Inc.
  Georgia
Education Finance I LLC
  Delaware
Education Finance II LLC
  Delaware
Education Management Corporation
  Pennsylvania
Education Management Finance Corp.
  Delaware
Education Management Holdings LLC
  Delaware
Education Management LLC
  Delaware

Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



      Full Legal Name   Jurisdiction of Organization
Higher Education Services, Inc.
  Georgia
MCM University Plaza, Inc.
  Illinois
Miami International University of Art & Design, Inc.
  Florida
Michiana College Education Corporation
  Delaware
New York Institute of Art, Inc.
  New York (inactive)
South Education Corporation
  Kansas
South Education — Texas LLC
  Texas
South University of Alabama, Inc.
  Alabama
South University of Carolina, Inc.
  South Carolina
South University of Florida, Inc.
  Florida
South University of Michigan, LLC
  Michigan
South University of Missouri, Inc.
  Missouri
South University of North Carolina, Inc.
  North Carolina (inactive)
South University of Tennessee, Inc.
  Tennessee (inactive)
South University of Virginia, Inc.
  Virginia
South University Research Corporation
  Georgia
South University, LLC
  Georgia
Southern Ohio College, LLC
  Delaware
Stautzenberger College Education Corporation
  Delaware
SUNM LLC
  Michigan
TAIC-San Diego, Inc. d/b/a The Art Institute of California-San Diego
  California
TAIC-San Francisco, Inc. d/b/a The Art Institute of California-San Francisco
  California
The Art Institute of Atlanta, LLC
  Georgia
The Art Institute of Austin, Inc.
  Texas
The Art Institute of California — Hollywood, Inc.
  California
The Art Institute of California- Inland Empire, Inc.
  California
The Art Institute of California-Los Angeles, Inc.
  California
The Art Institute of California-Orange County, Inc.
  California
The Art Institute of California-Sacramento, Inc.
  California
The Art Institute of California-Sunnyvale, Inc.
  California
The Art Institute of Charleston, Inc.
  South Carolina
The Art Institute of Charlotte, Inc.
  North Carolina
The Art Institute of Colorado, Inc.
  Colorado
The Art Institute of Dallas, Inc.
  Texas
The Art Institute of Fort Lauderdale, Inc.
  Florida
The Art Institute of Fort Worth, Inc.
  Texas
The Art Institute of Houston, Inc.
  Texas
The Art Institute of Indianapolis LLC
  Indiana
The Art Institute of Jacksonville, Inc.
  Florida
The Art Institute of Las Vegas, Inc.
  Nevada
The Art Institute of Michigan, Inc.
  Michigan
The Art Institute of New Jersey LLC
  New Jersey

Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



      Full Legal Name   Jurisdiction of Organization
The Art Institute of New York City, Inc.
  New York
The Art Institute of Ohio- Cincinnati, Inc.
  Ohio
The Art Institute of Philadelphia LLC
  PA
The Art Institute of Pittsburgh LLC
  PA
The Art Institute of Portland, Inc.
  Oregon
The Art Institute of Raleigh-Durham, Inc.
  North Carolina
The Art Institute of Salt Lake City, Inc.
  Utah
The Art Institute of San Antonio, Inc.
  Texas
The Art Institute of Seattle, Inc.
  Washington
The Art Institute of St. Louis, Inc.
  Missouri
The Art Institute of Tampa, Inc.
  Florida
The Art Institute of Tennessee — Nashville, Inc.
  Tennessee
The Art Institute of Tucson, Inc.
  Arizona
The Art Institute of Vancouver, Inc. (British Columbia)
  British Columbia
The Art Institute of Virginia Beach LLC
  Virginia
The Art Institute of Washington, Inc.
  District of Columbia
The Art Institute of Washington-Northern Virginia LLC
  Virginia
The Art Institute of Wisconsin LLC
  Wisconsin
The Art Institute of York-Pennsylvania LLC
  Pennsylvania
The Art Institutes International — Kansas City, Inc.
  Kansas
The Art Institutes International Minnesota, Inc.
  Minnesota
The Art Institutes International LLC
  Pennsylvania
The Asher School of Business Education Corporation
  Delaware
The Connecting Link, Inc.
  Georgia
The Illinois Institute of Art at Schaumburg, Inc.
  Illinois
The Illinois Institute of Art, Inc.
  Illinois
The Illinois Institute of Art — Tinley Park LLC
  Illinois
The Institute of Post-Secondary Education, Inc. d/b/a The Art Institute of
Phoenix
  Arizona
The New England Institute of Art, LLC
  Massachusetts
The University of Sarasota, Inc.
  Florida
Western State University of Southern California
  California

Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Schedule 4.9 Environmental Matters
None.
Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Schedule 4.10 Taxes
None.
Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Schedule 4.11 ERISA Compliance
None.
Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Schedule 4.12 Subsidiaries and Other Equity Investments

              Jurisdiction     Name   of Formation   Ownership (Direct Parent)
AICA-IE Restaurant, Inc.
  California   100% (The Art Institute of California- Inland Empire, Inc.)
AID Restaurant, Inc.
  Texas   100% ( The Art Institute of Dallas, Inc.)
AIH Restaurant, Inc.
  Texas   100% (The Art Institute of Houston, Inc.)
AIIM Restaurant, Inc.
  Minnesota   100% (Education Management LLC)
AIIN Restaurant LLC
  Indiana   100% (The Art Institute of Indianapolis LLC )
AIT Restaurant, Inc.
  Florida   100% (The Art Institute of Tampa, Inc. )
AITN Restaurant, Inc.
  Tennessee   100% (The Art Institute of Tennessee — Nashville, Inc.)
American Education Centers Inc.
  Delaware   100% (Brown Mackie Holding Company)
Argosy Education Group, Inc.
  Illinois   100% ( Education Management LLC )
Argosy University Family Center, Inc.
  Minnesota   100% (Argosy Education Group, Inc. )
Argosy University of California LLC
  California   100% (Education Management LLC )
Argosy University of Florida, Inc.
  Florida (inactive)   100% (Argosy Education Group, Inc. )
Art Institute of Honolulu, Inc.
  Hawaii (inactive)   Shares not issued
Art Institute of Orlando, Inc.
  Florida (inactive)   Shares not issued
Brown Mackie College — Albuquerque LLC
  New Mexico   100% ( Brown Mackie College-Tucson, Inc. )
Brown Mackie College — Atlanta/College Park, Inc.
  Georgia   100% (American Education Centers Inc. )
Brown Mackie College — Birmingham LLC
  Alabama   100% (American Education Centers Inc. )
Brown Mackie College — Boise, Inc.
  Idaho   100% (Michiana College Education Corporation )
Brown Mackie College — Dallas LLC
  Texas   100% (American Education Centers Inc. )
Brown Mackie College — Greenville, Inc.
  South Carolina   100% (Brown Mackie College-Tucson, Inc. )
Brown Mackie College — Indianapolis, Inc.
  Indiana   100% (Stautzenberger College Education Corporation )
Brown Mackie College — Kansas City LLC
  Kansas   100% (Brown Mackie College- Salina LLC )
Brown Mackie College — Miami, Inc.
  Florida   100% (American Education Centers Inc. )
Brown Mackie College — Miami North LLC
  Florida   100% (American Education Centers Inc. )

Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



              Jurisdiction     Name   of Formation   Ownership (Direct Parent)
Brown Mackie College — Oklahoma City LLC
  Oklahoma   100% (Brown Mackie Education Corporation)
Brown Mackie College — Phoenix, Inc.
  Arizona   100% (Brown Mackie College-Tucson, Inc.)
Brown Mackie College — Salina LLC
  Kansas   100% (Brown Mackie Education Corporation)
Brown Mackie College — San Antonio LLC
  Texas   100% (American Education Centers Inc. )
Brown Mackie College — St. Louis, Inc.
  Missouri   100% (Brown Mackie College-Tucson, Inc. )
Brown Mackie College — Tucson, Inc.
  Texas   100% (Southern Ohio College, LLC)
Brown Mackie College — Tulsa, Inc.
  Oklahoma   100% (Michiana College Education Corporation)
Brown Mackie Education Corporation
  Delaware   100% (Brown Mackie Holding Company)
Brown Mackie Holding Company
  Delaware   100% (Education Management LLC)
EDMC Aviation, Inc.
  Pennsylvania (being
dissolved)   100% (Education Management LLC)
EDMC Canada Limited
  Nova Scotia   100% (The Art Institutes International LLC )
EDMC Marketing and Advertising, Inc.
  Georgia   100% (Education Management LLC)
Education Finance I LLC
  Delaware   100% (Education Management LLC)
Education Finance II LLC
  Delaware   100% ( Education Management Corporation)
Education Management Finance Corp.
  Delaware   100% (Education Management LLC)
Education Management Holdings LLC
  Delaware   100% (Education Management Corporation)
Education Management LLC
  Delaware   100% (Education Management Holdings LLC)
Higher Education Services, Inc.
  Georgia   100% (Education Management LLC)
MCM University Plaza, Inc.
  Illinois   100% (The University of Sarasota, Inc. )
Miami International University of Art & Design, Inc.
  Florida   100% (The Art Institutes International LLC)
Michiana College Education Corporation
  Delaware   100% (Brown Mackie Holding Company)
New York Institute of Art, Inc.
  New York (inactive)   Shares not issued
South Education Corporation
  Kansas   100% ( South University, LLC)
South Education — Texas LLC
  Texas   100% (South University, LLC)
South University of Alabama, Inc.
  Alabama   100% (South University, LLC)

Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



              Jurisdiction     Name   of Formation   Ownership (Direct Parent)
South University of Carolina, Inc.
  South Carolina   100% (South University, LLC)
South University of Florida, Inc.
  Florida   100% (South University, LLC)
South University of Michigan, LLC
  Michigan   100% (South University, LLC)
South University of Missouri, Inc.
  Missouri   100% (South University, LLC)
South University of North Carolina, Inc.
  North Carolina (inactive)   100% (South University, LLC)
South University of Tennessee, Inc.
  Tennessee (inactive)   100% (South University, LLC)
South University of Virginia, Inc.
  Virginia   100% (South University, LLC)
South University Research Corporation
  Georgia   100% (South University, LLC)
South University, LLC
  Georgia   100% (Education Management LLC)
Southern Ohio College, LLC
  Delaware   45% (Brown Mackie Holding Company) 22% (American Education Centers
Inc.) 11% by each of Brown Mackie Education Corporation, Stautzenberger College
Education Corporation and Michiana College Education Corporation
Stautzenberger College Education Corporation
  Delaware   100% (American Education Centers Inc.)
SUNM LLC
  Michigan   100% (South University, LLC)
TAIC-San Diego, Inc. d/b/a The Art Institute of California-San Diego
  California   100% (The Art Institutes International LLC )
TAIC-San Francisco, Inc. d/b/a The Art Institute of California-San Francisco
  California   100% (The Art Institutes International LLC )
The Art Institute of Atlanta, LLC
  Georgia   100% (The Art Institutes International LLC )
The Art Institute of Austin, Inc.
  Texas   100% (The Art Institutes International LLC)
The Art Institute of California — Hollywood, Inc.
  California   100% (The Art Institutes International LLC )
The Art Institute of California- Inland Empire, Inc.
  California   100% (TAIC-San Diego, Inc. d/b/a The Art Institute of
California-San Diego)
The Art Institute of California-Los Angeles, Inc.
  California   100% (TAIC-San Francisco, Inc. d/b/a The Art Institute of
California-San Francisco)
The Art Institute of California-Orange County, Inc.
  California   100% (TAIC-San Francisco, Inc. d/b/a The Art Institute of
California-San Francisco )
The Art Institute of California-Sacramento, Inc.
  California   100% (TAIC-San Francisco, Inc. d/b/a The Art Institute of
California-San Francisco )
The Art Institute of California-Sunnyvale, Inc.
  California   100% (The Art Institutes International LLC)

Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



              Jurisdiction     Name   of Formation   Ownership (Direct Parent)
The Art Institute of Charleston, Inc.
  South Carolina   100% (The Art Institutes International LLC)
The Art Institute of Charlotte, Inc.
  North Carolina   100% (The Art Institutes International LLC)
The Art Institute of Colorado, Inc.
  Colorado   100% (The Art Institutes International LLC)
The Art Institute of Dallas, Inc.
  Texas   100% (South University, LLC)
The Art Institute of Fort Lauderdale, Inc.
  Florida   100% (The Art Institutes International LLC)
The Art Institute of Fort Worth, Inc.
  Texas   100% (The Art Institute of Dallas, Inc.)
The Art Institute of Houston, Inc.
  Texas   100% (The Art Institutes International LLC)
The Art Institute of Indianapolis LLC
  Indiana   100% (The Art Institutes International LLC)
The Art Institute of Jacksonville, Inc.
  Florida   100% (The Art Institutes International LLC)
The Art Institute of Las Vegas, Inc.
  Nevada   100% (The Art Institutes International LLC)
The Art Institute of Michigan, Inc.
  Michigan   100% (The Illinois Institute of Art, Inc. )
The Art Institute of New Jersey LLC
  New Jersey   100% (The Art Institute of Pittsburgh LLC)
The Art Institute of New York City, Inc.
  New York   100% (The Art Institutes International LLC)
The Art Institute of Ohio- Cincinnati, Inc.
  Ohio   100% (The Illinois Institute of Art, Inc.)
The Art Institute of Philadelphia LLC
  PA   100% (The Art Institutes International LLC)
The Art Institute of Pittsburgh LLC
  PA   100% (The Art Institutes International LLC)
The Art Institute of Portland, Inc.
  Oregon   100% (The Art Institutes International LLC)
The Art Institute of Raleigh-Durham, Inc.
  North Carolina   100% (The Art Institute of Charlotte, Inc.)
The Art Institute of Salt Lake City, Inc.
  Utah   100% (The Art Institutes International LLC)
The Art Institute of San Antonio, Inc.
  Texas   100% (The Art Institutes International LLC)
The Art Institute of Seattle, Inc.
  Washington   100% (The Art Institutes International LLC)
The Art Institute of St. Louis, Inc.
  Missouri   100% (The Art Institute of Colorado, Inc.)
The Art Institute of Tampa, Inc.
  Florida   100% (The Art Institutes International LLC)
The Art Institute of Tennessee — Nashville, Inc.
  Tennessee   100% (The Art Institutes International LLC)
The Art Institute of Tucson, Inc.
  Arizona   100% (The Art Institutes International LLC)

Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



              Jurisdiction     Name   of Formation   Ownership (Direct Parent)
The Art Institute of Vancouver, Inc. (British Columbia)
  British Columbia   100% (EDMC Canada Limited)
The Art Institute of Virginia Beach LLC
  Virginia   100% (The Art Institute of Atlanta, LLC)
The Art Institute of Washington, Inc.
  District of Columbia   100% (The Art Institutes International LLC)
The Art Institute of Washington-Northern Virginia LLC
  Virginia   100% (The Art Institutes International LLC)
The Art Institute of Wisconsin LLC
  Wisconsin   100% (The Institute of Post-Secondary Education, Inc. d/b/a The
Art Institute of Phoenix)
The Art Institute of York-Pennsylvania LLC
  Pennsylvania   100% (The Art Institutes International LLC)
The Art Institutes International -Kansas City, Inc.
  Kansas   100% (The Art Institutes International LLC)
The Art Institutes International Minnesota, Inc.
  Minnesota   100% (The Art Institutes International LLC)
The Art Institutes International LLC
  Pennsylvania   100% (Education Management LLC)
The Asher School of Business Education Corporation
  Delaware   100% (The Art Institute of Charlotte, Inc.)
The Connecting Link, Inc.
  Georgia   100% (Argosy Education Group, Inc.)
The Illinois Institute of Art at Schaumburg, Inc.
  Illinois   100% (The Illinois Institute of Art, Inc. )
The Illinois Institute of Art, Inc.
  Illinois   100% (The Art Institutes International LLC)
The Illinois Institute of Art — Tinley Park LLC
  Illinois   100% (The Illinois Institute of Art, Inc.)
The Institute of Post-Secondary Education, Inc. d/b/a The Art Institute of
Phoenix
  Arizona   100% (The Art Institute of Colorado, Inc.)
The New England Institute of Art, LLC
  Massachusetts   100% (The Art Institutes International LLC)
The University of Sarasota, Inc.
  Florida   100% (Argosy Education Group, Inc.)
Western State University of Southern California
  California   100% (Argosy Education Group, Inc.)

Schedules to the Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B-4 TO
CREDIT AND GUARANTY AGREEMENT
TRANCHE C-2 TERM LOAN NOTE

      $[1][___,___,___]     December [ ], 2010   New York, New York

     FOR VALUE RECEIVED, EDUCATION MANAGEMENT LLC, Delaware limited liability
company (“Company”), promises to pay [NAME OF LENDER] (“Payee”) or its
registered assigns the principal amount of [1][DOLLARS] ($[1][___,___,___]) in
the installments referred to below.
     Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Second Amended and Restated Credit and Guaranty Agreement, dated as of December
[ ], 2010 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Company, EDUCATION MANAGEMENT
HOLDINGS LLC, a Delaware limited liability company (“Holdings”), CERTAIN
SUBSIDIARIES OF HOLDINGS, as Guarantors, the Designated Subsidiary Borrowers
party thereto from time to time, the Lenders party thereto from time to time,
CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent and BNP PARIBAS, as
Administrative Agent and Collateral Agent.
     Company shall make principal payments on this Note as set forth in
Section 2.12 of the Credit Agreement.
     This Note is one of the “Tranche C-2 Term Loan Notes” in the aggregate
principal amount of $[___,___,___] and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid.
     All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement. Unless and until an Assignment Agreement effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Company, each
Agent and Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby. Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Company hereunder with respect to payments
of principal of or interest on this Note.
     This Note amends and restates an existing Note or Notes under the Existing
ARCA and does not constitute a novation, payment and reborrowing or termination
of such existing Note or Notes or of other obligations under such existing Note
or Notes, and all such obligations are in all respects continued and outstanding
as obligations under this Note except to the extent that such obligations are
modified from and after the date of this Note as provided in the Credit
Agreement and the other Credit Documents.
     This Note is subject to mandatory prepayment and to prepayment at the
option of Company, each as provided in the Credit Agreement.
 

[1]   Lender’s Tranche C-2 Term Loan Commitment

EXHIBIT B-4-1

 



--------------------------------------------------------------------------------



 



     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.
     Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement.
     The terms of this Note are subject to amendment only in the manner provided
in the Credit Agreement.
     No reference herein to the Credit Agreement and no provision of this Note
or the Credit Agreement shall alter or impair the obligations of Company, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
     Company promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Company and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
EXHIBIT B-4-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
EDUCATION MANAGEMENT LLC
By: _____________________________
Title:
EXHIBIT B-4-3

 



--------------------------------------------------------------------------------



 



EXHIBIT B-5 TO
CREDIT AND GUARANTY AGREEMENT
2015 REVOLVING LOAN NOTE

      $[1][___,___,___]     December [ ], 2010   New York, New York

     FOR VALUE RECEIVED, EDUCATION MANAGEMENT LLC, a Delaware limited liability
company (“Company”), promises to pay [NAME OF LENDER] (“Payee”) or its
registered assigns, on or before June 1, 2015, the lesser of (a) [1][DOLLARS]
($[1][___,___,___]) and (b) the unpaid principal amount of all advances made by
Payee to Company as 2015 Revolving Loans under the Credit Agreement referred to
below.
     Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Second Amended and Restated Credit and Guaranty Agreement, dated as of December
[ ], 2010 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Company, EDUCATION MANAGEMENT
HOLDINGS LLC, a Delaware limited liability company (“Holdings”), CERTAIN
SUBSIDIARIES OF HOLDINGS, as Guarantors, the Designated Subsidiary Borrowers
party thereto from time to time, the Lenders party thereto from time to time,
CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent and BNP PARIBAS, as
Administrative Agent and Collateral Agent.
     This Note is one of the “2015 Revolving Loan Notes” in the aggregate
principal amount of $[___,___,___] and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Loans evidenced
hereby were made and are to be repaid.
     All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement. Unless and until an Assignment Agreement effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Company, each
Agent and Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby. Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Company hereunder with respect to payments
of principal of or interest on this Note.
     This Note amends and restates an existing Note or Notes under the Existing
ARCA and does not constitute a novation, payment and reborrowing or termination
of such existing Note or Notes or of other obligations under such existing Note
or Notes, and all such obligations are in all respects continued and outstanding
as obligations under this Note except to the extent that such obligations are
modified from and after the date of this Note as provided in the Credit
Agreement and the other Credit Documents.
     This Note is subject to mandatory prepayment and to prepayment at the
option of Company, each as provided in the Credit Agreement.
     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
 

[1]   Lender’s 2015 Revolving Commitment

EXHIBIT B-5-1

 



--------------------------------------------------------------------------------



 



THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.
     Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement.
     The terms of this Note are subject to amendment only in the manner provided
in the Credit Agreement.
     No reference herein to the Credit Agreement and no provision of this Note
or the Credit Agreement shall alter or impair the obligations of Company, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
     Company promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Company and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
EXHIBIT B-5-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
EDUCATION MANAGEMENT LLC
By: _____________________________
Title:
EXHIBIT B-5-3

 



--------------------------------------------------------------------------------



 



TRANSACTIONS ON
2015 REVOLVING LOAN NOTE

                      Amount of Loan Made   Amount of Principal   Outstanding
Principal   Notation Date   This Date   Paid This Date   Balance This Date  
Made By                  

EXHIBIT B-5-4

 



--------------------------------------------------------------------------------



 



APPENDIX C
TO AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
Original Sections 3.1(g) and 3.1(h)
Original Section 3.1(g):
          (g) Real Estate Assets. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in Material Real Estate Assets, each of which is listed in Schedule 3.1(g)
(each, a “Closing Date Mortgaged Property”), Collateral Agent shall have
received from Borrowers and each applicable Guarantor:
     (i) fully executed and notarized Mortgages, in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering each Closing
Date Mortgaged Property;
     (ii) an opinion of counsel (which counsel shall be reasonably satisfactory
to Collateral Agent) in each state in which a Closing Date Mortgaged Property is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;
     (iii) (A) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies (each, a “Title
Company”) reasonably satisfactory to Collateral Agent with respect to each
Closing Date Mortgaged Property (each, a “Title Policy”), in amounts not less
than the fair market value of each Closing Date Mortgaged Property, together
with a title report issued by a title company with respect thereto, dated not
more than thirty days prior to the Closing Date and copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in form and substance reasonably satisfactory to Collateral Agent and
(B) evidence satisfactory to Collateral Agent that such Credit Party has paid to
the title company or to the appropriate governmental authorities all expenses
and premiums of the title company and all other sums required in connection with
the issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages for each Closing Date Mortgaged Property in the appropriate real
estate records; and
     (iv) flood certifications with respect to all Closing Date Mortgaged
Properties and evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of

APPENDIX C-1



--------------------------------------------------------------------------------



 



the Board of Governors, in form and substance reasonably satisfactory to
Collateral Agent.
Original Section 3.1(h):
          (h) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, the Credit
Parties shall have delivered to Collateral Agent:
     (i) evidence reasonably satisfactory to Collateral Agent of the compliance
by each Credit Party of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including, without limitation,
their obligations to execute and deliver UCC financing statements and originals
of securities and instruments as provided therein);
     (ii) A completed Perfection Certificate dated the Effective Date and
executed by a Responsible Officer of each Credit Party; and
     (iii) opinions of counsel (which counsel shall be reasonably satisfactory
to Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent.

APPENDIX C-2